              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 1 of 213




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                                          )
US DOMINION, INC., DOMINION               )
VOTING SYSTEMS, INC., and                 )
DOMINION VOTING SYSTEMS                   )
CORPORATION                               )
c/o Cogency Global                        )
1025 Vermont Ave, NW, Ste. 1130           )
Washington, DC 20005,                     )
                                          )
Plaintiffs,                               )
                                          )
v.                                        )   Case No.
                                          )
HERRING NETWORKS, INC., d/b/a             )
ONE AMERICA NEWS NETWORK                  )
101 Constitution Ave., NW                 )
Washington, DC 20001,                     )
                                          )
CHARLES HERRING                           )
17353 Circa Oriente                       )
Rancho Santa Fe, California 92067,        )
                                          )
ROBERT HERRING, SR.                       )
4289 Rancho Las Brisas Trail              )
San Diego, California 92130,              )
                                          )
CHANEL RION                               )
3211 Cherry Hill Lane, NW                 )
Washington, DC 20007,                     )
                                          )
and                                       )
                                          )
CHRISTINA BOBB                            )
565 Pennsylvania Ave., NW                 )
Apt. 803                                  )
Washington, DC 20001,                     )
                                          )
Defendants.                               )
                                          )
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 2 of 213




                     COMPLAINT AND DEMAND FOR JURY TRIAL


                                          April 18, 2021:
  “‘The majority of people [at OAN] did not believe the voter fraud claims being run on the air.’
 . . . Mr. Golingan, the producer, said some OAN employees had hoped Dominion would sue the
     channel. ‘A lot of people said, “This is insane, and maybe if they sue us, we’ll stop putting
                                   stories like this out,”’ he said.”
                            Former OAN Producer Marty Golingan,
   quoted in the New York times, and fired by OAN the day after the statements were published


       1.      On the actual facts, the November 2020 election was a huge success for Dominion.

In jurisdiction after jurisdiction, in 28 states, in the midst of a highly disruptive pandemic,

Dominion’s voting machines facilitated efficient and reliable voting with accurate tallying of

votes. Dominion machines created an auditable and verifiable paper trail. Over literally thousands

of hand audits across the country, those paper ballots confirmed the accuracy of the Dominion

machines’ tallies. Dominion emerged from the election with arguably the most-tested, most-

scrutinized, and most-proven voting technology in recent history. What should have been a

triumph, however, turned to disaster—not because of anything Dominion did, but because of the

lies that influential media companies like One America News Network (OAN) promoted. OAN

helped create and cultivate an alternate reality where up is down, pigs have wings, and Dominion

engaged in a colossal fraud to steal the presidency from Donald Trump by rigging the vote.

       2.      During and after the November 2020 election, OAN saw a business opportunity.

Spurred by a quest for profits and viewers, OAN—a competitor to media giant Fox—engaged in

a race to the bottom with Fox and other outlets such as Newsmax to spread false and manufactured

stories about election fraud. Dominion quickly became the focus of this downward spiral of lies,

as each broadcaster attempted to outdo the others by making the lies more outrageous, spreading

them further, and endorsing them as strongly as possible.



                                                2
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 3 of 213




       3.         Over the course of several months, OAN manufactured, endorsed, repeated, and

broadcast a series of verifiably false yet devastating lies about Dominion. These outlandish and

far-fetched fictions included that: (1) Dominion committed election fraud by rigging the 2020

Presidential Election; (2) Dominion’s software and algorithms manipulated vote counts in the 2020

Presidential Election; (3) Dominion is owned by or owns a company founded in Venezuela to rig

elections for the dictator Hugo Chávez; and (4) Dominion was involved with alleged voting

irregularities in Philadelphia and Dallas—cities where its voting system is not even used. On their

own, these lies would have been more than enough to irreparably harm Dominion. But OAN did

not stop there.

       4.         OAN spread these lies by broadcasting and promoting interviews with discredited

figures such as Sidney Powell, Rudolph Giuliani, Patrick Byrne, and Mike Lindell. But OAN went

further, helping create and nurture the false and fabricated Dominion narrative by endorsing,

promoting, and manufacturing these known falsehoods, including by pointing to the so-called

“evidence” OAN was broadcasting in support of these lies and by falsely claiming the lies had

corroborated “all of our investigations.”

       5.         To capitalize on the interest its target audience had in the false Dominion narrative,

OAN effectively deputized its Chief White House Correspondent, Chanel Rion, as an in-house

spokesperson for all Dominion-related content. After priming its viewers with a steady diet of

post-election programming falsely claiming Dominion rigged the 2020 election, OAN and Rion

began producing an entire line of programming exclusively devoted to defaming Dominion,

descriptively named “Dominion-izing the Vote,” which branded OAN’s disinformation and

defamation campaign against Dominion into a single catchy phrase that is now synonymous with

fraudulently flipping votes.




                                                    3
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 4 of 213




       6.      Rion was not the only one to spread lies about Dominion on the air at OAN. She

was joined by Christina Bobb, another OAN personality who, while also falsely accusing

Dominion of rigging the election and stealing it from Trump, was simultaneously and covertly

moonlighting as a Trump Campaign advisor.

       7.      The OAN lies did not stop in 2020. Desperate to conform facts to its false

preconceived narrative that Dominion stole the 2020 election from Trump, OAN made up new

facts, including that Dominion provided election equipment and services in Dallas, Texas in

2018—it did not—and in Philadelphia County in 2020—it did not. And when OAN ran out of

actual (though wholly unreliable) sources to help it spread lies about Dominion, it manufactured a

new source—a convicted felon with no college degree whom OAN put forward as an “expert

mathematician”—for a January 2021 segment to demonstrate that Dominion machines flipped

votes in Georgia.

       8.      Then, in February 2021, months after the 2020 election, OAN enlisted MyPillow

CEO Mike Lindell to broadcast a series of multi-hour-long “documentaries” spreading

disinformation about Dominion. Lindell falsely claimed that Dominion was behind “the biggest

cyber-attack in history,” and that Lindell had “absolute proof.” OAN and Lindell knew no such


                                                4
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 5 of 213




“cyber-attack” occurred and that there was certainly no proof of one. Yet OAN and Lindell

recklessly disregarded the truth—that the 2020 election was safe and secure and the results

tabulated by Dominion voting machines were accurate—and made the conscious decision to

manufacture and spread the fantastical lie that Dominion stole the election from Donald Trump.

The day before OAN aired the “documentary,” OAN promised its viewers that the film would be

“a never-before-seen report breaking down election fraud evidence & showing how the

unprecedented level of voter fraud was committed in the 2020 Presidential Election.” OAN—

repeatedly throughout the first half of 2021—continued to broadcast the lies about Dominion as

truth and to conceal the true facts from its viewers.

       9.      Not content with creating hours and hours of a special line of programming

specifically aimed at defaming Dominion, OAN went further. At some point between November

2020 and January 2021, OAN, Bobb, and Rion began raising money to fund movements aimed at

hiring sham “auditors” to attack and harm Dominion’s business. These efforts resulted in a sham

“audit” of the 2020 Presidential Election in Maricopa County, Arizona, generating additional

fodder for OAN to use in its defamatory campaign against Dominion—with OAN given the

exclusive right to broadcast the proceedings.

       10.     Throughout this time, OAN recklessly disregarded the truth; indeed, OAN knew the

statements it repeatedly broadcast about Dominion were lies, as former OAN producer Marty

Golingan confirmed to the New York Times. Specifically, OAN knew the vote tallies from

Dominion machines had been confirmed by numerous independent audits and hand recounts of

paper ballots following the election. OAN also knew the lies it was promoting and endorsing about

Dominion had been debunked by an increasingly long list of bipartisan election officials, election

security experts, judges, then-Attorney General William Barr, then-Director of the U.S.




                                                  5
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 6 of 213




Cybersecurity and Infrastructure Security Agency Chris Krebs, Election Assistance Commissioner

Ben Hovland, Republican Georgia Governor Brian Kemp, Republican Georgia Secretary of State

Brad Raffensperger, and Republican former Colorado Secretary of State Wayne Williams, to name

several. OAN also knew or recklessly disregarded that there was no evidence whatsoever to

support its claims that Dominion was created in Venezuela by Hugo Chavez for the purpose of

rigging elections.

       11.     How did OAN deal with the fact that independent experts, loyal Trump supporters,

and Trump Administration officials alike had completely debunked its lies about Dominion? OAN

added even more far-fetched flourishes to its fantastical story, claiming that Trump’s own allies

were in on the “steal,” and sold this inherently improbable scenario to its viewers.

       12.     OAN made the intentional and knowing choice to depict—and then publicize,

endorse, and fuel—the lies about Dominion as truth, creating and promoting an alternate reality

that duped millions of Americans into believing that Dominion stole the 2020 election from

President Trump. It repeatedly broadcast the lies of facially unreliable sources—lies which OAN

itself adopted, endorsed, promoted, and manufactured. And it acted this way because the lies

attracted Trump’s public stamp of approval, attention, and admiration, along with huge ratings

boosts and profit windfalls. OAN used its lie-filled broadcasts to court President Trump, and was

rewarded by President Trump retweeting the lies—along with his personal endorsement of OAN—

to his tens of millions of followers.

       13.     OAN’s coverage of Dominion was dishonest and false. OAN caused tremendous

harm to Dominion. OAN paid no mind to the consequences of its disinformation campaign,

choosing profits and increased viewership over truth. And when Dominion confronted OAN with

the verifiable facts disproving OAN’s lies, OAN refused to retract the lies. OAN continues to




                                                 6
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 7 of 213




amplify and promote these fictions, betting that its path to profitability and relevancy runs through

the false narrative that Dominion rigged the 2020 election—at the expense not just of Dominion

but of democracy. Dominion brings this lawsuit to set the record straight, to vindicate its rights, to

hold OAN accountable, and to recover damages for the devastating economic harm done to its

business.

                         PARTIES AND RELEVANT NON-PARTIES

       14.     Plaintiff US Dominion, Inc. is a for-profit Delaware corporation with its principal

place of business in Denver, Colorado. It is majority-owned by a private equity firm whose

principal place of business is in New York, New York.

       15.     Plaintiff Dominion Voting Systems, Inc. is a for-profit Delaware corporation with

its principal place of business in Denver, Colorado, and has maintained an office in New York

since July 2009. It is a wholly owned subsidiary of US Dominion, Inc.

       16.     Plaintiff Dominion Voting Systems Corporation is a for-profit Ontario corporation

with its principal place of business in Toronto, Ontario. It is a wholly owned subsidiary of US

Dominion, Inc. (US Dominion, Inc., Dominion Voting Systems, Inc., and Dominion Voting

Systems Corporation are collectively referred to as “Dominion.”)

       17.     Defendant One America News Network (“OAN”) is a for-profit company wholly

owned by Herring Networks Inc., which is wholly owned by the Herring family (including

Defendants Robert Herring and Charles Herring). OAN also refers, where appropriate, to

Defendants Robert Herring and Charles Herring (collectively, “the Herrings”), as well as to both

Defendant Bobb and Defendant Rion, except to the extent that Bobb and Rion did not broadcast

or publish statements by other OAN personalities. OAN is headquartered in San Diego, California,

but it maintains a substantial operation in Washington, D.C., including its Washington, D.C. news

bureau. OAN has a studio at 101 Constitution Avenue, Northwest in Washington, D.C., according


                                                  7
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 8 of 213




to the company’s LinkedIn profile. 1 OAN’s LinkedIn page describes the location as its

“Washington, D.C. Bureau” and is one of two locations listed by the company. Much of OAN’s

star on-air talent resides and works in Washington, D.C., including Rion and Bobb. OAN operates

not only a cable news channel, but also its website OANN.com, and its company and individual

personalities’ social media accounts. OAN makes its content available on its website, OANN.com,

on digital platforms such as YouTube and Rumble, and through the subscription streaming service,

KlowdTV. OAN’s Dominion-related content was produced and broadcast through OAN’s

Washington, D.C. office, bypassing OAN’s editorial team in California.

       18.     Defendant Robert Herring is the CEO of OAN, and his son Defendant Charles

Herring is the President. According to a former OAN anchor, Robert Herring “‘is the network . . .

[h]e is in control of absolutely everything he wants to be, and if someone doesn’t like it they’re

fired.’” 2 “[Robert] Herring’s grip on the network’s coverage gets even tighter when it comes to

stories of greater importance.” 3 According to another former OAN producer, Robert Herring

“‘became the de facto news director’” for the network, and “‘has a ton of influence over every

aspect of the newscast,’” with “‘stories written on his whim.’” 4 According to another OAN

employee, “‘It was his way or no way.’” 5 OAN employees who run afoul of the Herrings’

directives have been publicly scolded and fired.



1
      One America News Network, LinkedIn (last visited June 15, 2021),
https://www.linkedin.com/company/one-america-news-network/about.
2
  Andrew McCormick, One America News was desperate for Trump’s approval. Here’s how it got
it, Columbia Journalism Review (May 27, 2020), https://www.cjr.org/the_profile/one-america-
news-oan-trump-herring.php.
3
  Id.
4
  Marc Fisher, An inside look at One America News, the insurgent TV network taking ‘pro-Trump’
to new heights, Wash. Post (July 5, 2017), https://www.washingtonpost.com/lifestyle/style/an-
inside-look-at-one-america-news-the-insurgent-tv-network-taking-pro-trump-to-new-
heights/2017/07/05/7475f0a4-4fa2-11e7-91eb-9611861a988f_story.html.
5
  Id.


                                                   8
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 9 of 213




       19.     The false Dominion stories were examples of what were referred to internally at

OAN as “H stories”—that is, stories that the Herrings personally approved and required OAN to

run, with the Herrings exercising control over their content, and without the California editorial

team (or anyone else) fact checking the stories or vetting sources. For his part, Charles Herring

reviewed drafts, and approved final drafts for broadcasting, of at least some of the false Dominion

stories accused in Count One, below. According to Charles Herring himself, “the fact-checking

process at OAN . . . ‘includes management review.’” 6

       20.     Charles Herring’s Twitter and LinkedIn locations place him in Washington, D.C. 7

At the very least, he regularly travels to OAN’s Washington, D.C. bureau as part of his oversight

and control of its operations. The Herrings both regularly send information to and receive

information from the Washington, D.C. bureau as part of their close oversight and editorial

supervision of the work done by the reporters there, particularly regarding “H stories.” In addition,

the Herrings negotiated and executed a partnership between Herring Broadcasting and The

Washington Times in May 2013, upon OAN’s launch, to “‘provide[] [OAN] a powerful reporting

and analytical capability to help [OAN’s] viewers make sense of developments in an increasingly

complex, and polarized capital city.’” 8




6
  Jean Guerrero, Column: How San Diego incubates white extremism with One America News, Los
Angeles Times (July 22, 2021), https://www.latimes.com/opinion/story/2021-07-22/one-america-
news-network-politics-san-diego-trump.
7
    Charles Herring (@CharlesPHerring), Twitter (last visited Aug. 7, 2021),
https://twitter.com/CharlesPHerring; Charles Herring, LinkedIn (last visited Aug. 7, 2021),
https://www.linkedin.com/in/charlesherring.
8
  Press Relations, One America News Cable News Network Announces Debut in Collaboration
with      The       Washington      Times,     Wash.     Times       (May     30,     2013),
https://www.washingtontimes.com/blog/marketing/2013/may/30/one-america-news-cable-news-
network-announces-debu/.


                                                 9
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 10 of 213




       21.     Defendant Chanel Rion is the Chief White House Correspondent for OAN. She is

a Washington, D.C. resident and works in and operates out of OAN’s Washington, D.C. bureau,

as evidenced by the geotag on Rion’s Twitter account. 9 Rion tweets from the Twitter handle

@ChanelRion, which is controlled by OAN, as evidenced by Chanel Rion’s name on the account,

listed as “Chanel Rion OAN,” and that @OANN is tagged in the biography. Rion also operates

the website ChanelRion.com. On her LinkedIn page, Rion boasts that she graduated from Harvard

University and links to Harvard University’s LinkedIn page. 10 However, Rion was actually

admitted to the Harvard Extension School, at which anyone can enroll in classes and admission

into a degree program only requires that a student obtain a B or higher in three courses. 11 Along

with OAN’s Christina Bobb, Rion crossed journalism ethical lines and raised funds for the sham

audit in Arizona of Dominion’s machines. 12

       22.     Defendant Christina Bobb is the host of “Weekly Briefing” on OAN, which airs

weekdays at 2pm Eastern Time, and which is recorded in and broadcast from Washington, D.C.

She is a Washington, D.C. resident and works in and operates out of OAN’s Washington, D.C.

bureau, as evidenced from the geotag on Bobb’s Twitter profile. 13 Bobb tweets from the Twitter

handle @christina_bobb, which is controlled by OAN, as evidenced by Christina Bobb’s bio on

the account, which references and tags OAN. Bobb is the former Executive Secretary for the



9
  Chanel Rion (@ChanelRion), Twitter (last visited June 15, 2021), https://twitter.com/chanelrion.
10
   Chanel Rion, LinkedIn (last visited July 9, 2021), https://www.linkedin.com/in/chanel-rion-
19320490/.
11
   Mark J. Drozdowksi, Harvard Extension School: Is It Really Harvard?, Best Colleges (June 11,
2021), https://www.bestcolleges.com/blog/harvard-extension-school-really-harvard/.
12
   Sarah Mimms, Pro-Trump OAN Reporters Are Blatantly Raising Money For A Bogus Election
“Audit”          In      Arizona,     BuzzFeed         News         (May           18,     2021),
https://www.buzzfeednews.com/article/sarahmimms/arizona-election-results-oan-reporters-
fundraising.
13
     Christina Bobb (@christina_bobb), Twitter (last visited June 15, 2021),
https://twitter.com/christina_bobb.


                                               10
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 11 of 213




Department of Homeland Security, former civil litigation attorney, and former U.S. Marine Corps

Judge Advocate. At the same time Bobb was peddling her and OAN’s lies about Dominion after

the 2020 election, she was consulting with the Trump campaign and specifically with Rudolph

Giuliani and the Trump legal team, 14 including on January 6, 2021 while insurrectionists stormed

the United States Capitol. 15 And most recently, Bobb has likewise spearheaded OAN’s funding of

the sham audit in Arizona. 16

       23.     Sidney Powell is an attorney and the author of a self-published book that purports

to be a seminal work in “exposing ‘the Deep State.’” 17 Powell briefly pursued spurious litigation

challenging the 2020 Presidential Election beginning on November 25, 2020 but her cases had all

been summarily dismissed by federal judges by December 9, 2020. Those judges called Powell’s

lawsuits “nothing but speculation and conjecture,” 18 and “largely based on anonymous witnesses,

hearsay, and irrelevant analysis of unrelated elections.” 19 They likewise concluded that even those

witnesses and so-called “experts” “reach implausible conclusions, often because they are derived

from wholly unreliable sources.” 20 Powell was also the attorney for Michael Flynn, and in that




14
   Asawin Suebsaeng, Maxwell Tani & Sam Stein, An OAN Host Has Been Helping Rudy With
Trump’s Legal Efforts, The Daily Beast (Nov. 23, 2020), https://www.thedailybeast.com/oan-host-
christina-bobb-has-been-helping-rudy-giuliani-with-trumps-legal-efforts.
15
   Seth Abramson, Sixth January 6 Willard Hotel “War Room” Member Confirmed; Revelation
May Implicate Trump’s Department of Homeland Security in the Insurrection, Proof on Substack
(June 14, 2021), https://sethabramson.substack.com/p/breaking-news-sixth-january-6-willard;
Michael Farris, Christina Bobb #223, Coffee and a Mic (Jan. 12, 2021),
https://player.fm/series/coffee-and-a-mike/christina-bobb-223.
16
   Sarah Mimms, Pro-Trump OAN Reporters Are Blatantly Raising Money For A Bogus Election
“Audit”         In       Arizona,      BuzzFeed         News       (May        18,       2021),
https://www.buzzfeednews.com/article/sarahmimms/arizona-election-results-oan-reporters-
fundraising.
17
   Sidney Powell, https://www.sidneypowell.com/shop (last visited Aug. 5, 2021).
18
   Op. & Order at 34, King v. Whitmer, No. 20-cv-12134 (E.D. Mich. Dec. 7, 2020) [Dkt. 62].
19
   Order at 24-25, Bowyer v. Ducey, No. 2-20-cv-02321 (D. Ariz. Dec. 9, 2020) [Dkt. 84].
20
   Id.


                                                11
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 12 of 213




capacity sought to have President Trump pardon him. President Trump pardoned Flynn on

November 25, 2020—on literally the same day that Powell filed the first of her baseless lawsuits

challenging the 2020 Presidential Election results. 21 (According to Powell, President Trump

himself told her the news that the pardon was forthcoming.) 22 OAN repeatedly hosted and replayed

Powell on its programming in the weeks and months following the 2020 Presidential Election to

promote falsehoods about Dominion. As a result of Powell’s repeated lies about Dominion and her

frivolous election fraud lawsuits, she currently faces sanctions in Michigan. 23 During a hearing on

the sanctions motion, the presiding federal judge observed that the “volume” of Powell’s purported

evidence did not “equate with legitimacy or veracity” and that Powell had submitted “fantastical”

evidence in support of her claims.

       24.     Rudolph Giuliani is the former mayor of New York City who has more recently

found work as a YouTube podcast host, a radio show host, and an attorney to President Donald

Trump and the Trump Campaign. Giuliani never signed any complaint concerning the 2020

election—whether for the Trump Campaign or anyone else—that contained any allegations about

Dominion. OAN broadcast false statements by Giuliani on its programming in the weeks following

the 2020 Presidential Election to promote falsehoods about Dominion. On June 24, 2021, New

York suspended Giuliani’s law license for making “knowing false and misleading factual




21
   Spencer S. Hsu & Ann E. Marimow, Michael Flynn judge says pardon doesn’t mean ex-national
security        adviser     is     innocent,       Wash.     Post     (Dec.   8,     2020),
https://www.washingtonpost.com/local/legal-issues/michael-flynn-case-
dismissed/2020/12/08/31abb5de-0975-11eb-a166-dc429b380d10_story.html.
22
   https://talkingpointsmemo.com/news/trump-announces-pardon-for-mike-flynn
23
   Brent Kendall & Alexa Corse, Trump 2020 Election Lawsuits Lead to Requests to Discipline
Lawyers, Wall St. J. (May 9, 2021, 10:00 AM), https://www.wsj.com/articles/trump-2020-
election-lawsuits-lead-to-requests-to-discipline-lawyers-11620568801.


                                                12
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 13 of 213




statements to support his claim that the presidential election was stolen from his client [Donald

Trump].” 24 On July 7, 2021, Washington, D.C. suspended Giuliani’s law license as well. 25

       25.     Michael Lindell is the founder and CEO of My Pillow, Inc. (“MyPillow”), 26 one of

OAN’s biggest sponsors. Beginning in 2004, when Lindell founded the MyPillow company,

Lindell personally starred in MyPillow’s infomercials, which claimed that MyPillow would help

people suffering from fibromyalgia, insomnia, migraines and headaches, sleep apnea, snoring,

TMJ, and restless leg syndrome. 27 In 2016, prosecutors alleged that these claims were “untrue or

misleading.” 28 Rather than defend the truthfulness of MyPillow’s claims in court, Lindell opted to

pay $995,000 in civil penalties. 29 Similarly, the Better Business Bureau revoked the accreditation

of MyPillow and lowered its rating to “F” based on a pattern of complaints by customers. 30 In the

first three quarters of 2020, MyPillow spent more than $62 million on TV ads, with nearly 99% of

it going to cable channels like OAN. 31




24
     Order, In re Giuliani, No. 2021-00506 (N.Y. Sup. Ct. June 24, 2021),
https://www.nycourts.gov/courts/ad1/calendar/List_Word/2021/06_Jun/24/PDF/Matter%20of%2
0Giuliani%20(2021-00506)%20PC.pdf; Jim Mustian, New York Court Suspends Rudy Giuliani’s
law license, Associated Press (June 24, 2021), https://apnews.com/article/rudy-giuliani-new-york-
law-license-suspended-c67f4504a22f8642d6096f29e3a5c51e.
25
   Katelyn Polantz, Rudy Giuliani suspended from practicing law in Washington, DC, CNN (July
7,         2021),        https://www.cnn.com/2021/07/07/politics/rudy-giuliani-suspended-law-
washington/index.html.
26
   Mike’s Story, My Pillow, https://www.mypillow.com/mikes-story (last visited Aug. 5, 2021).
27
   See Complaint, California v. MyPillow, Inc., No. HG16836619 (Ca. Super. Ct., Alameda Cty.
Oct. 26, 2016).
28
   Id.
29
   See Final Judgment, California v. MyPillow, Inc., No. HG16836619 (Ca. Super. Ct., Alameda
Cty. Oct. 31, 2016).
30
    My Pillow, Better Business Bureau, https://www.bbb.org/us/mn/chaska/profile/pillows/my-
pillow-inc-0704-96152336 (last visited Aug. 5, 2020).
31
    Tiffany Hsu, As Corporate America Flees Trump, MyPillow’s C.E.O. Stands by
Him, N.Y. Times, https://www.nytimes.com/2021/01/12/business/media/mypillow-mike-lindell-
trump.html (Feb. 22, 2021).


                                                13
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 14 of 213




       26.     Lindell has been called “one of the most prominent peddlers of bogus conspiracy

theories” about the 2020 election, including the lies about Dominion. 32 Mike Lindell has used at

least 30 hours of OAN airtime to broadcast lies about Dominion through his “documentaries”

Absolute Proof, Scientific Truth, Absolute Interference, and Absolutely 9-0. OAN knowingly

broadcast lies about Dominion to a global audience by inviting Lindell on the air, where it knew

he would repeat those lies. OAN and Lindell began with Absolute Proof, a two-hour

“documentary” centered on spreading lies about Dominion, which OAN aired 13 times on its

network over a span of four days. 33 And Lindell has continued to spread these lies—working in

tandem with OAN—even after Dominion filed a defamation lawsuit against him on February 22,

2021, in this Court. 34 Lindell has lied about Dominion rigging the election on the very footsteps

just outside of this Court 35 and promised his supporters that Trump will be reinstated as President

by “August 13.” 36

       27.     Ron Watkins is the 33-year-old former administrator of 8chan (now 8kun), who

some consider the “Q” of QAnon. Regardless whether Q in fact was Watkins, 8chan was the

exclusive venue for many posts by Q. Q has claimed that, based on inside knowledge within the

Trump administration, a cabal of Satanic pedophiles exists that is conspiring to take down

American democracy, including Hillary Clinton and Chief Justice John Roberts. OAN and OAN’s




32
   Matt Gertz, Pillow Fight: The Right-Wing Media Competition for Mike Lindell’s Affection (and
Money), Media Matters for America (Feb. 5, 2021), https://www.mediamatters.org/fox-
news/pillow-fight-right-wing-media-competition-mike-lindells-affection-and-money.
33
   Id.
34
   US Dominion Inc. v. My Pillow, Inc., No. 21-cv-00445 (D.D.C. Feb. 22, 2021).
35
   Breaking News Mike Lindell uncut in front of the Courthouse MustangMedic asking questions,
YouTube (June 25, 2021), https://www.youtube.com/watch?v=kUOo5cNPirU.
36
   Mia Jankowicz, Mike Lindell Set August 13 as the Date in His Bonkers Theory that Trump Will
Be      Reinstated     as     President,    Insider    (July     6,   2021,     4:53      AM),
https://www.businessinsider.com/mike-lindell-claims-august-13-trump-reinstatement-2021-7.


                                                14
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 15 of 213




Chanel Rion hosted Watkins as an alleged data specialist on November 14, 2020, to peddle lies

about Dominion.

       28.     Ed Solomon was portrayed by OAN on its network as an alleged “expert

mathematician.” In reality, however, he is a convicted felon who, at the time he was interviewed

by OAN, was working as an “installer” at a swing set construction company in Long Island.

       29.      Patrick Byrne is the former CEO of the internet discount retailer Overstock.com,

and is yet another self-styled “expert” whom OAN brought on its network to lie about Dominion

and the 2020 election. Byrne has a long prior history of fabricating fantastical stories without ever

providing a shred of evidence to support their truth, in order to serve his own personal interests.

For instance, Byrne was previously ordered to pay an approximately $1 million defamation

judgment for falsely accusing a Canadian businessman of being connected to “Osama bin Laden’s

favorite financier,” the Colombian drug cartel, the Russian mafia, and al Qaeda’s Golden Chain. 37

The court concluded that Byrne and his collaborators had “engaged in a calculated and ruthless

campaign to inflict as much damage on [his victim’s] reputation as they could achieve. It is clear

on the evidence that their intention was to conduct a vendetta in which the truth … was of no

consequence. Their mission was to expose what they conceive to be corrupt business practices …

[Their victim] became a convenient means to that end, even when he himself could not be

demonstrated to be corrupt.” 38




37
   Nazerali v. Mitchell, No. S116979, 2016 BCSC 810, Corrected Judgment at 97 (Sup. Ct. of
British         Columbia           May         6,        2016),         available       at
https://www.canlii.org/en/bc/bcsc/doc/2016/2016bcsc810/2016bcsc810.pdf.
38
   Id.


                                                 15
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 16 of 213




       30.     Byrne has publicly admitted that he had already committed back in August 2020 to

the narrative that the 2020 Presidential Election was going to be rigged. 39 In public media

appearances, Byrne refers to this narrative as the “last act” of a fantastical storyline that he first

started to spread in August 2019, 40 after it was revealed that he had had a romantic affair with the

now-notorious Russian agent, Maria Butina, who was sentenced to 18 months in prison after being

indicted by federal prosecutors for trying to infiltrate powerful political circles in the United States

at the direction of the Russian government. 41

       31.     This storyline began when Byrne abruptly resigned his board seat and position as

CEO at Overstock in August 2019 after his affair with Butina was revealed, and Overstock found

itself unable to renew its insurance policy as long as Byrne remained in charge. 42 In an apparent

attempt to rationalize his relationship with Butina—to portray himself as a patriotic American

rather than an asset of a Russian agent—Byrne began to claim that the FBI had directed him to




39
   Patrick Byrne, How DJT Lost the White House, Introduction: Why I Was Involved Before
November 3 & What I Learned Because I Was (1.3), Deep Capture (Jan. 24,
2021), https://www.deepcapture.com/2021/01/how-djt-lost-the-white-house-introduction-why-i-
was-involved-before-november-3-and-what-i-learned-by-doing-so/; Tech Millionaire Funds
Hacking Team 2020 Election was 100% Rigged, OAN (Nov. 20, 2020), previously available
at https://www.oann.com/tech-millionaire-funds-hacking-team-20-election-100-rigged/
[https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-81bd-
710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa]; Patrick Byrne: Dissecting The
Electronic Steal, Operation Freedom (Nov. 24, 2020), www.youtube.com/watch?v=5fs3tKtmiEA.
40
   Patrick M. Byrne (CEO of Overstock.com) EXPOSES Deep State Election Fraud, Rumble (Dec.
23, 2020), https://rumble.com/vc4l9j-patrick-m.-byrne-ceo-of-overstock.com-exposes-deep-state-
election-fraud.html.
41
   Michael Corkery, Overstock C.E.O. Takes Aim at ‘Deep State’ After Romance With Russian
Agent, N.Y. Times (Aug. 15, 2019), https://www.nytimes.com/2019/08/15/business/overstock-
paul-byrne-maria-butina-affair.html.
42
   Abha Bhattarai, Inside Overstock.com, where a firebrand CEO and ‘Deep State’ intrigue took
center           stage,        Washington         Post         (Sept.       27,        2019),
https://www.washingtonpost.com/business/2019/09/26/inside-overstockcom-where-firebrand-
ceo-deep-state-intrigue-took-center-stage/.


                                                  16
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 17 of 213




engage in a romantic relationship with Butina. 43 This is a claim that former FBI Director James

Comey said was “‘ridiculous,’” adding “‘[t]he FBI doesn’t work that way.’” 44 Similarly, another

former FBI agent with knowledge of FBI procedures called Byrne’s claims “absolutely outrageous

and impossible to believe,” and “maybe he is going to be facing some serious criminal problems

and now he’s trying to create a smokescreen. . . . It’s absolutely ludicrous.” 45

       32.     As if this storyline were not strange enough, Byrne would later publicly claim that

the FBI eventually told him to quit his affair with Butina, and instead asked him to facilitate an

$18 million bribe of Hillary Clinton, which Byrne claims to have done on January 14, 2016. 46

Byrne made these claims publicly as early as October 6, 2020, on his personal blog,

deepcapture.com, 47 and then added to the claims in later public media appearances. The $18

million bribe was supposedly (according to Byrne) part of a plot by then-President Obama to

ensure that he could “control” Clinton once she became President. 48 Byrne claims the “operation”

was called “Project Snowglobe,” 49 and that he has seen “the bank record” to show the bribe was




43
   David Shortell and Caroline Kelly, Former officials deny ex-CEO’s claim FBI asked him to
pursue Maria Butina, CNN (Aug. 23, 2019), https://www.cnn.com/2019/08/23/politics/patrick-
byrne-maria-butina-fbi-relationship-cnntv/index.html.
44
   Id.
45
   Former FBI Special Agent John Iannarelli Says Patrick Byrne’s Claims Are “Impossible to
Believe,” Fox News (Aug. 23, 2019), https://video.foxnews.com/v/6076376906001#sp=show-
clips.
46
   Patrick M. Byrne (CEO of Overstock.com) EXPOSES Deep State Election Fraud, Rumble (Dec.
23, 2020), https://rumble.com/vc4l9j-patrick-m.-byrne-ceo-of-overstock.com-exposes-deep-state-
election-fraud.html.
47
   Patrick Byrne, The Hillary Clinton Bribery-&-Blackmail & Maria Butina Intoxicate-Rape-&-
Murder      Deep      State    Stings     Finale,   Deep      Capture    (Oct.     6,   2020),
https://www.deepcapture.com/2020/10/finale-the-deep-states-hillary-clinton-bribery-blackmail-
sting-the-maria-butina-rape-murder-gambit/.
48
   Patrick M. Byrne (CEO of Overstock.com) EXPOSES Deep State Election Fraud, Rumble (Dec.
23, 2020), https://rumble.com/vc4l9j-patrick-m.-byrne-ceo-of-overstock.com-exposes-deep-state-
election-fraud.html.
49
   Id.


                                                 17
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 18 of 213




paid. 50 In his nonsensical storyline, Byrne further claims that President Obama’s ultimate goal was

to ensure that then-First Lady Michelle Obama would serve as President after Clinton. 51 Also

according to Byrne, this was the second bribe accepted by Hillary Clinton—a follow-up to an

initial $20 million bribe Clinton had supposedly already accepted from Turkey by the time Byrne

claims the FBI enlisted him in the “sting.” 52 And in another ridiculous twist, Byrne claims that he

used information about proper entrapment methodologies that he learned from his “FBI handlers”

to entrap former leaders at the CIA and FBI, including former FBI Director James Comey and

former CIA Director John Brennan, into approving the rape and murder of Maria Butina (which

Byrne then declined to carry out), in some sort of scheme to give Byrne leverage over those

officials. 53 Finally, according to Byrne, former Attorney General William Barr “knows” about

“Project Snowglobe,” and the entire plot will eventually be disclosed in the report of DOJ special

counsel John Durham’s investigation into the origins of the FBI’s Russia investigation—because,

as Byrne claims, “I know what’s in the Durham Report.” 54




50
   Dr Corsi NEWS 12-24-20: Patrick Byrne Explains Trump Path To Victory, Rumble (Dec. 24,
2020), https://rumble.com/vc5kbh-dr-corsi-news-12-24-20-patrick-byrne explains-trump-path-to-
victory.html.
51
   Patrick M. Byrne (CEO of Overstock.com) EXPOSES Deep State Election Fraud, Rumble (Dec.
23, 2020), https://rumble.com/vc4l9j-patrick-m.-byrne-ceo-of-overstock.com-exposes-deep-state-
election-fraud.html.
52
   Id.
53
   Patrick Byrne, The Hillary Clinton Bribery-&-Blackmail & Maria Butina Intoxicate-Rape-&-
Murder      Deep      State    Stings     Finale,   Deep      Capture    (Oct.     6,   2020),
https://www.deepcapture.com/2020/10/finale-the-deep-states-hillary-clinton-bribery-blackmail-
sting-the-maria-butina-rape-murder-gambit/.
54
   Patrick M. Byrne (CEO of Overstock.com) EXPOSES Deep State Election Fraud, Rumble (Dec.
23, 2020), https://rumble.com/vc4l9j-patrick-m.-byrne-ceo-of-overstock.com-exposes-deep-state-
election-fraud.html.


                                                18
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 19 of 213




       33.     Byrne has publicly claimed that this set of alleged experiences somehow tipped him

off that the 2020 election would be rigged back in August 2020, 55 at which time he set out to hire

a group he calls the “Bad News Bears” to “reverse-engineer” the supposed election-rigging to

come. 56 (Elsewhere, Byrne has claimed he “knew” since October 2018 that the 2020 Presidential

Election was going to be rigged.) 57 As part of his “Bad News Bears” efforts, Byrne takes credit

for personally funding and working closely with Russell Ramsland, who was peddling lies back in

2018 about a Dallas congressional election—lies about a competitor of Dominion’s whose

equipment was used in that election, that were debunked but that ended up being very similar to

the lies spread about Dominion in the 2020 Presidential Election. To fit his preconceived narrative,

Byrne falsely accused Dominion of rigging the 2018 Dallas election, even though Dominion’s

machines were not used in the Dallas election, and then transposed those same discredited theories

onto Dominion and the 2020 Presidential Election. Byrne has also boasted about working closely

with Ramsland’s team to create a so-called “forensic report” about the 2020 vote in Antrim County,



55
   Patrick Byrne, How DJT Lost the White House, Introduction: Why I Was Involved Before
November 3 & What I Learned Because I Was (1.3), Deep Capture (Jan. 24,
2021), https://www.deepcapture.com/2021/01/how-djt-lost-the-white-house-introduction-why-i-
was-involved-before-november-3-and-what-i-learned-by-doing-so/; Tech Millionaire Funds
Hacking Team 2020 Election was 100% Rigged, OAN (Nov. 20, 2020), previously available
at https://www.oann.com/tech-millionaire-funds-hacking-team-20-election-100-rigged/
[https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-81bd-
710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa]; Patrick Byrne: Dissecting The
Electronic Steal, Operation Freedom (Nov. 24, 2020), www.youtube.com/watch?v=5fs3tKtmiEA.
Patrick M. Byrne (CEO of Overstock.com) EXPOSES Deep State Election Fraud, Rumble (Dec.
23, 2020), https://rumble.com/vc4l9j-patrick-m.-byrne-ceo-of-overstock.com-exposes-deep-state-
election-fraud.html.
56
   See Patrick Byrne, How DJT Lost the White House, Introduction: Why I Was Involved Before
November 3 & What I Learned Because I Was (1.3), Deep Capture (Jan. 24, 2021),
https://www.deepcapture.com/2021/01/how-djt-lost-the-white-house-introduction-why-i-was-
involved-before-november-3-and-what-i-learned-by-doing-so/.
57
   Patrick M. Byrne (CEO of Overstock.com) EXPOSES Deep State Election Fraud, Rumble (Dec.
23, 2020), https://rumble.com/vc4l9j-patrick-m.-byrne-ceo-of-overstock.com-exposes-deep-state-
election-fraud.html.


                                                19
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 20 of 213




Michigan. That report falsely accused Dominion of switching votes in Antrim County to Joe Biden

from Donald Trump, and Byrne and others published and promoted that false report to spread

further disinformation and lies about Dominion (as discussed in more detail below).

       34.     Byrne’s partnership with other promoters of the false Dominion election fraud

narrative has not been limited to Ramsland. For instance, Byrne has also boasted of having sent

documents and information to Mike Lindell after Byrne lost access to President Trump in late

2020. And Byrne served as CEO of Defending the Republic, the organization launched by Sidney

Powell to help fund her own efforts to falsely accuse Dominion of rigging the 2020 election.

       35.     Using the same playbook that was used for the false “forensic report” in Antrim

County, Byrne has partnered with OAN, Sidney Powell, and others to fund the sham election

“audit” in Arizona. In addition, he has published a book, The Deep Rig, and a feature film of the

same name, in which he uses some of the same false and manufactured “evidence” he has presented

in his blog posts and media appearances to further promote lies about Dominion rigging elections.

       36.     Finally, apparently in anticipation of the U.S. Supreme Court declining to hear a

case seeking to throw out the 2020 election results, Byrne falsely claimed in early December 2020

that Chief Justice John Roberts “may be compromised,” because his name according to Byrne

appears on the flight manifest of the notorious Jeffrey Epstein’s private jet. 58 (Byrne has also

implicated several U.S. agencies in allegedly assassinating Epstein. 59) And in yet another of his

fantastical lies, Byrne has falsely asserted that DNC staffer Seth Rich had been murdered not as

part of a robbery, but because Rich’s “role” “in the DNC” had “put him in a position to have known




58
   Patrick Byrne & Dave Janda, Patrick Byrne: Dissecting The Election Fraud, Operation Freedom
(Dec. 9, 2020), available at https://rumble.com/vbpgi7-patrick-byrne-dissecting-the-election-
fraud.html.
59
   Id.


                                               20
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 21 of 213




. . . that the Dominion servers had been used in the [2016 Democratic] primaries to steal from

Bernie [Sanders] to give to Hillary [Clinton]”; according to Byrne, “[t]hey could not have let a guy

who had the kind of knowledge that we’re now talking about, to walk around. They couldn’t let

him walk around if he was not on board.” 60

       37.     Joe Oltmann is a Twitter-banned “political activist” who has devoted himself to de-

masking alleged Antifa members because he believes they want to “behead or harm other

Americans.” 61 Oltmann appeared on OAN to falsely claim that he had “infiltrated Antifa” and

witnessed a Dominion executive supposedly assuring “Antifa” that he would rig the election.

Oltmann has never provided any evidence of that call or any other proof that anyone at Dominion

has ever made such claims.

       38.     Russell Ramsland is a failed Republican congressional candidate and conspiracy

theorist who has publicly claimed, among other things, that George Soros—who was born in

1930—helped form the “Deep State” in Nazi Germany in the 1930s along with President

George H.W. Bush’s father, the Muslim Brotherhood, and “leftists.” 62 Well before the 2020

election, Ramsland had publicly peddled a false story about the 2018 U.S. congressional election

in Dallas, Texas, and the 2019 gubernatorial election in Kentucky, falsely claiming that those

elections had been rigged by voting machines with links to Smartmatic and using Venezuelan

election-stealing software controlled by a George Soros operative, and that votes had been sent to



60
    Patrick Byrne: Blowing Open the Election Steal, Operation Freedom (Dec. 8, 2020),
https://www.youtube.com/watch?v=8lGdRb8IZKA (Ex. 365).
61
   Erik Maulbetsch, Dominion Election Conspiracy Originated in Part During Conservative’s
Hunt for ‘Antifa Journalists’, Colorado Times Recorder (Jan. 14, 2021),
https://coloradotimesrecorder.com/2021/01/dominion-election-conspiracy-originated-in-part-
during-conservatives-hunt-for-antifa-journalists/33652/.
62
   John Savage, Texas Tea Partiers Are Freaking Out Over ‘Deep State’ Conspiracy Theories,
Vice (Sep. 20, 2018), https://www.vice.com/en/article/mbwgxx/texas-tea-partiers-are-freaking-
out-over-deep-state-conspiracy-theories.


                                                21
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 22 of 213




CIA-funded databases in Spain where they were changed and sent back to the United States.

Ramsland’s false claims went nowhere. Even the Republican Attorney General of Texas, Ken

Paxton—a staunch ally of President Trump—rejected Ramsland’s claims about the 2018 Dallas

congressional election, explaining in a public statement: “In this case, after a thorough

investigation by our office with the assistance of election systems experts, cybersecurity experts,

and the FBI, we found the claims in this case were unverifiable, and an audit of the voting records

confirmed the outcome of the election.” 63

       39.     Despite Ramsland’s claims having been debunked, Patrick Byrne, Sidney Powell,

Rudolph Giuliani and others took the lies Ramsland had tried to peddle in 2018 and promoted them

to a massive global audience, working with Newsmax, OAN, Fox and other media outlets to give

them far greater reach than they had before. Some (including Byrne) even took it one step further,

revising Ramsland’s false story about the Dallas 2018 congressional election to promote the new

lie that it was Dominion that had rigged that 2018 election—even though Dominion machines

were not used in that election.

       40.     Ramsland filed numerous affidavits recycling and repurposing his absurd 2018

election fraud stories in support of lawsuits brought by Sidney Powell and others seeking to throw

out 2020 presidential election results in several states that Joe Biden won. No court found any of

Ramsland’s affidavits submitted in those cases to have any merit, and in fact Ramsland was

judicially determined to have provided “materially false information” in support of his claims of




63
   Emma Brown, Aaron C. Davis, Jon Swaine and Josh Dawsey, The making of a myth (May 9,
2021), https://www.washingtonpost.com/investigations/interactive/2021/trump-election-fraud-
texas-businessman-ramsland-asog/.


                                                22
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 23 of 213




vote manipulation 64 in one of these cases when he referenced and cited locations in Minnesota

when alleging voter fraud in Michigan. 65

       41.     Ramsland’s crowning “achievement” in the 2020 election, however, was when he

was brought in by Patrick Byrne, Rudolph Giuliani and others to write up a purportedly

independent “report” on the election results in Antrim County, Michigan, that fed the preconceived

Dominion election fraud narrative by falsely claiming that Dominion machines were designed to

and did switch votes from Trump to Biden. Despite being falsely touted as the conclusions of an

independent “audit,” the report was from the start a transparent attempt by Ramsland, at the behest

of Byrne and Giuliani others, to falsely fit what actually happened in Antrim County into the

preconceived false election fraud narrative. Antrim County officials quickly explained that

Ramsland’s Antrim County report was “riddled with false and unsupported claims, baseless

attacks, and incorrect use of technical terms,” 66 and the former acting director of the Election

Assistance Commission’s Voting System Testing and Certification program—who is actually an

expert in election voting systems—said the report demonstrated a “grave misunderstanding” of

Antrim County’s voting system and “a lack of knowledge of election technology and process.” 67

Michigan’s Attorney General and Secretary of State issued a joint statement that Ramsland’s report




64
   Rule to Show Cause, Page v. Oath Inc., No. S20C-07-030 (Del. Super. Ct. Dec. 18, 2020).
65
   Clara Hendrickson, Affidavit in Michigan lawsuit seeking to overturn election makes wildly
inaccurate       claims       about        vote,     PolitiFact      (Dec.       4,       2020),
https://www.politifact.com/factchecks/2020/dec/04/russell-james-ramsland-jr/affidavit-
michigan-lawsuit-seeking-overturn-electi/.
66
   See Ali Swenson, Report spreads debunked claims about Dominion machines in Michigan
county,     AP     News     (Dec.    15,      2020),   https://apnews.com/article/fact-checking-
afs:Content:9847904839.
67
   See Todd Spangler, Former election security chief for Trump knocks down Antrim County
report,        The        Detroit        Free        Press        (Dec.        16,        2020),
https://www.freep.com/story/news/politics/elections/2020/12/16/antrim-county-report-debunked-
by-former-trump-election-official/3923499001/.


                                                23
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 24 of 213




was “critically flawed, filled with dramatic conclusions without any evidence to support them.” 68

And the Republican-led Michigan Senate Oversight Committee released a 55-page report, which

stated that “The Committee found no evidence of widespread or systemic fraud in Michigan's

prosecution of the 2020 election” and specifically called out individuals like Ramsland for their

false claims about systemic fraud in Michigan, stating that they “have been utilizing misleading

and false information about Antrim County to raise money or publicity for their own ends” and

recommending that the Michigan Attorney General investigate such misconduct. 69 Nonetheless,

knowingly or with reckless disregard for the truth, OAN broadcast this known peddler of lies and

promoted his false Antrim County report to amplify its defamatory campaign against Dominion,

conforming to the pre-conceived false narrative that Dominion had rigged the election.

                                JURISDICTION AND VENUE

       42.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship between Plaintiffs and Defendants, and the amount in

controversy as to each Plaintiff exceeds $75,000.00, exclusive of interest and costs.

       43.     This Court has personal jurisdiction over OAN pursuant to § 13-423 of the District

of Columbia Code because OAN (i) transacted business within the District of Columbia, including

by maintaining and operating a news bureau in the District of Columbia and its primary offices for

covering the 2020 election in the District of Columbia; producing, reviewing, editing, and

broadcasting programming from within the District of Columbia, including and specifically the



68
   AG. SOS: Plaintiff’s Report in Antrim County Election Lawsuit Demonstrates Lack of Credible
Evidence in Widespread Fraud or Wrongdoing, Michigan Dep’t of Attorney General (Dec. 14,
2020), https://www.michigan.gov/ag/0,4534,7-359-92297_47203-547422--,00.html.
69
   MICH. S. OVERSIGHT COMM., REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN (Apr 9,
2021),                                                       https://misenategopcdn.s3.us-east-
1.amazonaws.com/99/doccuments/20210623/SMPO_2020ElectionReport.pdf.



                                                24
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 25 of 213




programming featuring the defamatory statements at issue in this case; employing the specific

D.C.-resident reporters who made many of the defamatory statements in the District of Columbia;

and offering services to, broadcasting to, and maintaining television and digital platform

subscribers in the District of Columbia; (ii) caused tortious injury by acts committed within the

District of Columbia, including and specifically by making false and defamatory statements about

Dominion on broadcasts within the District of Columbia; and (iii) caused tortious injury by acts

committed outside the District of Columbia while regularly doing business within, engaging in

persistent conduct within, and deriving substantial revenue from services rendered within the

District of Columbia.

       44.     This Court has personal jurisdiction over Robert Herring, Sr. pursuant to § 13-423

of the District of Columbia Code because Robert Herring (i) transacted business within the District

of Columbia, including supervising and exercising editorial control over broadcasting from within

the District of Columbia, and supervising and directing OAN staff working in the District of

Columbia; (ii) caused tortious injury by acts committed within the District of Columbia, including

and specifically by knowingly participating in the making of false and defamatory statements about

Dominion on broadcasts within the District of Columbia, including while supervising and

exercising editorial control while present in the District of Columbia; and (iii) caused tortious

injury by acts committed outside the District of Columbia while regularly doing business within,

engaging in persistent conduct within, and deriving substantial revenue from services rendered

within the District of Columbia.

       45.     This Court has personal jurisdiction over Charles Herring pursuant to § 13-423 of

the District of Columbia Code because Charles Herring (i) on information and belief, based upon

his Twitter and LinkedIn locations, is a resident of the District of Columbia; (ii) transacted business




                                                  25
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 26 of 213




within the District of Columbia, including supervising and exercising editorial control over

broadcasting from within the District of Columbia, and supervising and directing OAN staff

working in the District of Columbia; (iii) caused tortious injury by acts committed within the

District of Columbia, including and specifically by knowingly participating in the making of false

and defamatory statements about Dominion on broadcasts within the District of Columbia,

including while supervising and exercising editorial control while present in the District of

Columbia; and (iv) caused tortious injury by acts committed outside the District of Columbia while

regularly doing business within, engaging in persistent conduct within, and deriving substantial

revenue from services rendered within the District of Columbia.

       46.     This Court has personal jurisdiction over Chanel Rion pursuant to § 13-423 of the

District of Columbia Code because Rion (i) is a resident of the District of Columbia; (ii) transacted

business within the District of Columbia, including broadcasting from within the District of

Columbia; (iii) caused tortious injury by acts committed within the District of Columbia, including

and specifically by making false and defamatory statements about Dominion on broadcasts within

the District of Columbia; and (iv) caused tortious injury by acts committed outside the

District of Columbia while regularly doing business within, engaging in persistent conduct within,

and deriving substantial revenue from services rendered within the District of Columbia.

       47.     This Court has personal jurisdiction over Christina Bobb pursuant to § 13-423 of

the District of Columbia Code because Bobb (i) is a resident of the District of Columbia; (ii)

transacted business within the District of Columbia, including broadcasting from within the

District of Columbia; (iii) caused tortious injury by acts committed within the District of Columbia,

including and specifically by making false and defamatory statements about Dominion on

broadcasts within the District of Columbia; and (iv) caused tortious injury by acts committed




                                                 26
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 27 of 213




outside the District of Columbia while regularly doing business within, engaging in persistent

conduct within, and deriving substantial revenue from services rendered within the District of

Columbia.

       48.     Requiring Defendants to litigate these claims in the District of Columbia does not

offend traditional notions of fair play and substantial justice and is permitted by the Due Process

Clause of the United States Constitution. Dominion’s claims arise in part from defamatory

statements that the Defendants made about Dominion from within the District of Columbia.

Defendants avail themselves of numerous privileges in the District of Columbia, including those

set forth above.

       49.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part

of the events giving rise to the claims in this Complaint occurred in this District and, as discussed

above, because Defendants are subject to the Court’s personal jurisdiction in this District.

                                  FACTUAL ALLEGATIONS

                   John Poulos Founds and Builds a Technology Company That
                    Allows Local Election Officials to Easily Audit Paper Ballots

       50.     Until the defamatory attacks starting after the 2020 election, Dominion was a

thriving voting technology company. In 2002, Dominion CEO John Poulos came up with an idea

to help people with vision impairments vote independently on paper ballots, so he founded a

business out of his basement in Toronto as Dominion Voting Systems Corporation. From the

beginning, Dominion’s objective has been accurate, transparent, and accessible elections. All

Dominion systems are capable of producing paper records and are 100% auditable, with testing,

reviews, audits, and recounts subject to oversight and verification by all political parties. Indeed,

Dominion has been at the forefront of developing the technology to produce auditable paper

records. Dominion was, until recently, one of the fastest-growing technology companies in North



                                                 27
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 28 of 213




America. While Dominion was known within the voting machine industry and supplied machines

in 28 states, it was little-known to the public at large.

        51.     As it grew, Dominion developed technology to solve many of the technical and

voter-intent issues that came to light as a result of the 2000 election. Its systems are certified under

standards promulgated by the U.S. Election Assistance Commission (“EAC”), which is located in

Washington, D.C., reviewed and tested by independent testing laboratories accredited by the EAC,

and were designed to be auditable and include a paper ballot backup to verify results.

        52.     Dominion Voting Systems Corporation procured its first U.S. contract in July 2009,

to provide voting machine technology to over 50 counties in the state of New York. After procuring

that contract, Dominion Voting Systems Corporation established a New York office, hired 20

employees, set up a manufacturing supply in New York, and by the end of July, incorporated a

subsidiary company, Dominion Voting Systems, Inc., in Delaware. Poulos voluntarily worked

with the Committee on Foreign Investment in the United States (“CFIUS”) to ensure it knew who

he was and who was invested in Dominion. For the next several years, Dominion’s systems were

manufactured in the State of New York.

        53.     In June 2010, Dominion relocated its headquarters to Denver, Colorado. Dominion

continues to maintain an office and significant operations in New York to this day, and the State

of New York remains Dominion’s longest-standing and second most valuable customer (behind

Georgia).

        54.     Today, Dominion’s business is organized as US Dominion, Inc. and its two wholly-

owned subsidiaries, Dominion Voting Systems, Inc. and Dominion Voting Systems Corporation.

        55.     Dominion contracts with state and local governments to provide its voting systems

and services in a majority of states across the country. Those contracts typically have multi-year




                                                   28
                 Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 29 of 213




terms and range in value from tens of thousands of dollars to over a hundred million dollars,

depending on the jurisdiction and scope of the contract. Given the nature of the U.S. election

system and the voting services industry, Dominion’s contracts have historically been long-term

with high renewal rates. As of the 2020 election, Dominion had contracts to provide voting

machine technology in 28 states including, for example, the more than 50 counties in New York.

           56.     Dominion does not run elections—local election officials run them. Dominion

voting machines are used by election officials to accurately tabulate votes from county-verified

voters using a durable paper ballot controlled and secured by those local election officials. In other

words, what Dominion voting machines do is count paper ballots, and in that process create a

fully auditable paper trail that allows for complete hand recounts to confirm and verify election

results.

           57.     By objective measures, the performance of Dominion’s machines was a huge

success in the 2020 election because they accurately counted the votes in literally thousands of

different jurisdictions in challenging circumstances. Across the jurisdictions using Dominion

voting machines—in the midst of a pandemic—hand audits conducted as part of the vote

certification process repeatedly confirmed the accuracy of the Dominion machine vote tallies. As

President Trump’s own Attorney General William Barr stated, Dominion’s machines were just

“counting machine[s], and they save everything that was counted. So you just reconcile the two.

There had been no discrepancy reported anywhere, and I’m still not aware of any discrepancy.” 70




70
   Jonathan D. Karl, Inside William Barr’s Breakup with Trump, The Atlantic (June 27, 2021),
https://www.theatlantic.com/politics/archive/2021/06/william-barrs-trump-administration-
attorney-general/619298/.


                                                 29
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 30 of 213




                        The Run-Up to the 2020 Presidential Election:
                       OAN Establishes Itself as a Pro-Trump Network
                        and Sees an Opening to Convert Fox Viewers

       58.     Founded in 2013 by Robert Herring, Sr., OAN to this day promises its viewers

“straight news, no opinion.” 71 Leading up to and after Donald Trump’s election to the presidency

in 2016, OAN “rallied behind Mr. Trump,” and “its coverage increasingly shifted to cheerleading

on behalf of the president and his administration.” 72 Trump took notice. On Twitter and at public

events, Trump began promoting OAN “as a preferable alternative to Fox News.” 73 In the cable

news market, OAN was a new player, and it leaned into its symbiotic relationship with Trump to

gain viewers. In 2019, the press called OAN “something of a surprise competitor for Trump’s

long-touted favorite and massive conservative mainstay, Fox News.” 74

       59.     To attract even more viewers, OAN began airing even more content aligned with

President Trump’s views. OAN regularly airs specials and commercials honoring President Trump

and publicizing his political stances. For example, in October 2019, OAN aired a “Special Report”

with Correspondent Pearson Sharp that was described in the press as “30-minute commercial that

presents cherry-picked pictures and talking points to tout how Trump is apparently leading the




71
   Marc Fisher, An Inside Look at One America News, the Insurgent TV Network Taking ‘Pro-
Trump’        to      New        Heights,     Wash.        Post      (July     5,      2017),
https://www.washingtonpost.com/lifestyle/style/an-inside-look-at-one-america-news-the-
insurgent-tv-network-taking-pro-trump-to-new-heights/2017/07/05/7475f0a4-4fa2-11e7-91eb-
9611861a988f_story.html.
72
   Michael Grynbaum, One America News, the Network That Spreads Conspiracies to the West
Wing, N.Y. Times (June 9, 2020), https://www.nytimes.com/article/oann-trump.html.
73
   Id.
74
   Ellen Cranley, Trump Favorite One America News Has Been Called ‘Paid Russian Propaganda’
— This Is What Happened When I Watched It For A Week, Business Insider (Oct. 28, 2019),
https://www.businessinsider.com/one-america-news-donald-trump-news-network-2019-10.


                                               30
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 31 of 213




most victorious administration in US history.” 75 Another 48-minute OAN special titled “Trump:

Legacy of a Patriot” is featured on oann.com and OAN’s streaming platforms. 76

       60.     As one former OAN employee put it: “In short order, it became the rule — we run

all favorable Trump stories, and we carry all Trump rallies live in their entirety.” 77 This created a

news network that was “tailored” to the Trump Presidency: “a platform to defend the president

against his critics, air grievances against his opponents, and launch a whirlwind of misleading

claims that feed a far-right 24-hour news cycle.” 78

       61.     OAN’s strategy worked. As OAN touted more and more President Trump-inspired

content, President Trump continued to promote OAN on social media and at public events. In

2019, the year before the Presidential Election, OAN was “poised to take the spot of Trump’s

favorite” cable news network. 79

       62.     The election was a turning point for OAN. Prior to the 2020 Presidential Election,

President Trump would occasionally criticize Fox for what he perceived as insufficient support,

such as for Fox polls showing him behind in the Presidential race or Fox airing an interview with

a Democrat. On January 28, 2020, President Trump tweeted, “So, what the hell has happened to

@FoxNews. Only I know! Chris Wallace and others should be on Fake News CNN or MSDNC.




75
   Id.
76
     Trump – Legacy Of A Patriot, One America News Network (Jan. 20, 2021),
https://www.oann.com/trump-legacy-of-a-patriot/.
77
   Alex Woodward, Behind the scenes at OAN: The TV network where Trump is always right, The
Independent (Oct. 9, 2020), https://www.independent.co.uk/news/world/americas/us-
election/oan-trump-chanel-rion-one-america-news-network-journalists-b860699.html.
78
   Id.
79
   Ellen Cranley, Trump Favorite One America News Has Been Called ‘Paid Russian Propaganda’
— This Is What Happened When I Watched It For A Week, Business Insider (Oct. 28, 2019),
https://www.businessinsider.com/one-america-news-donald-trump-news-network-2019-10.


                                                 31
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 32 of 213




How’s Shep Smith doing? Watch, this will be the beginning of the end for Fox, just like the other

two which are dying in the ratings.” 80

       63.     “Shep Smith” refers to Shepard Smith, a former Fox anchor who left the network

in 2019 in the middle of his long-term contract after criticism from Trump.

       64.     As the 2020 Presidential Election approached, President Trump repeatedly asserted

that either he would win, or the election would be stolen from him via fraud. In President Trump’s

own words: “the only way we’re gonna lose this election is if the election is rigged” 81 and there

“is massive fraud.” 82

       65.     President Trump also drew a line in the sand: if he lost, his supporters must either

agree with him that the election was rigged or else face the consequences. For example, President

Trump would later fire Christopher Krebs, whom he had appointed as director of the Cybersecurity

and Infrastructure Security Agency (“CISA”) in charge of overseeing online security for the

election, when Krebs dared to rebut President Trump’s claims of fraud in the 2020 election. 83

Later, Trump Campaign attorney Joe DiGenova stated that Krebs “should be drawn and quartered.




80
   Donald J. Trump (@realDonaldTrump), Twitter (Jan. 28, 2020, 10:44 AM), previously available
at                            https://twitter.com/realdonaldtrump/status/1222183788924502017
[https://www.thetrumparchive.com].
81
   Morgan Chalfant, Trump: “The only way we’re going to lose this election is if the election is
rigged”,          The       Hill        (Aug.          17,       2020,          7:22         PM),
https://thehill.com/homenews/administration/512424-trump-the-only-way-we-are-going-to-lose-
this-election-is-if-the.
82
   The Hill, Trump: “The only way we can lose in my opinion is massive fraud”, YouTube (Oct.
26, 2020), https://www.youtube.com/watch?v=Rt6nCZRKChE.
83
   Christopher Krebs, Opinion: Trump fired me for saying this, but I’ll say it again: The election
wasn’t        rigged,     Wash.        Post      (Dec.       1,      2020,        5:23       PM),
https://www.washingtonpost.com/opinions/christopher-krebs-trump-election-wasnt-
hacked/2020/12/01/88da94a0-340f-11eb-8d38-6aea1adb3839_story.html.


                                                32
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 33 of 213




Taken out at dawn and shot.” 84 Trump also raised firing Attorney General William Barr in a

December 12, 2020 meeting, 85 just days after Barr publicly announced that the Department of

Justice had found “no voter fraud that could overturn election.” 86 Three days after that meeting,

Barr resigned. 87 Other Republicans and Trump supporters like Georgia Secretary of State

Raffensperger and Georgia Governor Kemp who dared to defy Trump and acknowledge the true

reality—that President Trump lost the 2020 election fair and square—likewise felt Trump’s public

wrath. 88

        66.     At the same time that President Trump was laying the groundwork for a

preconceived “fraud” narrative to excuse an election loss, news organizations—including OAN—

widely reported that election officials were expecting record-shattering mail-in voting because of

concerns over the ongoing coronavirus pandemic. News organizations—again including OAN—

also reported that this mail-in voting was widely expected to be much more heavily weighted in

favor of Democrats than the overall electorate, in significant part because prominent Republicans,

including President Trump, were consistently encouraging supporters to avoid voting by mail and

instead vote in person on Election Day.



84
   Jim Acosta et al., Trump attorney issues call for violence against truth-telling former election
cybersecurity official, CNN (Dec. 1, 2020), https://www.cnn.com/2020/11/30/politics/joe-
digenova-attorney-trump-campaign-chris-krebs-violence/index.html.
85
   Id.
86
   Anthony Zurcher, US attorney general finds ‘no voter fraud that could overturn election’, BBC
(Dec. 2, 2020), https://www.bbc.com/news/world-us-canada-55153366.
87
    Noah Feldman, Bill Barr Quit. What Finally Spooked Him?, Bloomberg (Dec. 15, 2020),
https://www.bloomberg.com/opinion/articles/2020-12-15/william-barr-has-resigned-what-
finally-spooked-him.
88
   Amara Walker, Family of Georgia’s Secretary of State Was Still Getting Death Threats Months
After     Election,     Report     Says,     CNN        (June    11,      2021,      8:46     PM),
https://www.cnn.com/2021/06/11/politics/georgia-raffensperger-family-death-threats-
election/index.html; Jacob Knutson, Georgia Gov. Kemp Says Pro-Trump Conspiracy Theorists
Have Threatened His Family, Axios (Dec. 18, 2020), https://www.axios.com/georgia-gov-kemp-
trump-death-threats-19be75f5-0b03-417f-b55a-0a72ec9ac193.html.


                                                33
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 34 of 213




        67.     On Election Day morning—before any votes had even been tallied—OAN

broadcast a segment featuring Sidney Powell, in which Powell claimed that Democrats were trying

to “steal the vote” from Trump and that “they ha[d] developed a computer system to alter votes

electronically.” 89

        68.     In other words, well before any false claim that Dominion machines had switched

votes, OAN predicted and understood precisely what would actually happen during the first week

of November 2020: early vote tallies would lean in favor of then-President Trump, whereas later

vote tallies would favor now-President Joe Biden. However, OAN would, with the help of those

like Powell, flip the script on that reality to push its preconceived narrative that Biden’s predicted

comeback was the result of Dominion rigging the election.

        69.     OAN seized a prime opportunity to brag about and capitalize on its burgeoning

status as the favored network of President Trump and his loyalists on Election Day when Fox

News became the first major news network to project that President Trump had lost the

battleground state of Arizona.

        70.     President Trump was reportedly “fuming” when he learned that Fox had called

Arizona for Biden, and his camp was quick to turn against Fox. Almost immediately after Fox’s

Arizona call, President Trump’s son-in-law Jared Kushner called Fox founder and Chairman

Rupert Murdoch to complain. Less than thirty minutes after Fox had called Arizona, President

Trump’s political advisor Jason Miller attacked Fox on Twitter, writing: “@FoxNews is a

complete outlier in calling Arizona, and other media outlets should not follow suit. There are still




89
  Sidney Powell: Dems will use ‘lawfare’ to alter election, One America News Network (Nov. 3,
2020), available at https://www.youtube.com/watch?v=Vh5U_6apzvI&feature=emb_logo.


                                                 34
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 35 of 213




1M+ Election Day votes out there waiting to be counted — we pushed our people to vote on

Election Day, but now Fox News is trying to invalidate their votes!” 90




       71.     Republican National Committee spokesperson Liz Harrington similarly attacked

Fox on Twitter: “Call GA, NC, and TX, you HACKS! Retract AZ!” 91

       72.     This changed media dynamic—that Fox was losing viewers and that its rivals were

trying to capitalize—was evident immediately. The morning after the election, Newsweek

reported: “Conservatives and the Trump administration have railed against Fox News after the




90
     Jason Miller (@JasonMillerinDC), Twitter (Nov. 3,                    2020,   11:47   PM),
https://twitter.com/JasonMillerinDC/status/1323849305917186050.
91
      Liz Harrington (@realLizUSA), Twitter (Nov. 3,                      2020,   11:52   PM),
https://twitter.com/realLizUSA/status/1323850485699432450.


                                               35
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 36 of 213




network called Arizona for Joe Biden.” 92 As was widely reported, Fox News was “facing real,

sustained competition from the right,” including from OAN, “for the first time in its history.” 93

                                    November 5-7, 2020:
                     Independent Evidence Confirms an Accurate Count
                   Even as False Claims of Election Fraud Begin to Emerge

       73.     As it became evident in the days after the election that President Trump might lose,

false (though vague) claims of election fraud began to emerge. At this early point, these claims did

not yet expressly connect Dominion to the false allegations.

       74.     The media began to widely report that the preconceived narrative about election

fraud had not come true—and that any suggestions otherwise were based on misinformation. Thus,

before Fox, OAN, or anyone else began broadcasting defamatory false statements about Dominion,

OAN knew that no credible claim of fraud existed.

       75.     As early as November 5, the Wall Street Journal reported about the

“misinformation about vote counting” that was “coming from prominent public figures with

massive followings” and the “wild allegations” that “the election is being stolen.” 94 These false

conspiracy theories led Facebook “to limit the spread of false and possibly dangerous content,”

taking down the “Stop the Steal” group that had amassed hundreds of thousands of members




92
   Emma Nolan, Conservatives Turn Against Fox News Over Election Coverage, Change Channel
to Newsmax, Newsweek (Nov. 4, 2020, 3:55 AM), https://www.newsweek.com/fox-news-arizona-
biden-filpped-newsmark-trump-1544688.
93
     Alex Shepard, Fox News Is in Trouble, The New Republic (Dec. 10, 2020),
https://newrepublic.com/article/160505/fox-news-met-match.
94
   Jeff Horwitz et al., Facebook Imposes Limits on Election Content, Bans ‘Stop the Steal’ Group,
Wall St. J. (Nov. 5, 2020, 10:26 PM), https://www.wsj.com/articles/facebook-takes-down-group-
organizing-protests-of-vote-counting-11604603908.


                                                36
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 37 of 213




around false claims of election fraud. 95 The article also noted that CISA “tweeted earlier Thursday

about the robust safeguards in place to ensure a fair and accurate election.” 96

       76.     Even the Trump Administration made clear early on that no election fraud took

place. That same day of November 5, CISA posted a fact check in its “Election Security Rumor

vs. Reality” section to debunk the “rumor” that a “bad actor could change election results without

detection.” Instead, CISA stated: “Reality: Robust safeguards including canvassing and auditing

procedures help ensure the accuracy of official election results.” 97




CISA then stated: “Get the Facts: The systems and processes used by election officials to tabulate

votes and certify official results are protected by various safeguards that help ensure the accuracy

of election results. These safeguards include measures that help ensure tabulation systems function

as intended, protect against malicious software, and enable the identification and correction of any

irregularities.” And CISA then explained in detail that “[e]very state has voting system safeguards

to ensure each ballot cast in the election can be correctly counted” and “[e]very state also has laws

and processes to verify vote tallies before results are officially certified,” including “robust chain-

of-custody procedures, auditable logs, and canvass processes. The vast majority of votes cast in

this election will be cast on paper ballots or using machines that produce a paper audit trail, which




95
   Id.
96
   Id.
97
   Election Sec. Rumor vs. Reality Post Election, U.S. Cybersecurity & Infrastructure Sec. Agency
(Nov. 5, 2020), https://www.cisa.gov/rumorcontrol#rumor17.


                                                  37
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 38 of 213




allow for tabulation audits to be conducted from the paper record in the event any issues emerge

with the voting system software, audit logs, or tabulation.” 98

       77.     State and local officials likewise released statements confirming that the vote tallies

were accurate and that the election was not rigged. On November 6, just days after the election,

Michigan Secretary of State Jocelyn Benson issued a statement in response to “false claims made

by Republican National Committee chairwoman Ronna McDaniel” that Dominion machines had

malfunctioned in Antrim County, Michigan—a jurisdiction that used Dominion voting machines

for the election. In the original unofficial count, user error caused a mistaken vote count in Antrim

County that was quickly corrected and was not due to the Dominion machines—Dominion’s

tabulation of votes in Antrim County were in fact accurate right from the very first tabulation. 99

Benson’s statement made that clear: “The erroneous reporting of unofficial results from Antrim

county was a result of accidental error on the part of the Antrim County clerk. The equipment and

software did not malfunction and all ballots were properly tabulated. . . . Because the clerk did not

update software, even though the tabulators counted all the ballots correctly, those accurate results

were not combined properly when the clerk reported unofficial results. . . . The software did not

cause a misallocation of votes; it was a result of user human error.” 100

       78.     From there, public information continued to pour in confirming that the vote counts

were accurate, and thus any allegations against Dominion were based on lies and misinformation.

On November 7, 2020, the Associated Press reported that Dominion was not to blame for the



98
   Id.
99
   MICH. S. OVERSIGHT COMM., REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN (Apr 9,
2021),                                                      https://misenategopcdn.s3.us-east-
1.amazonaws.com/99/doccuments/20210623/SMPO_2020ElectionReport.pdf.
100
    False claims from Ronna McDaniel have no merit, The Office of Sec’y of State of Mich. (Nov.
6, 2020), https://www.michigan.gov/sos/0,4670,7-127-93094-544676--,00.html.


                                                 38
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 39 of 213




human error in Antrim County, Michigan. Rather, the Associated Press correctly reported that a

“clerk’s error” led to the reporting of unofficial voting results that favored Biden. 101

       79.     Also on November 7, 2020, Chris Krebs, the CISA head nominated by President

Trump, urged Americans to stop spreading baseless claims that minor vote counting issues

indicated fraud. Krebs tweeted: “Seeing #disinfo that some isolated voting day issues are tied to

some nefarious election hacking and vote manipulation operations. Don't fall for it and think twice

before sharing!” 102

       80.     OAN, however, understood that its growing viewer base of Trump loyalists wanted

it to continue to propagate the storyline that the election had been stolen. President Trump had

made the litmus test clear: either accept his narrative of election fraud, or lose his long-sought

support. So OAN set about to further secure those viewers—including President Trump himself—

by concocting its own alternate reality and embracing its preconceived narrative falsely blaming

Dominion for President Trump’s loss by rigging the election.

       81.     On November 7, most networks—including Fox—projected that President Trump

lost the 2020 Presidential Election. But OAN refused, and instead took ownership of the alternate

reality that the election was stolen from Trump despite the mountains of evidence it had that

completely debunked that fantasy. OAN founder Robert Herring later trumpeted the claim—after

all of the states had certified their results and Biden had won the election—that “their




101
    Officials: Clerk error behind county results favoring Biden, Associated Press (Nov. 7, 2020)
https://apnews.com/article/joe-biden-donald-trump-technology-voting-michigan-
6beeef230376e75252d6eaa91db3f88f.
102
    Ali Swenson, Posts falsify ties between election tech firm and Democrats, Associated Press
(Nov. 10, 2020) https://apnews.com/article/election-2020-joe-biden-us-news-media-michigan-
43bdaa186e3b8d9d897cae3bd0c6cdc0?utm_medium=APFactCheck&utm_campaign=SocialFlo
w&utm_source=Twitter.


                                                  39
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 40 of 213




investigations indicate there was fraud in the voting” and promised OAN’s viewers that “There

will be no decision until Jan. 6, 2021”—the date the U.S. Congress would certify the election. 103




       82.     The underlying reason for OAN’s decision was clear: while Fox News faced

backlash and lost viewers after it called the election for President Biden, OAN gained viewers by

creating and spreading its alternate reality about the 2020 election.

                                 November 8-10, 2020:
                  Fox Connects Dominion with the False Claims of Fraud
       Even as Recounts and Hand Audits Further Confirm the Accuracy of the Count

       83.     Fox realized that in order to stem the tide and try to recover lost viewers—including

the most important viewer of all, President Trump himself—it needed to go all in on the alternate

reality that Trump lost because of massive election fraud.

       84.     Recognizing the mortal threat to its viewership and profits, Fox acted. The morning

of November 8—the day after it had called the election for Joe Biden—Fox began connecting




103
       Robert Herring (@RobHerring), Twitter (Dec.                      16,   2020,   11:49   AM)
https://twitter.com/RobHerring/status/1339266480429416448.


                                                 40
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 41 of 213




Dominion with the false election fraud narrative. Fox started by inviting Sidney Powell onto a

broadcast of Sunday Morning Futures on Fox News Channel, where Powell declared that there

was “a massive and coordinated effort to steal this election from We the People of the United

States of America, to delegitimize and destroy votes for Donald Trump, to manufacture votes for

Joe Biden,” 104 and that “the Dominion software” was to blame. 105 According to Powell: “That is

where the fraud took place, where they were flipping votes in the computer system or adding votes

that did not exist.” 106

        85.     Dominion became a convenient scapegoat precisely because 28 states used

Dominion machines—including many of the contested battlegrounds. And even in jurisdictions

that did not use Dominion machines—such as in Philadelphia—Dominion became an easy target

because its machines were used in so many other highly contested jurisdictions—including in

Georgia, Michigan, Wisconsin, Arizona, and other parts of Pennsylvania. Casting Dominion as the

perpetrator of the fraud provided a way to explain why President Trump lost.

        86.     Even as Fox began to connect Dominion with the false claims of fraud, the facts

continued to demonstrate the accuracy of the Dominion machines. On November 9, 2020,

Maricopa County, Arizona, completed a hand audit of paper ballots as required by state law that

showed a 100% match with the counts from the Dominion machines used in Maricopa County.




104
    Morgan Phillips, Trump Decries Lead that ‘Miraculously’ Disappeared, Urges Biden Not to
‘Wrongfully      Claim’     White     House,       Fox      News      (Nov.     6,     2020),
https://www.foxnews.com/politics/trump-initial-lead-miraculously-disappeared-urges-biden-not-
to-wrongfully-claim-white-house.
105
    Id.
106
    Id.


                                               41
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 42 of 213




The count was overseen by Republican, Libertarian, and Democratic officials. 107 The results were

widely reported.

       87.     Also on November 9, 2020, Georgia Voting System Implementation Manager

Gabriel Sterling held a press briefing where he rebutted inaccurate claims made about an update

to machines on the eve of the election, confirming that “nothing was done to the . . . system after

[October 31],” when voter files were updated as part of normal procedure. He explained that claims

of voter fraud were “nonsense. Don’t buy into these things. Find trusted sources.” 108

       88.     On November 10, 2020, the New York Times reported: “Election officials in dozens

of states representing both political parties said that there was no evidence that fraud or other

irregularities played a role in the outcome of the presidential race . . .” The Times contacted the

offices of the top election officials in every state. Notably, all 29 Republican secretaries of state

were surveyed, most responding directly to the Times. None reported any major voting issues,

refusing to back up claims of a fraudulent election. 109

       89.     Also on November 10, the Associated Press reported in a Fact Check: “As poll

workers tallied votes from the U.S. presidential election, many social media users interpreted a

clerk’s error in a small, Republican-leaning Michigan county as vote-rigging because it wrongly

favored Joe Biden before being fixed. A week later, that misinterpreted mistake has snowballed




107
    2020 General Election Hand Count Results Summary of Hand Count Audits – 2020 General
Election, Sec’y of State of Ariz. (Nov. 17, 2020, 4:54 PM), https://azsos.gov/election/2020-
general-election-hand-count-results.
108
    Georgia Voting System Implementation Manager Gabriel Sterling, News Conference on
Georgia Vote Count, C-SPAN (Nov. 9, 2020), https://www.c-span.org/video/?477943-1/news-
conference-georgia-vote-count.
109
    Nick Corasaniti et al., The Times Called Officials in Every State: No Evidence of Voter Fraud,
N.Y. Times (Nov. 10, 2020) https://www.nytimes.com/2020/11/10/us/politics/voting-fraud.html.


                                                 42
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 43 of 213




into a deluge of false claims that Democrats have deep ties to Dominion Voting Systems, the

company that supplies election equipment to Michigan and dozens of other states nationwide.” 110

       90.     In that same “Fact Check,” the Associated Press again reported that “Dominion was

not to blame” for the initial user error in the Antrim County, Michigan count, “according to the

Michigan Department of State.” Antrim County Clerk Sheryl Guy confirmed there was no

malfunction of the Dominion machines in Antrim County: “There was no malice, no fraud here,

just human error.” 111

       91.     Also on November 10, 2020, Kansas Secretary of State Scott Schwab declared:

“Kansas did not experience any widespread, systematic issues with voter fraud, intimidation,

irregularities or voting problems . . . . We are very pleased with how the election has gone up to

this point.” 112 Kansas used Dominion machines during the 2020 election.

       92.     In short, in the days following the election, the public record was replete with

evidence confirming that the election was a success, that there was no fraud, and that Dominion

did not “rig” the election or “switch” any votes. This information was echoed by state and local

officials, confirmed by recounts and audits, reported widely by the media, and even endorsed by

the Trump Administration.




110
    Ali Swenson, Posts falsify ties between election tech firm and Democrats, Associated Press
(Nov. 10, 2020) https://apnews.com/article/election-2020-joe-biden-us-news-media-michigan-
43bdaa186e3b8d9d897cae3bd0c6cdc0?utm_medium=APFactCheck&utm_campaign=SocialFlo
w&utm_source=Twitter (emphasis added).
111
    Id.
112
        Sonja Pickles (@PicklesSonja), Twitter (Nov. 10, 2020, 4:29 PM),
https://twitter.com/PicklesSonja/status/1326321159651135488.


                                               43
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 44 of 213




                                   November 9-12, 2020:
         OAN Joins the Race to the Bottom and Zeroes in on Dominion as the Villain

       93.     For Fox, the false narrative about Dominion provided a lifeline. It allowed Fox to

reassert itself in its viewership battle with OAN and Newsmax. So in the following days, Fox only

increased the intensity and frequency of its defamation campaign. Despite the highly publicized

mountain of evidence proving that the 2020 election was safe, secure, and accurately tabulated,

including specifically by Dominion machines, Fox persisted in forming and perpetuating its

alternate reality that Dominion rigged the election and stole it from Trump.

       94.     At this point, OAN faced a choice. It could engage in a battle of lies with Fox and

Newsmax—each attempting to outdo the other with outlandish and false statements. Or it could

tell the truth by rejecting these demonstrably false claims about Dominion.

       95.     OAN chose to prioritize its profits over the truth. For OAN, the facts did not matter.

What mattered was feeding the audience the alternate reality OAN had helped create and its

audience now expected—even if it was spreading false information. And the race to the bottom

began in earnest, dragging Dominion down with it.

       96.     Specifically, on November 9, 2020 Chanel Rion, OAN’s Chief White House

Correspondent tweeted—and OAN retweeted—the false claim likening Dominion’s role in the

2020 Presidential Election to one of the most significant corporate scandals in recent memory:

“INVESTIGATING — Alas, just like Volkswagen would NEVER manipulate software code to

FAKE low diesel emissions, Dominion would NEVER upload a last-minute software code to

voting machines to FAKE low Trump votes. Just a ‘glitch!’” 113




113
       Chanel      Rion    (@ChanelRion),     Twitter  (Nov.    9,          2020,     9:13     AM),
https://twitter.com/chanelrion/status/1325818841402912768?lang=en.


                                                44
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 45 of 213




       97.     Indeed, Herring had routinely emphasized that OAN was covering these false

claims of fraud even when Fox was not. As early as November 10, Herring tweeted: “The MSM

and @FoxNews want you to believe the election is over, but the number aren't adding up.” He then

shared a video of a discredited analysis from “Dr. Shiva” that falsely accused Dominion machines

of rigging the vote.




                                              45
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 46 of 213




       98.     The next day, Herring tweeted: “I would like to thank all the people who are moving

over to @OANN. We will do our best to bring you the very best in REAL news. We may not have

the financial backing that @FoxNews does, but we're very proud of our employees and all their

hard work bringing you the truth. #OANN” 114

       99.     And on November 12, OAN President Charles Herring tweeted: “If you're suffering

from “FOXED UP Beyond All Recognition”* syndrome, or FUBAR, @OANN is here for you!

@OANN’s mgmt has NOT changed. Our vision has NOT changed. Our red, white & blue logo

WILL NEVER change. We are stepping up for you! Join us at @OANN.” 115




114
       Robert Herring (@RobHerring), Twitter (Nov. 10, 2020, 4:12 PM),
https://twitter.com/RobHerring/status/1326271449045241856.
115
    Charles Herring (@CharlesPHerring), Twitter (Nov. 12, 2020, 8:07 PM), (an archive of the
tweet                   can                  be                  found                   here:
https://web.archive.org/web/20201112150935if_/https://twitter.com/CharlesPHerring/status/132
6904347301699590).


                                               46
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 47 of 213




       100.   In the wake of these tweets, neither OAN, nor Powell, nor Giuliani, nor anyone

else, came out with any credible evidence that Rion’s statement accusing Dominion of fraud was

true. To the contrary, on November 11, 2020, the New York Times published an article titled, “No,

Dominion voting machines did not delete Trump votes,” which quoted an election-technology

expert who explained that “[m]any of the claims being asserted about Dominion and questionable

voting technology is misinformation at best and, in many cases, they’re outright

disinformation.” 116 And by November 12, 2020, CISA—the federal agency overseeing online

security for the elections and led at the time by Trump appointee Chris Krebs—confirmed that

there was “no evidence that any voting system deleted or lost votes, changed votes, or was in any

way compromised.” 117 This widely-reported public announcement from the Trump

Administration’s own experts and other independent officials on election security clearly

disproved the election-rigging lies being spread by OAN and others about Dominion.



116
    Jack Nicas, No, Dominion voting machines did not delete Trump votes, N.Y. Times (Nov. 11,
2020, 12:25 PM), https://www.nytimes.com/2020/11/11/technology/no-dominion-voting-
machines-did-not-delete-trump-votes.html.
117
    U.S. CYBERSECURITY & INFRASTRUCTURE SEC. AGENCY, JOINT STATEMENT FROM ELECTIONS
INFRASTRUCTURE GOV’T COORDINATING COUNCIL & THE ELECTION INFRASTRUCTURE SECTOR
COORDINATING EXEC. COMM. (Nov. 12, 2020), https://www.cisa.gov/news/2020/11/12/joint-
statement-elections-infrastructure-government-coordinating-council-election.


                                               47
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 48 of 213




       101.    Also on November 12—the same day that OAN and the rest of the country saw

CISA’s publicly released its findings—OAN published a report claiming that “Election systems

across the country are found to have deleted millions of votes cast for President Trump.” 118 The

report was based on “an unaudited analysis of data obtained from Edison Research,” which OAN

said showed that Dominion switched “as many as 435,000 votes from President Trump to Joe

Biden” and that “another 2.7 million Trump votes appear to have been deleted by Dominion,

including almost 1 million Trump votes in Pennsylvania alone.” But in actuality, the “analysis”

was completely made up by an entirely unreliable and noncredible blog from the dark corner of

the internet and had absolutely no basis in fact or reality. And while OAN acknowledged on the

air that those results could be “verified by hand recounts” conducted in those states, OAN rejected

every single actual hand recount conducted across the country in the months after the election that

proved no such vote flipping or deleting happened, and certainly not by Dominion.




118
   Colby Hall, Trump Goes ALL Caps Promoting OAN’s Voter Fraud Conspiracy Debunked By
the NY Times and Others, Mediaite (Nov. 12, 2020), https://www.mediaite.com/election-
2020/trump-goes-all-caps-promoting-oans-voter-fraud-conspiracy-debunked-by-the-ny-times-
and-others/ (Ex. 378).


                                                48
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 49 of 213




       102.    Even though this report was complete fiction, it caught the eye of President Trump,

as OAN expected it would. Seeing this report, President Trump quickly tweeted out OAN’s false

report to his more than 88 million followers as evidence that Dominion rigged the election and

stole it from him. Indeed, President Trump tagged Rion and OAN in the tweet so that they got

credit for it. This was not the last time that OAN manufactured a false narrative condemning

Dominion for stealing the election from Trump, nor was it the last time that Trump heavily

publicized OAN-manufactured “evidence” that Dominion rigged the election.




                                                                                      119



       103.    The report was immediately and publicly discredited. Edison Research President

Larry Rosin immediately stated that the firm had never created any report or made any statements

about “anomalies in the voting data,” and declared that “There is no evidence to support claims of

widespread fraud.” As Rosin himself put it: “Edison Research created no such report and we are

not aware of any voter fraud.” 120




119
   Id.
120
   Alec Dent, Did Edison Research Find That Dominion Deleted Trump Votes or Switched Votes
to Biden?, The Dispatch (Nov. 12, 2020), https://factcheck.thedispatch.com/p/did-edison-
research-find-that-states.


                                               49
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 50 of 213




       104.    That same day, the Associated Press published a Fact Check reporting as false this

claim that Dominion “deleted” Trump votes or “switched” votes from Trump to Biden, including

a statement by Open Source Election Technology Institute voting technology expert Eddie Perez

that there was no “systemic issue related to problems with Dominion software that would affect

the tabulation of results” that he was aware of.” 121The report also quotes election officials,

including in Pennsylvania, saying “no factual basis” exists for these charges. As the Associated

Press story stated, “There’s no evidence of widespread fraud in the 2020 election, or of major

problems with Dominion’s systems. Election officials from both political parties have stated

publicly that the election went well.” 122 The Associated Press asked OAN to comment on its false

report, and they refused.

       105.     The non-existent Edison “report” OAN referenced was actually an anonymous

post on the pro-Trump web forum, TheDonald.com, and had no basis in reality. 123 To this day,

OAN has not publicly acknowledged the falsity of this report, nor has it ever retracted it. The

only action OAN took was secretly removing the broadcast segment from its website. But by then,

the damage had already been done through Trump’s (and others) retweets—which were entirely

foreseeable and intended by OAN—and OAN moved on to other lies and debunked claims that

Dominion flipped votes from Trump to Biden. 124




121
    Ali Swenson & Amanda Seitz, AP FACT CHECK: Trump Tweets a Tall Tale of ‘Deleted’
Votes, Associated Press (Nov. 12, 2020), https://apnews.com/article/fact-check-trump-tweets-tall-
tale-votes-13c104367924b8192b4fcecf334f7806.
122
    Id.
123
    Ali Breland, Trump’s Latest False Fraud Claim Came From an Anonymous Internet Poster,
Mother Jones (Nov. 12, 2020), https://www.motherjones.com/politics/2020/11/trump-dominion-
fraud-oann/.
124
    Sarah Burris, OAN forced to delete fake story about voter fraud — after Trump promotes the
conspiracy theory, Raw Story (Nov. 12, 2020), https://www.rawstory.com/2020/11/oan-forced-to-
delete-fake-story-about-voter-fraud-after-trump-promotes-the-conspiracy-theory/.


                                               50
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 51 of 213




        106.    That night of November 12, seeing OAN’s aggressive campaign of lies against

Dominion and the attention it was getting, Fox responded by renewing its defamation campaign

against Dominion.

        107.     Meanwhile, the mountain of evidence debunking the lies about Dominion

continued to pile up. The next day, on November 13, 2020, Michigan Chief Judge Timothy Kenny

made clear that the attempts to allege fraud in the election were “not credible.” Chief Judge Kenny

rejected an attempt by Trump allies to block the certification of the vote in Wayne County,

Michigan, in Constantino v. City of Detroit. Chief Judge Kenny rejected the plaintiffs’ claims of

election fraud and unequivocally concluded: “Plaintiffs’ interpretation of events is incorrect and

not credible.” 125

                                    November 13-16, 2020:
                        OAN Pushes Dominion Disinformation through,
                 Chanel Rion, alongside a Host of Facially Unreliable “Experts”

        108.    Undeterred by having had its knowingly false claims about faking Trump votes, not

to mention its reliance on the Edison “report,” exposed as untrue, OAN continued peddling lies

about Dominion. In fact, it took its efforts to the next level by seeking out wholly unreliable sources

from the deep dark corners of the internet to help push those lies. And when OAN did not feature

an unreliable outside source to perpetrate lies about Dominion, it relied on its own reporters to

fabricate lies. In fact, OAN transformed its own Chanel Rion into one of the country’s most

prominent voices perpetuating falsehoods about Dominion.

        109.    OAN’s campaign against Dominion entered its next level on November 13, 2020.

That day, OAN CEO Herring continued to make explicit his motivations. Herring invited President




125
  Op. & Order, Costantino v. City of Detroit, No. 20-014780-AW (Mich. 3rd Cir. Wyatt Cty.
Nov. 13, 2020).


                                                  51
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 52 of 213




Trump to join forces against Fox: “Mr. President, instead of launching your own media company,

I invite you to join forces with @OANN. Conservative-friendly and dependable news is sure to

‘TRUMP’ Fox. @realDonaldTrump. #OANN #RealNews”




                                                                                      126


       110.    OAN’s broadcasts followed suit. That same night on November 13, OAN and its

host Chanel Rion falsely asserted that Dominion had been “proven” to have switched votes in

favor of Biden in at least three states. After the Trump Administration forced two top Homeland

Security officials to resign on November 12, 2020, in the wake of the election, OAN reported on

the “major shake-ups” at the DHS Cybersecurity Division. 127 OAN and Rion used this latest

development as an opportunity to defame Dominion. When OAN’s anchor Elma Aksalic asked

Rion whether the resignations had any connection to Dominion, Rion was quick to blame

Dominion for rigging the election:

              Elma Aksalic: So let me ask you this, Chanel. Do these resignations have
              anything at all to do with the White House's latest look into Dominion
              Voting Systems? We know that there's been a lot of reporting about that
              specifically. Is there any connection there?

              Chanel Rion: They certainly seem tied, but they're not necessarily tied to

126
       Robert Herring (@RobHerring), Twitter (Nov. 13, 2020, 1:13 PM),
https://twitter.com/robherring/status/1327328825865244672?lang=en.
127
    The Tipping Point: Election Results in Question, One America News Network (Nov. 13, 2020),
https://app.criticalmention.com/app/#clip/view/518987a5-d292-4001-bde0-
95a8b9bb2999?token=e1bb29b2-fc08-4587-be57-88dd81ea7a3a (Ex. 379).


                                              52
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 53 of 213




                any one specific voting system. When we talk about Dominion, you're
                talking about a system that exists—that has been operating in 28 states,
                proven to have actually glitched in favor of Biden in at least three states,
                and so that's just one system. 128

        111.    OAN and Rion recklessly disregarded the mountain of widely reported evidence

that Dominion never switched votes in favor of Biden, and recklessly disregarded (and indeed

knew) what it was reporting was false. Yet OAN kept broadcasting defamatory lies.

        112.    The very next day, on November 14, 2020, OAN host Chanel Rion interviewed

Ron Watkins for a segment titled, “Cyber Analyst On Dominion Voting: Shocking

Vulnerabilities.” 129




        113.    Ms. Rion introduced Mr. Watkins as a “large systems technical analyst” in order to

spread the lie that Dominion has “a pattern of switching votes from Trump to Biden.”

                Rion: Dominion Voting Systems is one such software that seemed to have
                a pattern of switching votes from Trump to Biden. How easily could bad
                actors have used Dominion to switch thousands of votes and alter an
                election? County by county, the answer is shocking. One American News

128
   Id.
129
    Cyber Analyst On Dominion Voting: Shocking Vulnerabilities, One America News Network
(Nov. 14, 2020), previously available at https://www.oann.com/cyber-analyst-on-dominion-
voting-shocking-vulnerabilities/ (an archive of the video can be found here:
https://www.youtube.com/watch?v=eKcPoCNW8AA).


                                                53
               Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 54 of 213




                   spoke with Ron Watkins, a large systems technical analyst who has been
                   pouring over the Dominion Systems manual. 130




            114.   But as explained above, Ron Watkins is the farthest thing from an expert or a

reliable source.

            115.   OAN and Rion then indulged yet another obvious lie about Dominion—the

suggestion that Dominion machines in Philadelphia were improperly tampered with in such a way

that the “entire election should be illegitimate”—despite knowing, or at a minimum recklessly

disregarding, that Dominion has never supplied a voting machine used in the city of Philadelphia.

As OAN and Rion put it:

                   Rion: Working off the Dominion manual and public request documents
                   from Pennsylvania’s secretary of state, Watkins says the vulnerabilities of
                   Dominion reside in the fact that administrative access is so easy to attain.
                   With administrative access comes direct access to ballots and how they are
                   counted.
                   ...

                   Watkins: . . . [I]f say Philadelphia was storing these keys in a warehouse
                   and they were robbed, and the only thing stolen were these keys and a
                   laptop, then you should consider their entire election to be illegitimate
                   because they have lost the physical security of the system, which is the most
                   important, uh, part of information security.



130
      Id.


                                                    54
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 55 of 213




               Rion: And that's exactly what happened in Philadelphia just one month
               before the election. USB drives and a laptop had been stolen from a key
               precinct in Philadelphia. On election day, Biden overtook Trump's 800,000
               vote lead in the dark of night. According to these tabulating machines,
               Biden surpassed Trump by nearly 60,000 votes statewide, a lead found in
               one county, the county from which a thief stole USB keys and a laptop to
               the precinct's ballot machines the month prior. 131

       116.    Again, it was public knowledge that Dominion could have had nothing at all to do

with ballot tabulation or any other aspect of the 2020 election in Philadelphia—indeed, its

machines were not used in that city. 132

       117.    OAN’s and Rion’s lies did not stop there. Instead, OAN kept spreading lies about

Dominion through Rion, who by mid-November had become the face of OAN’s viral

disinformation campaign about Dominion. In another segment OAN aired on November 14, OAN

and Rion continued to defame Dominion, accusing it of a “massive swapping of data.” 133 OAN’s

Dan Ball hosted Rion as his guest on a segment called “Exposing Voter Fraud with Chanel Rion.”

Rion continued her and OAN’s campaign to destroy Dominion:

               Dominion really popped onto our radar because, just like your
               whistleblower exhibited in your previous interview, there are some
               irregularities when it comes to the data that they are sharing. And one thing
               that we're noticing is this massive swapping of data, and we're not talking
               about 50 votes here or there. We're talking about swaps in the hundreds
               of thousands range, we're talking about votes that only go one direction.
               They go from Biden to Trump, and there's a direct correlation, and we're
               seeing this in data that is just absolutely alarming

               ...


131
    Cyber Analyst On Dominion Voting: Shocking Vulnerabilities, One America News Network
(Nov. 14, 2020), previously available at https://www.oann.com/cyber-analyst-on-dominion-
voting-shocking-vulnerabilities/ (an archive of the video can be found here:
https://www.youtube.com/watch?v=eKcPoCNW8AA).
132
    Ali Swenson, Philadelphia does not use Dominion Voting Systems technology, Associated Press
(Nov. 22, 2020), https://apnews.com/article/fact-checking-afs:Content:9798361760.
133
    Real America with Dan Ball: Investigating Voter Fraud with Chanel Rion, One America News
Network (Nov. 14, 2020), https://app.criticalmention.com/app/#clip/view/1ce55142-8ca2-4e8f-
9af7-089bf5edf9d9?token=39a0275b-e88a-4da1-b06b-de6723ac765c (Ex. 380).


                                                55
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 56 of 213




               The bottom line is votes were switched from President Trump to
               President—to now Joe Biden, and it happened in dozens of states, and it's
               a Dominion System software glitch that we are going to dig into. 134




       118.    But once again, as OAN, Rion, and Ball were all well aware, there was no “massive

swapping of data” anywhere—let alone in “dozens of states.” By this point in time, the press was

flooded with reports that Dominion had no role in any sort of election fraud. On November 15,

2020, the Associated Press published a report debunking the false claim that election servers

connected to Dominion were seized in Germany. 135 And by November 16, 2020, fifty-nine

specialists in election security had publicly and forcefully rebutted the lies about Dominion,

explaining that they “have never claimed that technical vulnerabilities have actually been exploited

to alter the outcome of any US election.” 136 They further explained that “no credible evidence has

been put forth that supports a conclusion that the 2020 election outcome in any state has been




134
    Id.
135
    Jude Joffe-Block, False reports claim election servers were seized in Germany, Associated
Press (Nov. 15, 2020), https://apnews.com/article/fact-checking-9754011363.
136
    See Tony Adams et al., Scientists Say No Credible Evidence of Computer Fraud in the 2020
Election Outcome, But Policymakers Must Work with Experts to Improve
Confidence, Matt Blaze (Nov. 16, 2020), https://www.mattblaze.org/papers/election2020.pdf.


                                                56
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 57 of 213




altered through technical compromise.” 137 “Anyone asserting that a U.S. election was ‘rigged’ is

making an extraordinary claim, one that must be supported by persuasive and verifiable evidence

. . . .We are aware of alarming assertions being made that the 2020 election was ‘rigged’ by

exploiting technical vulnerabilities. However, in every case of which we are aware, these claims

either have been unsubstantiated or are technically incoherent.” 138 That same day, though,

President Trump tweeted: “Try watching @OANN. Really GREAT!” 139 OAN’s Dan Ball and

Chanel Rion both retweeted President Trump’s tweet. Dan Ball added: “Plus, our own

@ChanelRion has explosive details about Dominion! Must see!” 140




       119.   Rion likewise added: “Tune in this this weekend for my upcoming special on

#Dominion.” 141




137
    Id.
138
    Id.
139
     Donald J. Trump (@realDonaldTrump), Twitter (Nov. 16, 2020, 9:06 AM), previously
available at https://twitter.com/realdonaldtrump/status/1328338630679597056 (an archive of
President Trump’s tweets can be                 found here: Trump          Twitter   Archive,
https://www.thetrumparchive.com (last visited June 15, 2021)).
140
    Chanel Rion (@ChanelRion), Twitter (Nov. 16, 2020, 9:15 AM) (an archive of the tweet can
be found here: http://web.archive.org/web/20201116205424/https:/twitter.com/chanelrion).
141
    Id.


                                               57
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 58 of 213




       120.   OAN continued manufacturing a flurry of content centered on defaming Dominion,

featuring Rion. On November 17, OAN’s Dan Ball again hosted Rion to continue airing falsehoods

about Dominion. 142 Ball opened the segment by explaining the lies OAN told about Dominion the

day before:

              [A] guy who tried to infiltrate Antifa and during his undercover operation,
              figuring out more about Antifa, he learns about this guy who’s the head of
              security for Dominion and how he’s connected with Antifa and pretty
              much says he’s got an insurance plan to make sure Trump doesn’t win.

       121.   That statement, about former Dominion employee Eric Coomer, is completely false

and baseless, as OAN’s rival network Newsmax admitted in an apology to Coomer in late April

2021. 143 Rion also addressed Dan Ball’s allegations regarding Eric Coomer, noting that Coomer’s

profile had been deleted and reporting that Dominion employees were “scrubbing their affiliation



142
     Democrats in Bed with Dominion, One America News Network (Nov. 17, 2020),
https://app.criticalmention.com/app/#clip/view/2bc3020e-2f14-4525-b635-
36b0e39e0934?token=77d8b679-c7d2-4315-9468-5a13188bd472.
143
    Statement About Dr. Eric Coomer, Director of Product Strategy and Security at Dominion
Voting      Systems,     Newsmax      (Apr.     30,   2021),    previously  available   at
https://www.newsmax.com/newsfront/eric-coomer-dominion-voting-
systems/2021/04/30/id/1019671/ (an archive of the statement can be found here:
https://web.archive.org/web/20210430220349/https://www.newsmax.com/newsfront/eric-
coomer-dominion-voting-systems/2021/04/30/id/1019671/).


                                              58
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 59 of 213




with Dominion right now, know that we are looking into this this very second.” By concealing the

material fact that Dominion employees were deleting or locking down their public profiles because

they had been receiving death threats as a result of the Defendants’ lies, OAN intended to and

did deceive its viewers into thinking that Dominion employees were “scrubbing their affiliation

with Dominion” because they had done something wrong. Ball closed the segment by asserting

that OAN’s coverage of Dominion “should scare the living hell out of every American out there

period that this election and this voting system were compromised at the highest level by people

put in charge of making it a free election.”




       122.    As OAN was spinning its alternate reality, the evidence repeatedly disproved the

story OAN was telling. On November 17, 2020, Clint Hickman, the Republican chairman of the

Maricopa County Board of Supervisors, sent a letter to voters in Maricopa County, which unlike

Philadelphia does use Dominion machines. Hickman’s letter confirmed that “[m]ore than 2 million

ballots were cast in Maricopa County and there is no evidence of fraud or misconduct or

malfunction.” On the contrary, “the evidence overwhelmingly shows” the results were accurate,

and the Dominion equipment “met mandatory requirements during logic and accuracy testing

before the Presidential Preference Election, the Primary Election and the General Election.” The


                                               59
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 60 of 213




Chairman also stated that “after each of these 2020 elections, the hand count audit showed the

machines generated an accurate count.” 144

       123.    Also on November 17, The Wall Street Journal reported that “Dominion Voting

Systems Corp., a little-known voting-machine supplier that has come under criticism from

President Trump, was a linchpin in the 2020 election that federal and state officials praise as being

free from tampering.” 145 The article continued: “A phalanx of federal agencies, state officials

across the country overseeing elections and voting-equipment vendors said last week that ‘there’s

no evidence that any voting system deleted or lost votes, changed votes, or was in any way

compromised.’” 146

       124.    That same day, the Editorial Board for The Wall Street Journal published a piece

that refuted false claims about Dominion and stated, “there’s no good evidence of voting problems

that would come close to” calling into question Biden’s leads in the swing states. 147

                             November 17-December 18, 2020:
                       OAN Airs Numerous Dominion-Themed Specials,
                         Beginning with “Dominion-izing the Vote”

       125.    Unsatisfied with its one-off segments featuring its own Chanel Rion—not to

mention such disreputable guests as Watkins—spreading lies that Dominion rigged the election,


144
    12 News, Republican Maricopa County Chairman Says ‘No Evidence of Fraud or Misconduct’
in        Presidential       Election,        Fox        61      (Nov.         17,        2020),
https://www.fox61.com/article/news/politics/elections/maricopa-county-chairman-says-no-
evidence-of-fraud-or-misconduct-in-presidential-election/75-6aba1803-850a-460f-8f86-
b185a41f4708;        Letter     from       Clint      Hickman     to     Maricopa        County
Voters (Nov. 17, 2020), https://www.maricopa.gov/DocumentCenter/View/64676/PR69-11-17-
20-Letter-to-Voters.
145
    Alexa Corse, Voting Machine Supplier Criticized by Trump in Spotlight on Election Integrity,
Wall St. J. (Nov. 17, 2020, 9:46 AM), https://www.wsj.com/articles/voting-machine-supplier-
criticized-by-trump-in-spotlight-on-election-integrity-
11605624361?mod=searchresults_pos17&page=2.
146
    Id.
147
    The Editorial Board, Rage Against the Voting Machine, Wall St. J. (Nov. 17, 2020, 6:33 PM),
https://www.wsj.com/articles/rage-against-the-voting-machine-11605656036.


                                                 60
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 61 of 213




OAN decided to repackage its prior Dominion segments into a new 30-minute program featuring

Chanel Rion entitled Dominion-izing the Vote. While the lies OAN had aired about Dominion to

date would have been enough to irreparably harm Dominion, “Dominion-izing the Vote” marked

an entirely new chapter in OAN’s defamation campaign. In short, OAN moved from simply lying

about Dominion, to creating a brand out of it.

       126.    OAN and Rion began to promote “Dominion-izing the Vote” on November 17,

2020, promising viewers that it would answer the question, “How compromised was the 2020

election?” It likewise promised its viewers that the answer lay with “Dominion Voting Systems,

which is used in 29 states.” OAN also promised its viewers “undeniable data” showing that

Dominion was responsible for compromising the election. 148




148
      One America News (@OANN), Twitter                   (Nov.    17,   2020,    9:03   am),
https://twitter.com/OANN/status/1328715483701395458.


                                                 61
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 62 of 213




       127.    Yet again, OAN’s disinformation campaign about Dominion caught the eye of its

most important and influential viewer, Trump, and his more than 88 million Twitter followers. On

November 19, 2020, Trump promoted “Dominion-izing the Vote” on Twitter and gave OAN the

publicity it so aggressively sought.




                                              62
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 63 of 213




       128.    As OAN went to work producing the “Dominion-izing the Vote” special, more and

more evidence was mounting debunking OAN’s lies about Dominion. For example, on November

19, 2020, Georgia Secretary of State Brad Raffensperger released a statement confirming the

results of a “historic first statewide audit,” a “full manual tally of all votes cast” in Georgia that

“reaffirmed the outcome of the presidential race in Georgia as originally reported.” As Secretary

Raffensperger’s statement explained, this audit “upheld and reaffirmed the original outcome

produced by the machine tally of votes cast. Due to the tight margin of the race and the principles

of risk-limiting audits, this audit was a full manual tally of all votes cast. The audit confirmed that

the original machine count accurately portrayed the winner of the election.” 149 This hand recount

verified the accuracy of the Dominion machine counts and conclusively disproved the accusations

against Dominion. 150 The next day, on November 20, 2020, the Wall Street Journal once again

reported that the Dominion allegations were false and that the Georgia recount had confirmed the

accuracy of Dominion’s voting machines. 151

       129.    Also on November 20, Fox’s Tucker Carlson publicly called out Sidney Powell for

failing to produce any evidence to support the outlandish and incredible claims she had been

making about Dominion on Fox over the previous week. 152 Despite his invitation to Powell to

appear on his show and present her evidence, “she never sent [] any evidence, despite a lot of



149
    Historic First Statewide Audit Of Paper Ballots Upholds Result Of Presidential Race, Georgia
Secretary of State (November 19, 2020) (last visited Aug. 5, 2021),
https://sos.ga.gov/index.php/elections/historic_first_statewide_audit_of_paper_ballots_upholds_r
esult_of_presidential_race.
150
    Kate Brumback, Georgia officials certify election results showing Biden win, Associated Press
(Nov.           20,         2020),         https://apnews.com/article/georgia-certify-election-joe-
bidenea8f867d740f3d7d42d0a55c1aef9e69.
151
    The Editorial Board, Georgia Certifies: Donald Trump Lost, Wall St. J. (Nov. 20, 2020),
https://www.wsj.com/articles/georgia-certifies-donald-trump-lost-11605915757?page=2.
152
         Tucker        Carlson      Tonight,       Fox      News       (Nov.       19,       2020),
https://www.foxnews.com/opinion/tucker-carlson-rudygiuliani-sidney-powell-election-fraud.


                                                  63
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 64 of 213




requests … not a page.” When he and his staff kept pressing Powell to present evidence, “she got

angry” and told them stop to contacting her. So Carlson and his staff checked with others in and

around the Trump campaign and people in positions of authority, who said that Powell had “never

given them any evidence either.” Carlson concluded that Powell “never demonstrated that a single

actual vote was moved illegitimately by software from one candidate to another. Not one.”

       130.   OAN, however, persisted with its lies, despite knowing or recklessly disregarding

that its contentions about Dominion were entirely false. On November 21, OAN and Rion posted

a video to Twitter promoting the “Dominion-izing the Vote” program. In her tweet, Rion asked

the rhetorical questions, “Why are Dominion employees scrambling, hiding, and emptying out

offices? Do they know they’ve been caught?” 153 The 30-second promotional video embedded in

her tweet has been viewed over 835,000 times. Rion recklessly disregarded the fact that baseless

tweets like this endangered employees’ lives, forcing the company to take additional security

measures to protect their employees’ security, which Rion would then mischaracterize to use as

more fuel in her defamatory campaign against Dominion.




153
       Chanel     Rion    (@ChanelRion),     Twitter (Nov.   21,     2020,        11:10     am),
https://twitter.com/ChanelRion/status/1330196983966019586?s=20 (Ex. 382).


                                              64
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 65 of 213




       131.   The same day, in response a question on Twitter—“Why aren’t you complaining

about Dominion software in states that Trump won? Are those corrupt too?”—Rion replied: “Yes,

they are. They thought they had NC fixed… Trump beat the algorithm by such overwhelming

margins there they couldn’t fix it fast enough. Ask: Why did NC take so long to call after 98%

precincts were reporting a Trump win? ALL votes processed by Dominion must be audited.” 154

Dominion machines were not used anywhere in North Carolina in the 2020 Election.




154
   Chanel Rion (@ChanelRion), Twitter (Nov. 16, 2020) (an archive of the tweet can be found
here: http://web.archive.org/web/20201121213935/www.twitter.com/chanelrion).


                                             65
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 66 of 213




       132.   Finally, on November 21, 2020, OAN aired its first 30-minute long “Dominion-

izing the Vote” special, during which it broadcast more lies about Dominion. OAN’s Rion,

appearing in Washington, DC, opened the segment:

              In this edition of One American News Investigates, we look at
              Dominion Voting Systems and its role in the 2020 presidential elections,
              glitches, errors, money trails to powerful Democrats. Dominion is just one
              of three major companies providing voting systems to America. But
              Dominion captured headlines when it was discovered it had glitched 6,000
              votes, giving Biden a fraudulent win. This was not an isolated event. 155

       133.   Right out of the gate, OAN and Rion lied about Dominion. There was no “glitch”

and Biden was never given “a fraudulent win” in Antrim County (or anywhere). By November 21,

it had been reported for more than two weeks that what occurred in Antrim County was the result




155
    Dominion-izing the Vote, One America News Network (Nov. 21, 2020), available at
https://www.youtube.com/watch?v=746HTjhFifA (Ex. 383).


                                              66
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 67 of 213




of human error by the Republican County Clerk—an error that was swiftly corrected, and no

official results of a Biden win in Antrim County were ever reported anywhere. 156

       134.    OAN and Rion similarly falsely claimed that Dominion was connected with “what

happened in Philadelphia” when keys and a laptop were reportedly stolen from a Philadelphia

precinct one month before election day. Contrary to OAN’s and Rion’s claims, it was public

knowledge that Philadelphia does not use Dominion voting machines. During the segment, OAN

also replayed verbatim its Ron Watkins segment, along with a clip of Sidney Powell exclaiming,

“There should never be another election conducted in this country, I don’t care if it’s for local dog

catcher, using a Dominion machine and Smartmatic software.”




       135.    Rion also hosted Joe Oltmann to spread more lies about Dominion during the half-

hour special. Rion claimed that Oltmann “had infiltrated Antifa to uncover journalists who are

active members of the Antifa.” She claimed that Oltmann “infiltrated an Antifa conference call

this past September and accidentally came upon a top Dominion Voting Systems executive named



156
   Jocelyn Benson, False Claims from Ronna McDaniel Have No Merit, The Office of Michigan
Secretary of State Jocelyn Benson (Nov. 6, 2020), https://www.michigan.gov/sos/0,4670,7-127-
93094-544676--,00.html.


                                                 67
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 68 of 213




Eric Coomer.” Oltmann falsely claimed that Coomer told the group: “Don’t worry about the

election. Trump is not going to win. I made effing sure of that.” 157

       136.    As with the Edison Research fabricated story and others, this set of OAN lies was

garnering the attention it sought. On November 21, 2020, President Trump tweeted links to all

three parts of the “Dominion-izing the Vote” special, and then retweeted himself to promote the

lies even more on November 22, 2020.




       137.    On November 22, 2020, Charles Herring tweeted his own personal endorsement of

the “Dominion-izing the Vote” program, calling it “MUST WATCH,” saying that “ALL

AMERICANS should be concerned about OUR voting integrity and the numerous known

irregularities,” and inviting viewers to watch a rebroadcast of the program that night. 158

       138.    OAN’s defamatory broadcasts aside, people on both sides of the political aisle knew

the truth about Dominion. On November 22, 2020, during an interview on ABC News’s This Week,

Trump ally Chris Christie gave an interview in which he called out Powell and Giuliani and stated:

“If you’ve got the evidence of fraud, present it. … The conduct of the President’s legal team has




157
    Dominion-izing the Vote, One America News Network (Nov. 21, 2020), available at
https://www.youtube.com/watch?v=746HTjhFifA (Ex. 383).
158
         Charles     Herring     (@CharlesPHerring),     Twitter (Nov. 22,   2020)
https://twitter.com/CharlesPHerring/status/1330585340424323072.


                                                 68
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 69 of 213




been a national embarrassment. … If you’re unwilling to come forward and present the evidence,

it must mean the evidence doesn’t exist.” 159

           139.   Around this same time, several Republican senators also called the White House,

warning that Powell seemed “unhinged” and that the Trump Campaign should distance itself from

her. 160

           140.   On November 22, 2020, the Trump Campaign itself disavowed Sidney Powell by

issuing the following statement: “Sidney Powell is practicing law on her own. She is not a member

of the Trump Legal Team. She is also not a lawyer for the President in his personal capacity.” 161




159
    Paul Kane & Felicia Sonmez, Chris Christie Calls the Conduct of Trump’s Legal Team a
‘National       Embarrassment,’        Wash.         Post        (Nov.       22,      2020),
https://www.washingtonpost.com/politics/republicans-christie-trump-concede/2020/11/22/05c28
0e6-2cda-11eb-bae0-50bb17126614_story.html.
160
    Aaron C. Davis, Josh Dawsey, Emma Brown & Jon Swaine, For Trump Advocate Sidney
Powell, A Playbook Steeped in Conspiracy Theories, Wash. Post (Nov. 28, 2020),
https://www.washingtonpost.com/investigations/sidney-powell-trump-kraken-
lawsuit/2020/11/28/344d0b12-2e78-11eb-96c2-aac3f162215d_story.html.
161
    Maggie Haberman & Alan Feuer, Trump Team Disavows Lawyer Who Peddled Conspiracy
Theories       on        Voting,      N.Y.         Times         (Nov.      22,       2020),
https://www.nytimes.com/2020/11/22/us/politics/sidney-powell-trump.html.


                                                 69
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 70 of 213




         141. However, while the Trump Campaign disavowed Powell, OAN host Christina

  Bobb was advising the Trump Campaign on how to overturn the 2020 election, while at the same

  time hosting OAN’s Weekly Briefing, spreading lies about Dominion and sowing doubt in the

  repeatedly confirmed 2020 election results. 162 Bobb’s “legal work in her personal capacity” for

  the Trump campaign was confirmed by Trump campaign attorney Jenna Ellis. Neither Bobb nor




162
   Asawin Suebsaeng, Maxwell Tani & Sam Stein, An OAN Host Has Been Helping Rudy With
Trump’s Legal Efforts, The Daily Beast (Nov. 23, 2020), https://www.thedailybeast.com/oan-host-
christina-bobb-has-been-helping-rudy-giuliani-with-trumps-legal-efforts.


                                               70
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 71 of 213




  OAN disclosed this fact to OAN’s viewers in November or December 2020 while it broadcast

  Bobb’s and OAN’s lies about Dominion.

       142.    OAN and Rion were back at it again the very next day after the Trump Campaign

disavowed Powell. On November 23, 2020, Rion “interviewed” a guest who, according to Rion,

“put together a group of individuals who are trying to crack down on the fraud that is

Dominion.” That guest was Patrick Byrne. 163




       143.    During an interview entitled “Tech Millionaire Funds Hacking Team; ’20 Election

100% Rigged,” Byrne peddled lies that Dominion had rigged the 2020 election. Byrne elsewhere

described this so-called election rigging as the “last act” in the same purported long-running “deep

state” conspiracy that he claimed had earlier involved him facilitating an $18 million bribe to




163
   Tech Millionaire Fund Hacking Team: “2020 Election 100% Rigged”, One America News
Network (Nov. 23, 2020), https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-
81bd-710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa (Ex. 384).


                                                71
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 72 of 213




Hillary Clinton. 164 As described above, Byrne had gone public with absurd “deep state” conspiracy

theories long before OAN invited him to peddle his Dominion lies on its air.

       144.    Rion stated that Byrne had been “on Dominion’s trail for over two years” because

Dominion’s machines had caused “irregularities” in the 2018 congressional election in Dallas. 165

Yet again, there was a huge problem with the story: As OAN and Rion well knew—or at a

minimum recklessly disregarded—in the 2018 election, Texas (including Dallas) used machines

made by one of Dominion’s competitors—not Dominion.

               Chanel Rion: Patrick Byrne, founder and former CEO of Overstock.com
               has long considered himself a libertarian tech entrepreneur. Byrne now
               finds himself more than entrepreneur. He’s on a mission to save the
               Republic from a deadly virus, widespread machine and software election
               fraud. He’s doing this by funding a niche group of experts and the Trump
               legal team has been listening. You’ve put together a group of individuals
               who are trying to crack down on the fraud that is Dominion. Tell us more
               about what you’ve been doing.

               Patrick Byrne: Yes. Well, I I'm, I funded a team of hackers and cyber sleuths
               and other people with odd skills. We've been on this since August, uh, one
               side store to be pursued someday is this, the DHS was warned of all this in
               August and September. We tried very hard and it was all crammed down.
               And I mean, from high levels.

               Rion: The experts Byrne is funding is an elite cyber security team that has
               been hired by the state of Texas to investigate a series of irregularities in
               the Dallas elections of 2018. The team consisted of members with
               backgrounds in military intelligence and federal law enforcement. Byrne
               says the election irregularities in Dallas, 2018 was rooted in Dallas’s use
               of Dominion voting machines. This group has been on Dominion’s trail
               over two years.

               Byrne: I've been up there since with them since August and expanding and,
               and, and funding further and deeper investigations. So we really, I felt kind
               of had the answer when everyone woke up November 4th and saying what

164
    Patrick M. Byrne (CEO of Overstock.com) EXPOSES Deep State Election Fraud, Rumble (Dec.
23, 2020), https://rumble.com/vc4l9j-patrick-m.-byrne-ceo-of-overstock.com-exposes-deep-state-
election-fraud.html.
165
    Tech Millionaire Fund Hacking Team: “2020 Election 100% Rigged”, One America News
Network (Nov. 23, 2020), https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-
81bd-710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa (Ex. 384).


                                                72
               Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 73 of 213




                   happened? We couldn’t quite believe we couldn’t get anyone to listen to us.

                   Rion: Their findings included detailed list of impossibilities, Dominion
                   machines processing more ballots than is physically possible, real-time
                   data showing Biden vote dumps that are statistically impossible, and
                   dozens of backdoor ways in which votes by the thousands could be
                   changed, manipulated or deleted. 166

            145.   At a minimum, OAN and Rion recklessly disregarded the truth, and in fact knew

that these statements about Dominion were false. They had been debunked time and time again.

But OAN continued to spread these lies to feed its new line of Dominion specials and to please its

audience, including President Trump, promoting Rion’s Dominion-themed special on Twitter:




            146.   The same day, OAN’s Chanel Rion took to Twitter to spread these lies about

Dominion, tweeting: “My interview with @PatrickByrne — the tech investor behind the elite




166
      Id.


                                                   73
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 74 of 213




shadow cyber security team digging up incontrovertible evidence of Election Fraud. This is the

cyberdata behind the #Kraken.” 167




       147.   In response to OAN’s lies about Dominion, President Trump gave OAN what he

had promised: his continued support. On November 28, 2020, for instance, Trump encouraged his

supporters to tune into OAN for more lies about Dominion, tweeting:




167
   Chanel Rion (@ChanelRion), Twitter (Nov. 25, 2020) (an archive of the tweet can be found
here: http://web.archive.org/web/20201127105623/www.twitter.com/chanelrion).


                                             74
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 75 of 213




                                                                                168


       148.   OAN President Herring responded in kind, highlighting the mutually beneficial

relationship OAN had developed with Trump by spreading lies about the election: “Thank you,

President Trump. We encourage everyone to join us @OANN on AT&T U-Verse, AT&T TV,

DirecTV, Frontier Communications and other cable providers. LIVE streaming available on the

OAN App on AppleTV, Amazon Fire TV, http://KlowdTV.com, & Roku. Join @OANN for

REAL news.”




168
   Natalie Colarossi, Trump Calls Fox News ‘Virtually Unwatchable,’ Points Followers to OANN
and Newsmax, Newsweek (Nov. 28, 2020), https://www.newsweek.com/trump-calls-fox-news-
virtually-unwatchable-points-followers-oann-newsmax-1550945.


                                            75
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 76 of 213




       149.    Meanwhile, public officials continued to debunk OAN’s lies. On November 29,

2020, Chris Krebs appeared on 60 Minutes and declared: “[Election] Day was quiet. There was no

indication or evidence that there was any evidence of hacking or compromise of election systems

on, before, or after November 3.” 169

       150.    On November 30, OAN President Herring thanked President Trump for watching

OAN and its coverage of the sham Arizona hearings that involved Dominion machines: “Mr.

President, THANK YOU for tuning into @OANN for LIVE commercial free coverage from

Arizona. The voter irregularities should be concerning to all Americans. You won’t find

continuous coverage on any other cable network. Thank you for tuning in.”




       151.    On December 1, 2020, President Trump tweeted again endorsing OAN: “Hope

everybody is watching @OANN right now. Other media afraid to show. People are coming

forward like never before. Large truck carrying hundreds of thousands of fraudulent (FAKE)

ballots to a voting center? TERRIBLE - SAVE AMERICA!” 170


169
    Scott Pelley & Chris Krebs, Fired director of U.S. cyber agency Chris Krebs explains why he
says vote was “most secure in American history”, 60 Minutes (Nov. 29, 2020),
https://www.youtube.com/watch?v=YzBJJ1sxtEA.
170
    Donald J. Trump (@realDonaldTrump), Twitter (Dec. 1, 2020, 3:31 pm), previously available
at https://twitter.com/realdonaldtrump/status/1333856259662077954 (an archive of President
Trump’s tweets can be found here: Trump Twitter Archive, https://www.thetrumparchive.com
(last visited Aug. 7, 2021)).


                                              76
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 77 of 213




       152.    By this time, even some of President Trump’s once staunch supporters had begun

to admit that OAN’s lies about Dominion were completely baseless. On December 1, 2020, Trump

appointee and then-U.S. Attorney General William Barr confirmed what was widely known to the

public at this point: there was no evidence of fraud in the 2020 Presidential Election, including

related to Dominion. Specifically, Barr stated: “There’s been one assertion that would be systemic

fraud and that would be the claim that machines were programmed essentially to skew the election

results. And the DHS and DOJ have looked into that, and so far, we haven’t seen anything to

substantiate that.” 171 As Barr told the AP, he had “not seen fraud on a scale that could have effected

a different outcome in the election.” 172 OAN knew about Barr’s statement and the DHS and DOJ’s

findings. But that didn’t stop it from continuing to broadcast the false narrative about Dominion.

       153.    Indeed, OAN CEO Herring at a minimum recklessly disregarded Barr’s statement.

He said on Twitter: “William Barr hasn't seen any ‘evidence?’ He should be watching @OANN,

we’ve been running all the evidence he needs for the last several days.” He then tagged President

Trump. 173




171
    Michael Balsamo, Disputing Trump, Barr says no widespread election fraud, Associated Press
(Dec.        1,        2020),      https://apnews.com/article/barr-no-widespread-election-fraud-
b1f1488796c9a98c4b1a9061a6c7f49d.
172
    Matt Zapotosky, Rosalind S. Helderman, Amy Gardner, & Karoun Demirjian, ‘Pure insanity’:
How Trump and his allies pressured the Justice Department to help overturn the election, Wash.
Post (June 16, 2021), https://www.washingtonpost.com/politics/interactive/2021/trump-justice-
department-2020-election/.
173
       Robert    Herring      (@RobHerring),     Twitter   (Dec.     1,   2020,    4:54    PM),
https://mobile.twitter.com/robherring/status/1333907361128357888.


                                                  77
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 78 of 213




        154.    As more and more third-party, verifiable evidence continued to mount, OAN

recklessly disregard that evidence and, in an effort to justify its refusal to acknowledge reality,

even turned on those Trump allies who deigned to tell the truth about the 2020 election. And of

course, OAN continued to give its audience what it was demanding in an effort to keep up with

the race to the bottom: more lies about Dominion.

        155.    On December 1, 2020, OAN and Dan Ball aired a clip featuring Alex Bruesewitz

to continue OAN’s campaign against Dominion. OAN introduced Bruesewitz as a “political

consultant.” But 24-year-old Bruesewitz is actually one of the organizers of Stop the Steal, the

organization linked to high-profile MAGA personalities that helped organize the January 6 rally

and storming of the Capitol in Washington. 174 On November 21, 2020, Bruesewitz spoke at a

March for Trump rally, where he chanted that he was “never going to accept Joe Biden as president

of the United States.” 175



174
    Tina Nguyen, MAGA activists plot revenge on Republican ‘traitors’, Politico (Jan. 5, 2021),
https://www.politico.com/states/florida/story/2021/01/05/maga-activists-plot-revenge-on-
republican-traitors-1352479.
175
    Quote of the Week: Ripon High School graduate speaks at Trump rally, appears on NBC
Nightly      News,       Commonwealth          Ripon      Press      (Nov.       21,     2020),
https://www.riponpress.com/editorial/quote-of-the-week-ripon-high-school-graduate-speaks-at-
trump-rally-appears-on-nbc/article_4d51fcc2-2c1f-11eb-8009-db90825396c4.html.


                                                78
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 79 of 213




        156.    In the December 1, 2020 OAN segment, Bruesewitz, while in Washington, DC,

claimed that Dominion software “is incredibly corrupt” and “should worry every person across the

world.” 176




176
    Continuing The Fight For Election Integrity, One America News Network (Dec. 1, 2020),
https://app.criticalmention.com/app/#clip/view/74aabd82-76ea-4a4e-8bfa-
e3645cf52de9?token=9667991d-a9cf-4554-89fc-7585a7734f37.


                                              79
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 80 of 213




       157. OAN continued broadcasting and promoting its special programming targeted at

Dominion, on December 3, 2020, once again advertising its re-airing of the “Dominion-izing the

Vote” special on Twitter:




                                             80
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 81 of 213




       158.    And yet again, this promotion and the rebroadcast of Dominion-izing the Vote

caught the eye of OAN’s most important viewer, Trump, who predictably retweeted the promotion

to his more than 88 million followers. 177



177
   Donald J. Trump (@realDonaldTrump), Twitter (Dec. 6, 2020, 1:05 am), previously available
at https://twitter.com/realdonaldtrump/status/1335465325069017088 (an archive of President



                                             81
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 82 of 213




       159.   Then, on December 7, 2020, OAN aired an entirely new segment to promote lies

about Dominion called the “Dominion ‘Vote Flip.’” OAN claimed that Dominion voting

machines were “forensically analyzed” and “reported 87% for Trump and 113% for Biden,” when

they should have reported 100% for each. 178 OAN’s own Chanel Rion claimed that “votes were

indeed flipped from Trump to Biden” by Dominion voting machines.




       160.   That same day, OAN spread yet more lies about Dominion on a segment called

“The Fight for Election Integrity.” OAN’s Dan Ball hosted former Arizona State Senator and

Chair of the Arizona Republican Party Kelli Ward to continue the disinformation campaign. Ball

opened the segment, “We’ve heard all about Dominion last week on the show.” OAN then

broadcast Ward’s statements that:

              Dominion would be terrifying to all Americans because it isn’t about the
              number of votes that are cast, whether they were cast legally or illegally;
              it’s about who’s tabulating those votes, what’s going on inside that machine,
              and who are the people that have control of these elections, these Dominion
              employees. . . . It is a very nefarious process going on.


Trump’s tweets can be found here: Trump Twitter Archive, https://www.thetrumparchive.com
(last visited June 15, 2021)).
178
    Dominion ‘Vote Flip’, Fact Vs. Fiction In Ware County, Ga., One America News Network
(Dec. 7, 2020), https://app.criticalmention.com/app/#clip/view/ae277748-ff62-44d3-8dec-
6e441f8c8d8a?token=9667991d-a9cf-4554-89fc-7585a7734f37.


                                               82
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 83 of 213




Ball replied by fully endorsing Ward’s statements: “Yeah. I agree with you, Kelli.” 179

       161.    On December 11, OAN CEO Herring tweeted: “After the last two weeks, if you

have any doubts about President Trump winning the election then you haven't been watching

@OANN. @realDonaldTrump #OANN”




       162.    On December 16, 2020, OAN aired yet another Dominion disinformation segment

titled “Dominion Forensic Audit Proves Errors” where OAN and Dan Ball continued to spread

lies about Dominion. 180 Ball falsely claimed that “the Dominion voting systems indeed had

technical errors and was set up for systematic fraud. That’s it. . . . What this proves is that the

Dominion software was fraudulent.” But the “forensic audit” OAN referred to was actually the

widely debunked report produced by Russell Ramsland and his biased, non-independent

organization Allied Security Operations Group, which had released the “report” three days earlier,

on December 13. As OAN and Ball knew or recklessly disregarded, the “audit” was in no way an

official or independent exercise. Indeed, as OAN and Ball had to know, or at the very least

recklessly disregarded, Ramsland had publicly peddled these same sorts of lies about the 2018



179
    Real America with Dan Ball: The Fight for Election Integrity, One America News Network
(Dec. 7, 2020), https://app.criticalmention.com/app/#clip/view/51bc86d4-612d-4482-81c1-
4cb56171811c?token=9667991d-a9cf-4554-89fc-7585a7734f37.
180
    Real America with Dan Ball: Dominion Forensic Audit Proves Errors, One America News
Network (Dec. 16, 2020), https://app.criticalmention.com/app/#clip/view/6817e2c2-baf2-4d82-
a7d1-113987de15f7?token=ae575e6a-a10c-4124-8254-c4f88f05daec.


                                                83
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 84 of 213




Dallas congressional election and 2019 Kentucky gubernatorial election. Moreover, as OAN and

Ball had to know, or recklessly disregarded, Ramsland had also provided Sidney Powell and Lin

Wood with affidavits that had been discredited in numerous courts.




       163.    The details of just how deeply flawed and untrustworthy Ramsland’s Antrim

County report was had been publicly known and readily available since at least November 7, and

would later likewise be explained by Michigan’s Republican-controlled Senate Oversight

Committee.

       164.    For example, in his report, Ramsland references the “allowable election error rate

established by the Federal Election Commission.” The Federal Election Commission regulates

campaign finance, not voting machines or software. The EAC—Election Assistance

Commission—certifies voting machines and software, and of course had certified Dominion’s

technology well in advance of the 2020 election. 181


181
    How the U.S. Election Assistance Commission Facilitates Fair and Secure Elections, U.S.
Election Assistance Commission (Dec. 3, 2020), https://www.eac.gov/news/2020/12/03/how-us-
election-assistance-commission-facilitates-fair-and-secure-elections/;     Certificate     of
Conformance,       U.S.    Election      Assistance     Commission     (Sept.     14,  2018),
https://www.eac.gov/sites/default/files/voting_system/files/DSuite55_CertConf_Scope%28FINA
L%29.pdf.


                                                84
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 85 of 213




       165.    Ramsland’s report also claims that his “forensics team” “perform[ed a] forensic

duplication of the Antrim County Election Management Server running Dominion Democracy

Suite 5.5.3-002.” But there is no Democracy Suite 5.5.3-002. Instead, 5.5.3-002 refers to the

ImageCast Precinct machine, which scans, tabulates, and stores the paper ballots, not the election

management server or software.

       166.    And Ramsland’s report falsely claims that “all adjudication log entries for the 2020

election cycle are missing” and must have been “manually removed.” But Antrim County neither

purchased nor used—nor possessed the hardware required to use—Dominion’s adjudication

software, so obviously no “log entries” had been “removed.” They never existed in the first place

because Antrim County did not use them. 182 Indeed, it was widely known by at least November 7

that Dominion machines had not caused the original unofficial error in the Antrim County tally.

       167.    The very same day the bogus Antrim report was released, Michigan Attorney

General Dana Nessel and Secretary of State Jocelyn Benson released a press statement confirming

that the report contained unsubstantiated lies. 183 Nevertheless, three days after Michigan

disavowed the report, OAN was still spreading these lies. In the segment, Ball went on fuming

about Dominion: “I am disgusted and I am really hot under the collar to keep it PC here. Talk

about your findings and tell people, cause that's going to get them upset even more, but they got

to know the truth.”




182
           See         Declaration       of       Ryan        Macias,        FactCheck.org,
https://cdn.factcheck.org/UploadedFiles/Rebuttal_ASOG-Antrim_Report.pdf (last visited Aug. 6,
2021).
183
    False Claims from Ronna McDaniel Have No Merit, The Office of Michigan Secretary of State
Jocelyn Benson (Nov. 6, 2020), https://www.michigan.gov/sos/0,4670,7-127-93094-544676--
,00.html.


                                                85
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 86 of 213




       168.    Even Trump ally Ed McBroom, the Michigan State Senator and Chairman of the

Republican-led Michigan Senate Oversight Committee, acknowledged the truth that OAN refused

to report. On June 23, 2021, he released the results of an investigation by the Committee that again

confirmed the accuracy of the vote counts in Dominion’s machines in Antrim County, determined

that the conclusions in the sham Ramsland report were “indefensible” and based on “willful

ignorance or avoidance” of the proof, and recommended that the Michigan Attorney General

consider investigating “those who have been utilizing misleading and false information about

Antrim County to raise money or publicity for their own ends.” 184 McBroom also told the

Washington Post in May 2021: “I don’t see how anybody can take Mr. Ramsland and his group

seriously as genuine purveyors of fact. It’s very clear they’re beyond mistaken and misrepresenting

what actually happened.” 185

       169.    In the middle of the night on December 16, 2020, President Trump tagged OAN in

a tweet responding to OAN’s recent reporting, claiming that “Dominion Machines shifted 2-3%

of Trump votes to Biden. Far more votes than needed to sway election.” @OANN retweeted the

statement the next day.




184
    MICH. S. OVERSIGHT COMM., REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN (Apr 9,
2021),                                                      https://misenategopcdn.s3.us-east-
1.amazonaws.com/99/doccuments/20210623/SMPO_2020ElectionReport.pdf.
185
     Emma Brown et al., The Making of a Myth, Wash. Post (May 9, 2021),
https://www.washingtonpost.com/investigations/interactive/2021/trump-election-fraud-texas-
businessman-ramsland-asog/.


                                                86
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 87 of 213




                                    December 18-31, 2020:
      Dominion Sends OAN its First of Many Retraction Demand Letters, but OAN Refuses to
           Retract and Instead Ramps Up its Defamatory Campaign Against Dominion

         170.   On December 18, 2020, Dominion sent a retraction demand letter to OAN and the

Herrings putting them on formal written notice of facts—which OAN already knew from the

countless facts and statements from experts, Trump administration officials, appointees, and allies

in the public domain—that demonstrated that the claims OAN had been broadcasting, publishing,

rebroadcasting, and republishing about Dominion were false. 186 These facts had also been publicly

available on Dominion’s website since November 11, 2020. The retraction demand letter

specifically referenced OAN’s planned December 19, 2020 rebroadcast of “Dominion-izing the

Vote” and of the specific verifiable facts debunking the false claims in that special.




186
   See Dec. 18, 2020 Ltr. From T. Clare and M. Meier to R. Herring, C. Herring, and B. Littman
(Ex. 370).


                                                 87
                Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 88 of 213




            171.   Dominion’s December 18 retraction demand letter to OAN included and detailed

numerous verifiable facts with citations to direct sources disproving OAN’s and its featured guests’

lies about Dominion, including:

            •   Dominion did not rig the 2020 Presidential Election or “switch” any votes.

            •   The vote counts from Dominion’s machines have been verified by independent audits
                and recounts of paper ballots.

            •   Dominion was awarded a contract in Georgia to implement a verified paper ballot
                system after a competitive bidding process, in which it directly competed with
                Smartmatic and another company for the contract.

            •   Dominion’s founder never claimed he could “change a million votes, no problem at
                all,” and he cannot, in fact, do so.

            •   Dominion is not Smartmatic and it has no connection to Hugo Chavez, Venezuela,
                China, or George Soros.

            •   The Michigan Secretary of State, CISA, 59 specialists in election security, the
                Chairman of the Maricopa County Board of Supervisors, Georgia Republican Secretary
                of State Brad Raffensperger, Attorney General Bill Barr, Trump ally Chris Christie,
                and federal judges including one from the Eastern District of Michigan had completely
                debunked OAN’s and others’ false claims that Dominion rigged the election.

            •   The serious flaws and outright lies in Ramsland’s Antrim County Report.

            •   OAN’s sources such as Powell, Giuliani, Oltmann, Watkins, and Ramsland—as well
                as the individuals those sources purported to rely on—were proven liars and entirely
                unreliable. 187

            172.   Dominion’s December 18 letter also attached its 15-page retraction demand letter

it had sent to Powell two days earlier concerning the nearly identical lies about Dominion she had

been spreading since Election Day. That letter included even more facts detailing the complete

falsity of her lies about Dominion and more evidence of why Powell and her sources were

completely unreliable and proven liars, including:




187
      Id.


                                                   88
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 89 of 213




       •   Powell lied about having a Dominion employee “on tape” saying he “rigged the
           election for Biden” when she knew no such tape exists.

       •   Federal judges in Michigan and Arizona had called her filings “nothing but speculation
           and conjecture that votes for President Trump were destroyed, discarded or switched
           to votes for Vice President Biden,” “were largely based on anonymous witnesses,
           hearsay, and irrelevant analysis of unrelated elections,” and that her so-called experts—
           including Ramsland—“reach implausible conclusions, often because they are derived
           from wholly unreliable sources.” 188

       •   Election and government officials—including Republicans and Trump allies—in
           Michigan, Arizona, and Georgia had explicitly debunked her election claims about
           Dominion. 189

       •   Even Tucker Carlson called Powell out for failing to provide any evidence to support
           her assertions. 190

       •   Powell deliberately misrepresented Joshua Merritt—aka, “Spyder”—as a “military
           intelligence expert” even though he had no such expertise, drafted nearly identical
           affidavits for two separate witnesses, and had doctored the official Georgia Secretary
           of State certification for Dominion in order to falsely claim it was undated. (It would
           later be reported by the Washington Post that Merritt had formerly worked for Russell
           Ramsland at ASOG—another critical fact that Powell failed to disclose. 191)




188
    See Op. & Order Den. Pl.’s Emer. Motion. For Decl., Emerg., and Inj. Relief at 34, Whitmer v.
City of Detroit, No. 20-cv-12134 (E.D. Mich. Dec. 7, 2020) [Dkt. 62]; Order at 24-25, Bowyer v.
Ducey, No. 2-20-cv-02321 (D. Ariz. Dec. 9, 2020) [Dkt. 84].
189
    Nick Corasaniti, Reid J. Epstein & Jim Rutenberg, The Times Called Officials in Every State:
No Evidence of Voter Fraud, The N. Y. Times (Nov. 10, 2020),
https://www.nytimes.com/2020/11/10/us/politics/voting-fraud.html; Letter from Clint Hickman to
Maricopa                                                                                   County
Voters (Nov. 17, 2020), https://www.maricopa.gov/DocumentCenter/View/64676/PR69-11-17-
20-Letter-to-Voters; Georgia Secretary of State Brad Raffensperger, Historic First Statewide Audit
of Paper Ballots Upholds Result of Presidential Race (Nov. 20, 2020),
https://sos.ga.gov/index.php/elections/historic_first_statewide_audit_of_paper_ballots_upholds_r
esult_of_presidential_race.
190
    Tucker Carlson SLAMS Sidney Powell for not Providing Evidence Election was Taken from
Trump, YouTube (Nov. 19, 2020), https://www.youtube.com/watch?v=57l56J47xhk.
191
     Emma Brown et al., The Making of a Myth, Wash. Post (May 9, 2021),
https://www.washingtonpost.com/investigations/interactive/2021/trump-election-fraud-texas-
businessman-ramsland-asog/.


                                                89
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 90 of 213




The December 18 letter to OAN also included a copy of the December 9, 2020 order and opinion

by United States District Judge for the District of Arizona dismissing Powell’s last lawsuit with

prejudice. 192

        173.     OAN did not respond to Dominion’s December 18 letter. Instead, the very next day,

it rebroadcast, for at least the third time, the “‘Dominion-izing’ the Vote” program, which again

included lies about Dominion peddled by Ron Watkins, Joe Oltmann, and Sidney Powell—

individuals that Dominion had specifically discredited in its December 18 letter. 193

        174.     On December 19, 2020, President Trump gave OAN more motivation to continue

its lies about Dominion, tweeting: “The lie of the year is that Joe Biden won! Christina Bobb

@OANN.”




        175.     By then, Attorney General Barr had publicly rebutted lies of election fraud

numerous times, including on December 1, 2020 as discussed above. He did so again on December

21, 2020, stating “at a news conference that he saw no basis for the federal government seizing

voting machines. He also said that he did not intend to appoint a special counsel to investigate

allegations of voter fraud.” 194 As Barr told the Associated Press, “If I thought a special counsel at



192
    See Order at 24-25, Bowyer v. Ducey, No. 2-20-cv-02321 (D. Ariz. Dec. 9, 2020) [Dkt. 84].
193
    Dominion-izing the Vote, One America News Network (rebroadcast Dec. 19, 2020) (transcript
of original at Ex. 383).
194
    Matt Zapotosky, Rosalind S. Helderman, Amy Gardner, & Karoun Demirjian, ‘Pure insanity’:
How Trump and his allies pressured the Justice Department to help overturn the election, Wash.



                                                 90
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 91 of 213




this stage was the right tool and was appropriate, I would name one, but I haven’t, and I’m not

going to.” 195 Other Trump advisors had privately admitted by mid-December that these theories

regarding Dominion rigging the election were “bat-shit insane.” 196

        176.    After OAN doubled down on its lies about Dominion despite receiving the

December 18 retraction demand letter, Dominion sent another retraction demand letter on

December 22, 2020 to OAN and the Herrings. 197 This letter detailed the specific harm OAN’s false

reporting had caused Dominion and notified OAN specifically of the explicit death threats

Dominion’s employees had received. The letter also attached an appendix of several OAN

broadcasts in which OAN made demonstrably false statements about Dominion, including the

several broadcasts of “Dominion-izing the Vote,” and demanded that OAN retract these articles

and broadcasts. OAN acknowledged receipt of the letters the next day but declined to take any

action at all about its false reporting.

        177.    Despite OAN’s receipt of multiple retraction demands from Dominion, OAN

continued to perpetuate its lies about Dominion. On December 24, 2020, OAN’s Patrick Hussion

claimed that “recent forensic audits found Dominion voting machines were programmed to give

Joe Biden an automatic advantage over any number of Trump votes.” OAN also rebroadcast a

clip of Giuliani’s November 19, 2020 press conference, 198 where Giuliani claimed that Dominion




Post (June 16, 2021), https://www.washingtonpost.com/politics/interactive/2021/trump-justice-
department-2020-election/.
195
    Id.
196
      Emma Brown et al., The Making of a Myth, Wash. Post (May 9, 2021),
https://www.washingtonpost.com/investigations/interactive/2021/trump-election-fraud-texas-
businessman-ramsland-asog/.
197
    See Dec. 22, 2020 Ltr. From T. Clare and M. Meier to R. Herring and C. Herring (Ex. 371).
198
    Jonah Bromwich, Whatever It Is, It’s Probably Not Hair Dye, N.Y. Times (Nov. 19, 2020),
https://www.nytimes.com/2020/11/19/style/rudy-giuliani-hair.html.


                                               91
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 92 of 213




voting machines were programmed “to give somewhere between a 2 and 5 percent advantage” to

Joe Biden. 199

       178.      OAN knew, at a minimum because Dominion had specifically noted as much in its

December 18 letter, that Giuliani had never made any of these claims about Dominion in any court

filing he was associated with. Nonetheless, OAN promoted the same story and lies on Twitter the

next day.




                                                                                   200



       179.      On December 24, the same day OAN aired the lies that Dominion machines were

set to give Biden a 2-5% lead, Dominion received another letter from OAN’s outside counsel that

declined to engage on the falsity of OAN’s reporting. Instead, the letter doubled down on OAN’s




199
    OAN Breaking News Live With Patrick Hussion: President Trump: Election Fraud Is A Proven
Fact,         One        America       News         Network      (Dec.       24,      2020),
https://app.criticalmention.com/app/#clip/view/edd92632-4c80-4830-9322-
cc20537255e2?token=945b87c9-0c2d-4595-99ec-c9c83da5b728 (Ex. 386).
200
    Giuliani: Dominion Machines Set To Give Biden 2-5% ‘Lead’, One America News Network
(Dec. 24, 2020), previously available at https://www.oann.com/giuliani-dominion-machines-set-
to-give-biden-2-5-lead/     (an   archive     of   the   article   can   be    found    here:
https://web.archive.org/web/20210107141017/https://www.oann.com/giuliani-dominion-
machines-set-to-give-biden-2-5-lead/).


                                               92
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 93 of 213




lies about Dominion, even demanding that Dominion preserve Smartmatic’s documents.

Dominion’s prior letters to OAN had provided OAN with verifiable evidence that Dominion and

its competitor Smartmatic were completely separate companies with no ownership or controlling

interests in one another, and were in fact competitors.

       180.    OAN also continued to barrel forward in its Dominion disinformation campaign,

continuing to create and broadcast new content spreading known lies. On December 29, 2020,

OAN hosted a “one-on-one” conversation with Rudy Giuliani—who OAN’s Christina Bobb had

been working with to overturn the 2020 election, and who would later have his New York and

District of Columbia bar licenses suspended for making “knowing false and misleading factual

statements to support his claim that the presidential election was stolen from his client [Donald

Trump]” 201—and Chanel Rion in Washington, DC, during which OAN continued to spread and

broadcast Giuliani’s lies about Dominion. 202 Giuliani compared Dominion voting machines to

“swiss cheese” and falsely claimed that he had “photographs of Dominion machines connected to

the internet” and “internet traffic from their machines.” Bobb, Rion, and OAN knew that Giuliani

had no such photographs or evidence.




201
     See Order, In re Giuliani, No. 2021-00506 (N.Y. Sup. Ct. June 24, 2021),
https://www.nycourts.gov/courts/ad1/calendar/List_Word/2021/06_Jun/24/PDF/Matter%20of%2
0Giuliani%20(2021-00506)%20PC.pdf.
202
    One-On-One With Rudy Giuliani On Election Fight, One America News Network (Dec. 29,
2020),               https://app.criticalmention.com/app/#clip/view/0e6482f8-0f33-4473-89db-
7a296915c6c7?token=3e9c75c0-6f76-413d-baf8-14659794f3ff.


                                                93
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 94 of 213




       181.       Also on December 29, 2020, Dominion responded to OAN’s counsel’s letter

demanding that Dominion preserve Smartmatic’s documents and communications.

         OAN Continues Its Dominion Disinformation Campaign Into the New Year

       182.       Despite Dominion’s multiple retraction letters detailing OAN’s false statements,

OAN refused to retract or apologize. Instead, OAN doubled down and barreled forward with its

Dominion-specific content. On December 30, OAN published and broadcast more lies about

Dominion, including statements from Sidney Powell that “The flipping of votes by Dominion is

even advertised on their ability to do that, to run a fraction, to make a Biden vote count 1.26%

and a Trump vote to only count 0.74%” and that Dominion has “done it in Venezuela, they’ve

done it in other foreign countries, they’ve done it in this country.” OAN then published a tweet

from its @OANN account with the Powell clips and the headline, “Powell: Election fraud now

obvious because President Trump’s landslide victory broke Dominion ‘vote-switch’

algorithm.” 203




203
      One America News (@OANN), Twitter (Dec.                        30,   2020,    10:28   AM),
https://twitter.com/OANN/status/1344304328333377536.


                                                 94
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 95 of 213




       183.   On January 1, 2021, OAN broadcast yet more lies about Dominion. OAN

rebroadcast statements from Giuliani’s podcast Common Sense, claiming that “meddling” with

the 2020 presidential election was accomplished with “phony ballots and the hacking of Dominion

machines.” As OAN’s Emily Finn put it, “Giuliani says the high number of fake votes overloaded

election systems, causing key states to stop their counts on election night.” In short, OAN

continued to repeat and promote Giuliani’s lie that “the Democrat Party ran a nationwide




                                              95
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 96 of 213




conspiracy plot together with Dominion and China and other foreign countries and companies

to steal President Trump’s victory.” 204

        184.     On January 2, 2021, OAN broadcast from Washington, DC an interview of Giuliani

by OAN news reporter and host of “Weekly Briefing” Christina Bobb, in which Bobb extracted

from Giuliani and the lie, which she endorsed, that in Michigan there were “more votes than

voters” because “the Dominion machines, which are the machines that we use, are basically built

to cheat.” 205




        185.     At the outset of the January 2 segment with Giuliani, OAN finally notified its

viewers—after more than two months of her covert work for the Trump campaign—that Bobb had

in fact been working hand-in-hand with the Trump campaign to overturn the election.




204
    OAN News 8am with Stephanie Myers: Giuliani: State & U.S. Lawmakers Must Reverse
Election       Fraud,      One     America      News      Network      (Jan.    1,   2021),
https://app.criticalmention.com/app/#clip/view/27981d65-ed66-4cee-8cd1-
a7ac77b85891?token=76f4002c-113c-4d95-b318-b3fe81b0c8b5 (Ex. 388).
205
    Weekly Briefing: Christina Bobb Interviews with Rudy Giuliani, One America News Network
(Jan. 2, 2021), https://app.criticalmention.com/app/#clip/view/74ed09be-0f2b-4c14-b9de-
0ca0ad59952b?token=76f4002c-113c-4d95-b318-b3fe81b0c8b5 (Ex. 389).


                                               96
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 97 of 213




       186.    In addition to endorsing lies from knowingly unreliable sources, OAN’s own

personalities continued to peddle those and similar lies themselves. For example, on January 5,

2021, OAN’s own Mike Dinow falsely claimed that “432,000 votes were removed from President

Trump’s results in Pennsylvania” and that this “illegal subtraction could be a result of electronic

tampering with Dominion machines.” Dinow and OAN put up a graphic showing that this “illegal

subtraction” allegedly occurred most prominently in Lehigh, Chester, and Allegheny county. But

of course, as OAN and Dinow knew (or recklessly disregarded), Dominion machines were not

used in those Pennsylvania counties.




        Incited by OAN’s and Other Conservative Media’s Disinformation Campaign,
                 a Violent Mob Storms the United States Capitol and Disrupts
                    the Certification of the 2020 U.S. Presidential Election

       187.    Some OAN viewers believed the lies about Dominion with such devotion that they

took the fight to the United States Capitol on January 6, 2021, and at rallies across the country to

#StopTheSteal, inflicting violence, terror, and death along the way. 206 “[C]rucially, supportive

media outlets amplified [Trump’s] claims, from wholehearted cheerleading on Newsmax and One


206
   Bill Keveney & Maria Puente, How Conservative Media Stoked Baseless Election-Fraud
Claims that Motivated DC Rioters, USA Today (Jan 13, 2021).


                                                97
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 98 of 213




America News Network (OAN) to credulous acceptance of gossamer-thin (and failed) legal

challenges.” 207 “And in the minds of millions, including some of those who sacked the Capitol,

those outlets helped legitimize the groundless fraud claims.” 208 An OAN flag was seen among the

flags flown by the rioters at the Capitol on January 6. 209




       Another banner at the Capitol on January 6 read: “No Machines Dominion Steals!”




207
    Id.
208
    Id.
209
    Jordan Klepper, Jordan Klepper Sees It All at The Capitol Insurrection, The Daily Show with
Trevor Noah (Jan. 12, 2021), https://www.youtube.com/watch?v=YVDJqipoohc.


                                                  98
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 99 of 213




       188.    One such insurrectionist, David Blair, who was charged with swinging a “lacrosse

stick attached to a confederate flag” at capitol officers and striking one in the chest, stated through

his attorney that he stormed the Capitol on January 6 because he had been “sold a bill of goods”

after “watching Fox and Newsmax and OANN.” 210 Mr. Blair was also found on the U.S. Capitol

grounds on January 6 with a “bag that contained a knife.”

       189.    While insurrectionists, including some OAN viewers, stormed the Capitol at the

urging of OAN, Giuliani, Trump, and others, OAN reporter Christina Bobb went to the Willard

Hotel in Washington, DC—located near the White House and the site of the Stop the Steal rally—

to meet with Giuliani, Ramsland, Oltmann, Trump Campaign attorney Joe Eastman, and other

individuals pushing the lies that Dominion rigged the 2020 election. 211




210
    Justin Fenton, Maryland man hit Capitol officers with lacrosse stick attached to Confederate
flag, challenged cops, a search warrant says, Baltimore Sun (Feb. 2, 2021),
https://www.baltimoresun.com/news/crime/bs-md-ci-cr-blair-capitol-search-warrant-20210202-
x4uzotfxhng5ddglhnl5npeonu-story.html.
211
    Seth Abramson, Sixth January 6 Willard Hotel "War Room" Member Confirmed; Revelation
May Implicate Trump's Department of Homeland Security in the Insurrection, Proof on Substack
(June 14, 2021), https://sethabramson.substack.com/p/breaking-news-sixth-january-6-willard;
Michael Farris, Christina Bobb #223, Coffee and a Mic (Jan. 12, 2021),
https://player.fm/series/coffee-and-a-mike/christina-bobb-223.


                                                  99
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 100 of 213




                                      January 2021:
                        OAN Quietly Removes Many of Its Broadcasts
                Airing and Endorsing Lies About Dominion From Its Website

       190.   At some point on or after January 14, 2021—after the insurrection at the U.S.

Capitol fueled by the very same false claims of election fraud OAN had been pushing for more

than two months and after Dominion had sued Sidney Powell for defamation for spreading those

very same lies—OAN quietly and discreetly removed stories about Dominion from its website.212

The stories OAN deleted from its website included articles and broadcasts featuring Sidney

Powell, Rudy Giuliani, and Joe Oltmann. OAN also deleted tweets from its Twitter accounts,

including @OANN and @ChanelRion.




212
   Jacob Shamsian, Trump-ally media outlet OAN quietly deleted articles about Dominion despite
publicly doubling down on election conspiracy theories, Business Insider (Jan. 20, 2021),
https://www.businessinsider.com/oan-deletes-articles-about-dominion-voting-election-
conspiracy-2021-1.


                                             100
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 101 of 213




       191.    Despite it being common practice for legitimate news organizations to issue

retraction notices or editors’ notes when stories have been removed or significantly corrected,

OAN did not give any public notice of those actions. Instead, the landing pages for those deleted

articles simply noted “Page Not Found (404).” 213

       192.    However, “OAN’s purge of articles about Dominion” was not “comprehensive”

and many articles peddling lies about Dominion remained available on OAN’s website. OAN also

made no effort whatsoever to remove any videos from its social media accounts or digital platforms

such as YouTube or Rumble. 214 To this day, OAN has never retracted any of its statements about

Dominion or tried to notify its viewers that the alternate reality it created in which Dominion stole

the 2020 election from Trump is an outright lie.

       193.    In fact, seemingly unsatisfied with the proven liars, conspiracy theorists, and other

disreputable sources it had previously marched onto its airwaves, in late January 2021 OAN turned

to a previously untapped resource willing to lie about Dominion rigging the 2020 election: an

uncredentialed convicted felon.

       194.    On January 27, 2021, OAN broadcast a segment hosted by Trump Campaign

affiliate Christina Bobb in which she interviewed a supposed “expert mathematician” named Ed

Solomon who claimed he had uncovered mathematical evidence proving that the November 2020

election results were “impossible” and that therefore “computer software must have used an

algorithm to change the votes.” 215 Solomon claimed that the results “can only have been done by

an algorithm, it can’t be done by humans” after he supposedly analyzed the results in Fulton



213
    Id.
214
    Id.
215
    Mathematician: Election Numbers Don’t Add Up, One America News Network (Jan. 27, 2021),
https://www.oann.com/recall-effort-against-calif-governor-gavin-newsom-approaches-1-5-
million-signatures/ (Ex. 390).


                                                101
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 102 of 213




County, Georgia—where Dominion machines were used to tabulate votes. He then claimed that

the odds of those results occurring naturally were “1 over 10 to an exponent so large there’s not

enough stars in the universe, there aren’t enough atoms in the universe, to explain the number.”




       195.    Solomon’s claims were ludicrous. OAN knew it, and at a minimum recklessly

disregarded the truth. OAN knew Solomon’s claims were false because Dominion had expressly

notified OAN of independent evidence debunking them, because former President Trump’s own

administration had debunked them, and because OAN itself had effectively acknowledged it by

secretly removing several articles and broadcasts from its own website that made similar claims.

OAN also knew Solomon’s claims were bogus because Solomon was the farthest thing imaginable

from an “expert mathematician”—he was in fact a convicted felon with no college degree.

Nonetheless, OAN broadcast and endorsed as its own Solomon’s preposterous and baseless

allegations that the 2020 election was rigged through computer algorithms Solomon claimed were

implemented in voting machines in the very counties and jurisdictions that used Dominion

machines.

       196.    On February 4, 2021, Dominion sent OAN yet another retraction demand letter,

this time demanding that OAN retract the January 27 Solomon interview and broadcast. In that



                                               102
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 103 of 213




letter, Dominion notified OAN that Solomon was no “expert mathematician” and the he was

actually a convicted drug dealer who never graduated college and whose current job was setting

up swing sets in Long Island, New York. At some point thereafter, OAN quietly removed the video

and story from its originally published location on its website, but the video remains available on

OAN’s Rumble page and on another landing page on its main website. 216

                                      February-April 2021:
            Mike Lindell Agrees to Allow OAN to Broadcast His Sham “Docu-movie,”
      Which OAN Broadcasts Knowing Full Well That the Film is Full of Lies About Dominion

          197.   In February 2021, months after the Presidential Election—after OAN received

multiple retraction demands from Dominion, including additional demands on December 29, 2020,

and February 4, 2021, 217 and well after any claims of election fraud had been entirely and publicly

debunked—OAN enlisted yet another facially unreliable source to defame Dominion: the CEO of

MyPillow, Mike Lindell. Beginning in 2004, when Lindell founded the MyPillow company,

Lindell personally starred in MyPillow’s infomercials, which claimed that MyPillow would help

people suffering from fibromyalgia, insomnia, migraines and headaches, sleep apnea, snoring,

TMJ, and restless leg syndrome. 218 In 2016, prosecutors alleged that these claims were “untrue or

misleading.” 219 Rather than defend the truthfulness of MyPillow’s claims in court, Lindell opted

to pay $995,000 in civil penalties. 220 Similarly, the Better Business Bureau revoked the

accreditation of MyPillow and lowered its rating to “F” based on a pattern of complaints by




216
    Id.
217
    See Dec. 29, 2020 Ltr. from T. Clare to E. Early; Feb. 4, 2021 Ltr. from T. Clare to E. Early
(Ex. 411).
218
    See Compl., California v. MyPillow, Inc., No. HG16836619 (Ca. Super. Ct., Alameda Cty. Oct.
26, 2016).
219
    Id.
220
    See Final J., California v. MyPillow, Inc., No. HG16836619 (Ca. Super. Ct., Alameda Cty. Oct.
31, 2016).


                                                103
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 104 of 213




customers. 221 In the first three quarters of 2020, MyPillow spent more than $62 million on TV ads,

with nearly 99% of it going to cable channels like OAN. 222 By this time, OAN was well aware of

the lies Lindell would spread. Indeed, Lindell had established himself as a prime purveyor of false

stories of election fraud. In addition, on January 15, 2021, Lindell was seen at the White House

with notes that “appeared to suggest the president was considering invoking the Insurrection Act,

a law that lets the president deploy military and National Guard troops to the streets and the use of

‘martial law if necessary.’”




221
    My Pillow, Better Business Bureau, https://www.bbb.org/us/mn/chaska/profile/pillows/my-
pillow-inc-0704-96152336 (last visited July 7, 2021).
222
     Tiffany Hsu, As Corporate America Flees Trump, MyPillow’s C.E.O. Stands by
Him, N.Y. Times (Jan. 12, 2021), https://www.nytimes.com/2021/01/12/business/media/mypillo
w-mike-lindell-trump.html.


                                                104
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 105 of 213




       198.    Despite OAN’s knowledge of the truth—or at minimum reckless disregard of it—

OAN invited Lindell to broadcast a series of “documentaries” spreading lies about Dominion.

Specifically, between February 5 and June 5, OAN broadcast Lindell’s first two-hour “docu-

movie” entitled Absolute Proof for a total of 26 hours of airtime, which constituted 13 separate

broadcasts; his first follow-up to Absolute Proof entitled Scientific Proof; another follow-up

“docu-movie,” which suggests Dominion interfered in the election just by its name: Absolute

Interference; and most recently, yet another “docu-movie” entitled , in which Lindell claimed he

would get the Supreme Court of the United States to overturn the election by a 9-0 vote.

       199.    Before Lindell’s first “docu-movie,” Absolute Proof, aired on February 5, 2021,

Lindell had previously announced that his movie would premiere on OAN and had detailed exactly

what he would include in it. For example, Lindell had made it publicly known that he would be

relying heavily on “evidence” he found on a conspiracy theory blog called The American Report,

which is run by people identified as “Mary Fanning” and Alan Jones, who are facially unreliable

for multiple reasons, including that neither “Mary Fanning” nor Alan Jones have any apparent

background in cybersecurity or intelligence and that there were numerous major flaws in the

analytics underlying the report. 223

       200.    In the February 4, 2021 retraction demand letter it sent regarding the bogus

Solomon segment—and before OAN aired Absolute Proof—Dominion also notified OAN that

Lindell’s Absolute Proof movie was demonstrably false. 224 Dominion referenced and attached a

letter of the same date it sent to Lindell, which detailed numerous red flags and fatal flaws in the

“raw data analytics” from The American Report conspiracy theory blog he claimed he would



223
       Mary Fanning        Kirchhoefer,    LinkedIn,    (last    visited June         16,    2021),
https://www.linkedin.com/in/mary-fanning-kirchhoefer-583a181b/.
224
    See February 4, 2021 Ltr. from M. Meier & T. Clare to E. Early (Ex. 372).


                                                105
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 106 of 213




include in the movie and numerous specific facts discrediting sources such as Russell Ramsland

and his bogus “forensics report” on Antrim County, Michigan. The letter also referred Lindell to

Dominion’s defamation complaint against Rudy Giuliani, which set forth the flaws in Ramsland’s

Antrim County report in greater detail and also explained in detail how a series of human errors

by the Antrim County Clerk—not machine fraud—had caused the unofficial result in that county

to indicate a win for Biden before the mistake was promptly caught as part of the normal canvass

process. 225

            201.   After receiving Dominion’s letter, OAN began to aggressively promote its line of

original Dominion-themed programming, including Lindell’s movie. Late in the evening on

February 4, 2021—the day before the movie first aired on OAN—OAN tweeted out a thirty-second

trailer for Absolute Proof and promised its viewers “a never-before-seen report breaking down

election fraud evidence & showing how the unprecedented level of voter fraud was committed in

the 2020 Presidential Election.” OAN noted at the end that the movie was “Only on #OANN.” 226




225
      Id.
226
       One America News (@OANN), Twitter                       (Feb.   4,   2021,    10:38    pm),
https://twitter.com/OANN/status/1357533963707842560.


                                                 106
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 107 of 213




       202.    In another tweet featuring OAN’s trailer for the film, OAN also promised its

viewers “Growing evidence of election fraud reveals that the Presidency of the United States has

been stolen from the American people.” Just a few minutes later, OAN tweeted the same video

again, this time noting the exact dates and times the movie would be available “Only on

#OANN.” 227 In the short video promoting the movie, OAN told its viewers that “growing evidence

of election fraud reveals that the presidency of the United States has been stolen from the American



227
       One America News (@OANN), Twitter                      (Feb.    4,   2021,    10:42     pm),
https://twitter.com/i/web/status/1357535145574559746.


                                                107
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 108 of 213




people,” and described the movie as “showing exactly how this unprecedented level of voting

fraud was committed.” 228




            203.   OAN broadcast the film thirteen times from February 5 to February 8, 2021. In

addition, OAN broadcast Absolute Proof again, interspersed with an interview of Lindell by Steve

Bannon, on February 11, 2021.

            204.   OAN was fully aware that Lindell’s “docu-movie” was full of lies and recklessly

disregarded the truth about the 2020 election but deceived its viewers nonetheless. Why? At least


228
      Id.


                                                 108
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 109 of 213




in part to please Lindell, who was (and remains) one of OAN’s biggest advertisers. And it also

allowed OAN to curry favor with President Trump.

       205.   In a calculated attempt to try to avoid defamation liability for the lies it was about

to knowingly broadcast to a global audience, OAN played a disclaimer effectively admitting that

OAN knew Lindell’s claims were false but trying to pass them off as “opinions” and brazenly

claiming—contrary to months of OAN’s false reporting on Dominion, which had caused millions

of Americans to question the results of the Presidential election—that the assertions in the sham

“docu-movie” were not adopted or endorsed by OAN. The disclaimer read:

                                             DISCLAIMER

              Michael James Lindell has purchased the airtime for the broadcast of this
              program on One America News (“OAN”) network. Mr. Lindell is the sole
              author and executive producer of this program and is solely and exclusively
              responsible for its content. The topic of this broadcast is the 2020 election.
              OAN has undertaken its own reporting on this topic. This program is not
              the product of OAN’s reporting. The views, opinions and claims expressed
              in this program by Mr. Lindell and other guests, presenters, producers, or
              advertisers are theirs, and theirs alone and are not adopted or endorsed by
              OAN or its owners. In particular, OAN does not adopt or endorse any
              statements or opinions in this program regarding the following entities or
              people: US Dominion, Inc. (and any related entities); Smartmatic USA
              Corp; Brian Kemp; Brad Raffensperger; or Gabriel Sterling. Further, the
              statements and actions expressed in this program are presented at this time
              as opinions only and are not intended to be taken or interpreted by the
              viewer as established facts. The results in the 2020 Presidential election
              remain disputed and questioned by millions of Americans who are entitled
              to hear from all sides in order to help determine what may have happened.
               229


       206.   But OAN’s “disclaimer” was nothing more than a ploy—a hollow attempt to try to

avoid liability for what it knew to be a film about the very same false and utterly baseless

allegations OAN itself had created, endorsed, and spread for almost four months. The disclaimer



229
   Absolute Proof (2020), previously available at https://rumble.com/vdlbl7-absolute-proof-mike-
lindell-election-documentary-full.html (Ex. 391).


                                               109
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 110 of 213




itself demonstrates that OAN knew or recklessly disregarded the falsity of the broadcast. Indeed,

the fine-print disclaimer it flashed at the beginning of the film was completely belied by its tweets

and commercials just the day before promising its viewers that Absolute Proof was proof that

Dominion rigged the election and that the film would be “a never-before-seen report breaking

down election fraud evidence & showing how the unprecedented level of voter fraud was

committed in the 2020 Presidential Election.” OAN would not provide any such disclaimer for any

of Lindell’s other films it broadcast repeatedly through the first half of 2021, and continued to

broadcast the lies about Dominion as truth and to conceal the true facts from its viewers.

          207.    OAN’s broadcasts of Absolute Proof start with Lindell saying that the “deviations

that happened on election night” did not “ma[ke] any sense,” despite the fact that Lindell (and

OAN) knew that Trump had discouraged his supporters from voting by mail while Democrats had

done the opposite, and that there had been human error by the county clerk—not machine fraud—

in Antrim County. 230

          208.    Then—despite the fact that Dominion had previously written to OAN and

specifically pointed out red flags and errors in the fake “raw data analytics” screenshot Lindell

downloaded from the conspiracy theory blog—OAN knowingly lied to its audience about that

document, broadcasting Lindell’s claim that it was “a piece of evidence that’s 100% proof, it’s

like a print of inside the machine with the timestamp that showed other countries attacking us,

hacking into our election through these machines, and it shows the votes flipped.” 231

          209.    And, despite the fact that Dominion had previously written to OAN (and Lindell)

and pointed out specific facts from the public domain thoroughly discrediting the “Deep State”




230
      Id.
231
      Id. at 1:19-35 (Tr. at 3:5-9).


                                                 110
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 111 of 213




conspiracy theorist Russell Ramsland, Lindell’s “docu-movie” also featured Ramsland claiming—

against a backdrop of ominous music—that it was a “stolen election.” 232




       210.   Notably, Russell Ramsland appears to be one of the earliest promoters of the kinds

of lies that are now being told about Dominion: as described in detail above, he began making

similar claims years before the 2020 election, when Pete Sessions—a staunch Trump supporter—

lost to a Democrat in a 2018 election in Dallas, Texas. While Ramsland had in 2015 been the

leading contender to challenge Pete Sessions in a Republican primary for a congressional seat,233

in 2018, Ramsland began alleging that his former rival had been deprived of his rightful seat in

Congress by vote-flipping machines in that Dallas election. That 2018 Dallas election did not use

Dominion equipment, but rather equipment provided by Dominion’s competitor, ES&S.

       211.   In the OAN/Lindell “docu-movie,” Ramsland repeats the story he began telling

years ago—that voting machines in Texas flipped votes and stole the election from Pete Sessions



232
   Id. at 31:15-22 (Tr. at 31:15-19).
233
    Gromer Jeffers Jr., Tea party activists mobilize for another shot at Pete Sessions,
Dallas Morning News (July 9, 2015), https://www.dallasnews.com/news/politics/2015/07/09/tea-
party-activists-mobilize-for-another-shot-at-pete-sessions/.


                                              111
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 112 of 213




in Dallas in 2018—and then claims that voting machines improperly purged votes in Dallas and

Harris County just before the 2020 election. In the film, though, Lindell and Ramsland fail to

address the fact that Ramsland’s story about the Texas voting machines actually undermines their

current claim that Trump won the 2020 election: if Ramsland’s story were true, that would cast

doubt on Trump’s wins in Texas and several swing states that used the same machines as Texas

(and which, again, were not Dominion machines). But the OAN/Lindell film does not attack the

results in states that Trump won, of course; doing so would have undermined their false

preconceived narrative.

       212.    The “docu-movie” also features Ramsland claiming “[w]e developed huge, tons of

absolute proof on this, but no court case was ever allowed, ever allowed it to be presented… But

it does exist. It’s out there. It’s unbelievable. It’s massive.” Instead of displaying the “huge, tons

of absolute” “unbelievable” “massive” “proof” or referring to a website where the public and

experts could scrutinize the “proof” for themselves, at this point, the film features animated

graphics of green text moving quickly across a black screen and a stylized image of Earth from

space, along with a claim from Ramsland that he had seen undisclosed “data that is supposedly

representative.” 234 As one Rolling Stone reporter told Lindell: an “unnamed hacker spoke in

sentences that used English to make an indecipherable word salad.” 235 Lindell replied: “Oh, those

numbers were just b-roll.” 236 In other words, Lindell himself acknowledged that what he was




234
       Absolute Proof at 31:15-52 (Tr. at 32:23-33:3), previously available at
https://rumble.com/vdlbl7-absolute-proof-mike-lindell-election-documentary-full.html (Ex. 391).
235
    Stephen Rodrick, Diamond and Sulk: A Weekend With Mike Lindell and the MAGA Zombies,
Rolling Stone (June 14, 2021), https://www.rollingstone.com/politics/politics-features/mypillow-
mike-lindell-2020-election-1183676/.
236
    Id.


                                                 112
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 113 of 213




showing was untrue and designed to mislead the viewer into thinking that the movie was showing

actual evidence of hacking.




                              Graphics from the “docu-movie” Absolute Proof.

       213.    Despite the fact that OAN was well aware from Dominion’s prior correspondence

of the publicly available sources documenting what had really happened in Antrim County,

Michigan (human error, not corrupt vote-flipping machines), and of numerous errors by Ramsland

thoroughly debunking his supposed credentials and his so-called “forensics report” on Antrim

County, OAN broadcast Lindell’s “docu-movie,” which deliberately deceives viewers by calling

Ramsland’s debunked report “a perfect report,” falsely holding Ramsland out as a “forensic expert

on these particular machines,” and deliberately lying about what had actually happened in Antrim

County, Michigan, falsely claiming that “7,060” votes “were flipped from Trump to Biden… by

the machines.” 237

       214.    Later in the “docu-movie,” Lindell states: “This Dominion. These machines are the

biggest fraud in election—they stole this, but now the truth is all going to be revealed.” 238 An hour

and a half into the program, Lindell states: “Well, everyone, this is the moment you’ve all been



237
    Absolute Proof at 33:02-35:48, 1:16:54-56, 1:21:39-41, 1:13:24-35 (Tr. at 35:10-25, 87:9,
92:17, 82:16-83-4), Rumble (Feb. 5, 2021), previously available at https://rumble.com/vdlbl7-
absolute-proof-mike-lindell-election-documentary-full.html (Ex. 391).
238
    Id. at 1:30:55-31:04 (Tr. at 102:22-25).


                                                  113
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 114 of 213




waiting for. What you’re going to see now is 100% proof that we had upon our country, the biggest

cyber-attack in history. And I’m going to bring on Mary Fanning to explain how it all happened

and then show you the 100% proof.” 239

          215.    In the Absolute Proof “docu-movie” that OAN broadcast, Lindell and “Fanning”

claim that they have “thousands of pages,” “100% proof,” and “historic proof” of “election fraud,”

“foreign intrusion into our election,” and that Dominion “stole” the election. 240 But rather than

posting the “proof” in native spreadsheet form on a website where it—and its metadata—could be

scrutinized by the public and real experts in election security, Lindell and “Fanning” chose to have

the “docu-movie” show scrolling footage of the fake “raw data analytics” that “Fanning” had

previously excerpted on her conspiracy theory blog, and a purported representation of those

“analytics”—a multi-colored cartoon animation of a world map, purporting to show votes being

sent overseas and stolen in real-time. Even putting aside the fake data, the claim is itself Alice-in-

Wonderland-level absurd, given that the votes allegedly manipulated were all recorded by voters

on paper ballots stored by local election officials in the United States, and thus beyond any

possible reach of such “foreign intrusion.”




                     Scenes of the “100% proof” and “historic proof” from Absolute Proof




239
      Id. at 1:36:3-20 (Tr. at 108:12-18).
240
      Id. at 1:42:1-2, 1:43:06, 1:43:31-39 (Tr. at 113:13, 114:17, 115:3-5).


                                                    114
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 115 of 213




       216.    Toward the end of OAN’s broadcast, Lindell implores his audience: “Now, you’ve

all seen absolute proof of the biggest cyber-attack in history. We right now, it’s a takeover of our

country. We all see it happening. And now you see the proof, where it came from, what happened.

We all need to go out now each and every one of you and tell your friends, family, people, your

social media, spread this out everywhere.” 241

       217.    OAN’s broadcast of Absolute Proof was inexcusable. OAN was fully aware of the

lies Lindell would spout about Dominion during the program. And yet OAN invited Lindell to

appear on the program and called it Absolute Proof, not “Absolute Opinion” or any other name

suggesting anything less than certain belief in Lindell’s lies.

       218.    The reach of Absolute Proof was expansive. On February 19, 2021, Lindell

appeared on Rudy Giuliani’s podcast to tout “Absolute Proof,” boasting that it had been seen by

100 million people worldwide, with an average view time of one hour and 53 minutes, bolstered

by OAN’s broadcast of the film more than a dozen times and the fact that the film remains available

today on OAN’s various digital platforms and social media websites. 242

       219.    Absolute Proof was so successful, in fact, that OAN and Lindell decided to continue

their line of original programming aimed specifically at defaming Dominion. The next installment

in the series of lies pointed at Dominion was a three-part “docu-movie” called Scientific Proof

with Mike Lindell, which OAN heavily promoted and aired three times on April 3 and another

three times on April 4, 2021. 243 In Scientific Proof, Lindell and OAN invited Dr. Douglas Frank




241
    Id. at 1:57:44-58:04 (Tr. at 128:4-11).
242
    Rudy Giuliani & Mike Lindell, CANCEL CULTURE: Return Of The Salem Witch Trials?, Rudy
Giuliani’s Common Sense (2021), https://podcasts.apple.com/mw/podcast/cancel-culture-return-
salem-witch-trials-rudy-giuliani/id1505388703?i=1000509866620 (last visited June 6, 2021).
243
       Scientific Proof Promo, One America News Network (Apr. 2, 2021),
https://rumble.com/vfb7fh-mike-lindell-scientific-proof-promo.html.


                                                 115
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 116 of 213




to appear to spread lies about Dominion. Dr. Frank is “a part-time math teacher who is currently

visiting Colorado to push an eye-popping election fraud conspiracy at events across the state.” 244

Dr. Frank has been put on a forced sabbatical by the school he previously taught at “for an

undetermined amount of time” and has since been removed from the school’s faculty website. 245

Dr. Frank also admitted to the Ohio Secretary of State that “he does not currently possess any

evidence to prove his theories about irregularities in the 2020 election.” 246 Both Lindell and Dr.

Frank again falsely claimed that Dominion flipped votes in the 2020 Presidential Election to steal

the election for President Biden.

               Mike Lindell: But what you're going to see just speaks for itself. For him to
               even get in and figure out the algorithms and then to have absolute proof.

               What we have over here, what you’re going to see when this is down, when
               I showed you in Absolute Proof, the first documentary we did with all the
               cyber attack in our country, who did it, when they did it, why they did it.
               We know the IP addresses, the IDs of the computers, everything. Now
               you're going to see that this was nationwide, and these two come together
               and it absolutely fits like a glove. So why don't we just get right into it. What
               do you have?

               Douglas Frank: I found where the algorithms that control how many
               registrations and how many ballots you need in every county to control an
               election.· That's what I figured out.

               Lindell: Right.

               Frank: And it’s widespread. It’s in every state that I've checked so far in
               magnificent parts per million detail, so I know it's not an accident.

               Lindell: Right.


244
    Erik Maulbetsch, Election Fraud Conspiracies Still Abound Among Colorado Republicans,
Colorado Times Recorder (Apr. 24, 2021), https://coloradotimesrecorder.com/2021/04/election-
fraud-conspiracies-still-abound-among-colorado-republicans/35621/.
245
    Haley BeMiller, Cincinnati area chemist takes stage at Trump rally to tout false claims about
2020          election,        Cincinnati        Enquirer        (July           1,        2021),
https://www.cincinnati.com/story/news/2021/07/01/ohio-trump-rally-featured-cincinnati-teacher-
false-election-claims/7812156002/.
246
    Id.


                                                 116
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 117 of 213




              Frank: It has to be done by an algorithm.

              Lindell: It could not be done by humans.

              Frank: It could not be done.

              Lindell: I want everybody to know that.

              Frank: Yes.

              Lindell: What you’re going to see is impossible to be done by humans. It
              had to be done by machines, i.e. computers.

              Frank: Absolutely.

              Lindell: And they had to be online?

              Frank: Absolutely, the whole time, beforehand, during and after.

              Lindell: Before, during, and after. 247

              ...

              Lindell: So it couldn’t be done by humans.

              Frank: No, no, no.

              Lindell: It’s a hundred percent impossible.

              Frank: No, no.

              Lindell: Had to be machines?

              Frank: Yes.

              Lindell: And they had to be online.

              Frank: Constantly online.

              Lindell: Constantly online, everybody.

              Frank: Beforehand getting the registrations in place so you can use the
              phantom ballots.



247
         Scientific     Proof     (Mike       Lindell    2021)     (clip     1     of    3),
https://app.criticalmention.com/app/#clip/view/cc413279-f89b-4782-8c2a-
bf49f142b45f?token=d01c5f60-581f-4664-b4ad-0a738ec4f5cb (Ex. 393).


                                                117
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 118 of 213




               Lindell: Right.

               Frank: Because if you think about it, you can have all if machines in the
               world changes ballots all you want. The problem is that afterwards if they
               count the ballots, it's got to match.

               Lindell: It’s got to match. 248

               …

               Lindell: It’s impossible one hundred percent. It can only be done by
               machines. I can’t stress that enough.

               Frank: Absolutely.

               Lindell: And they all rhyme with Dominion, there’s others, Smartmatic,
               ES&S, you know, all of these, and it’s just—you know, I sit here. I want to
               bring this up. When you found all this—

               Frank: Yes.

               Lindell:—I mean, what went through your mind? I want people to know. 249

       220.    But OAN did not stop there, either. Instead it added a third “docu-movie” to its line

of Dominion-branded programming. On April 22, 2021, Lindell appeared on OAN with yet

another “docu-movie”, this time entitled “Absolute Interference,” which OAN heavily promoted

before its air date. Lindell and OAN hosted Michael Flynn, among others, to promote and spread

more disinformation about Dominion. Lindell again asserted that Dominion had Venezuelan ties,

and that Dominion had been “cheating over the decades and centuries.” Flynn agreed: “not just the

foreign side of it, but how they are working with people inside of our own system.” 250




248
         Scientific     Proof     (Mike       Lindell    2021)     (clip    2     of     3),
https://app.criticalmention.com/app/#clip/view/5e93ce97-870f-4c2a-b146-
afa157771044?token=d01c5f60-581f-4664-b4ad-0a738ec4f5cb (Ex. 394).
249
         Scientific     Proof     (Mike       Lindell    2021)     (clip    3     of     3),
https://app.criticalmention.com/app/#/report/98d0f6fd-e2b7-4363-b980-ad881adf294a (Ex. 395).
250
    Id.


                                                 118
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 119 of 213




       221.    OAN still did not stop there. Just over a week later, on April 29, 2021, OAN aired

a “One-on-One with Mike Lindell,” giving Lindell yet another platform to spread lies about

Dominion. Lindell called the election “an attack by China” through Dominion voting machines.

Lindell also accused Dominion of “the biggest attack” and “one of the biggest crimes against

humanity in history.” Lindell claimed to have “absolute scientific proof” of these claims, despite

Lindell’s and OAN’s knowledge of their patent falsity.

       222.    Four days later, on May 3, 2021, OAN and OAN’s Pearson Sharp yet again hosted

Mike Lindell to spread falsehoods about Dominion in a segment titled “Mike Lindell Tackles

Election Fraud:”

               Mike Lindell: These machines where it got hacked, Dominion, Smartmatic,
               hell all of them are the same, ES&S. You just say Dominion, but it's all
               machines. China hacked into our election and flipped millions upon
               millions of votes.

               We have a hundred percent evidence, so I put out the two—three movies
               now, Absolute Proof, Scientific Proof—

               …

               Lindell: Did you hear about Dominion and China attacking our country. So
               I put the voice out there. What these guys were, the evidence was already
               there, you know, but there were other people trying to get this out there but
               they didn't have a voice.

               …

               Lindell: Now, what happened was, though, all these people after January
               9th when I went public with that piece that these guys have gotten me, that
               piece, Dominion, the cyber attack, when I did that, then these guys trusted
               me. These guys are whistleblowers. These guys that work inside the
               government and used to work for the government, these are the guys that
               have all this information and so they had this. They can't just go out there.
               They're in danger, but they trusted me, so they brought it to me. 251


251
    Mike Lindell Tackles Election Fraud, One America News Network (May 3, 2021),
https://app.criticalmention.com/app/#clip/view/73f40fb5-a9ab-4c8b-aa1b-
c038474c608f?token=78421a00-fd36-4024-80e9-790adf35eb22 (Ex. 401).


                                               119
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 120 of 213




Patrick Byrne has confirmed he was the one who sent “these guys” to Lindell, and that he sent

them to Lindell specifically because he (Byrne) had lost access to President Trump, but knew

Lindell still had such access. 252 In other words, the “sources” Lindell was touting were the same

discredited sources Byrne had been using for months to generate lies about Dominion for use,

among other places, in the failed “Kraken” litigation and in Ramsland’s debunked Antrim County

report.

          223.   All told, OAN has willingly and knowingly provided Lindell with its platform to

falsely defame Dominion over a dozen times since the end of January 2021. OAN, its on-air

talent, its executives, and its ownership know that these are lies. These claims about Dominion are

not improbable; they are impossible. These lies have all been debunked, not just by Dominion’s

numerous previous letters sent to OAN, but by the various public agencies and officials responsible

for running and overseeing the elections on a national and local level.

          224.   Yet OAN has refused to retract the lies it has broadcast. Instead, OAN continues to

spread these lies—months and months after the election—through an entire segment of its

programming specifically targeted at Dominion.

                                      April 18-19, 2021:
                  OAN Fires Producer who Dares to Speak Up about OAN’s Lies

          225.   On April 18, 2021, an OAN producer named Marty Golingan confirmed the

obvious: that all this while, OAN knew these falsehoods about Dominion were not true. On that

day, Golingan, who joined OAN as a producer in 2016, was interviewed by the New York Times

for a story about OAN. Golingan conceded that “he and others at OAN disagreed with much of

the channel’s coverage. ‘The majority of people did not believe the voter fraud claims being run



252
   See Steel Truth with Ann Vandersteel, Rumble (Dec. 22, 2020), https://rumble.com/vc5rtr-ann-
vandersteel-and-patrick-byrne-12-22-2020-steel-truth.html.


                                                 120
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 121 of 213




on the air,’ Mr. Golingan said in an interview, referring to his colleagues.” Mr. Golingan also

“said some OAN employees had hoped Dominion would sue the channel. ‘A lot of people said,

“This is insane, and maybe if they sue us, we’ll stop putting stories like this out.”’” 253

       226.    The next day, on April 19, 2021, in plain retaliation for the interview and for

speaking out about OAN’s lies about Dominion, OAN fired Mr. Golingan. 254




       227.    With Mr. Golingan gone and any remaining naysayers at OAN scared into

silence, OAN continued to broadcast its false stories about Dominion.

                                        April-June 2021:
                       Unsatisfied with Dominion Disinformation Specials,
                                   OAN Supports a Sham Audit

       228.    By mid-February 2021, OAN reporter Christina Bobb had been advising the Trump

Campaign in trying to overturn the election for more than four months, all the while pushing and

recycling debunked claims that Dominion had rigged the 2020 election. For example, on February



253
    Rachel Abrams, One America News Network Stays True to Trump, N.Y. Times (Apr. 18, 2021),
https://www.nytimes.com/2021/04/18/business/media/oan-trump.html.
254
    Jake Lahut, OAN fires staffer who called out the network over voter fraud lies, Business Insider
(Apr. 19, 2021), https://www.businessinsider.com/oan-network-staffer-fired-election-fraud-lies-
2021-4.


                                                 121
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 122 of 213




10, 2021, Bobb retweeted a false story that Dominion machines had “shorted EVERY

REPUBLICAN candidate in Windham, New Hampshire” by “300 Votes!” as a “HUGE

DEVELOPMENT.” In reality, that was a more than three-month old story and those claims had

been debunked back in November by New Hampshire’s Secretary of State, on November 12,

2020. 255

        229.   Dominion sent Bobb a retraction demand letter on February 12, 2021, which put

her on notice not only of those false claims, but also of her many earlier lies that Dominion

“orchestrated one of the most coordinated attempts to steal a presidential election in American

history,” that “Dominion has ties to Venezuela,” and that “Dominion is not safe — and it appears

to be intentionally not to be safe.” Dominion’s February 12, 2021 retraction demand letter to Bobb

also provided Bobb with the same evidence Dominion had already provided OAN demonstrating

the many red flags with Ramsland’s Antrim County report and the fact that Bobb and OAN put

forth Ed Solomon as an “expert mathematician” even though he was a convicted felon with no

college degree. 256 Bobb never responded to Dominion’s February 12 retraction demand.

        230.   Bobb’s and OAN’s false reporting on Dominion did not stop at just endorsing and

spreading lies promoted by Trump affiliates like Powell and Giuliani. Taking their false reporting

yet another step forward, OAN and Bobb are now helping fund activities designed to generate

more false claims about Dominion. For example, although multiple audits in Maricopa County,

Arizona, have confirmed that there was no voting machine fraud in that county, Arizona has

proceeded with an audit “unprecedented in American politics” that began in April 2021. “Election




255
    See Christopher Maidment, NH Election Recount Update – Thursday November 12, New
Hampshire Journal (Nov. 12, 2020), https://insidesources.com/nh-election-recount-update-
thursday-november-12.
256
    See Feb. 12, 2021 Ltr. From T. Clare and M. Meier to C. Bobb (Ex. 406).


                                               122
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 123 of 213




experts are watching the unfolding effort with deep alarm, pointing out that officials are not using

a reliable methodology — they hesitate to even label it an audit — and will produce results that

will give more fodder for conspiracy theorists.”

       231.     Republican chairman of the Maricopa County Board of Supervisors, Jack Sellers,

rightly called the audit in Arizona “a grift disguised as an audit.” 257 It was a total sham for reasons

beyond the bias and complete lack of experience of the private companies performing the audit,

including:

                o There were no “bipartisan counting boards” set up for the hand counts,
                  as required.

                o The private group conducting the “audit” implemented forensic reviews
                  of ballots for watermarks (based on the false belief that actual ballots in
                  Arizona have watermarks—they do not), bamboo fibers (based on the
                  false belief that 40,000 ballots were flown in from China and would
                  therefore have bamboo fibers in them), and for folds or other markings
                  (on the false belief that if a ballot has a fold or a food or coffee stain, it
                  is invalid).

                o The group falsely claimed that “Maricopa County deleted a directory
                  full of election databases from the 2020 election cycle days before the
                  election equipment was delivered to the audit,” when in fact the group
                  was just too incompetent to “locate files on a copy they made of the
                  County’s server.”

                o The group claimed that the “chain of custody of ballots” had been
                  broken, when in fact the Republican former Arizona Secretary of State
                  Ken Bennett had approved the actual Chain of Custody Document that
                  demonstrated it had never been broken.

                o Vote counters were given blue pens—which “can be read by ballot
                  marking devices and could be conceivably used to ruin or falsify
                  ballots”—to mark ballots rather than red pens, breaking a cardinal rule
                  of election audits that Cyber Ninjas’ head Doug Logan did not know.

                o The group left security gates and ballots unattended and brought


257
    Michael Wines, In Arizona, G.O.P. senators defend their vote review but retract claims of
deleted      election       data,      N.Y.        Times        (May        18,        2021),
https://www.nytimes.com/2021/05/18/us/arizona-election.html.


                                                 123
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 124 of 213




                   unauthorized pens and cell phones near the ballot counting areas.

               o The group refused to publicly disclose its procedures for ensuring voter
                 privacy, despite being ordered by a Maricopa County Superior Court to
                 do so. 258

       232.    Unsurprisingly, actual Republican and independent election experts have

completely discredited the audit as a sham. For example, former Kentucky Republican Secretary

of State Trey Grayson and Dr. Barry C. Burden of the Elections Research Center at the University

of Wisconsin-Madison—both “eminent election experts”—declared as follows:

               The ongoing review of ballots from the November 2020 general election in
               Maricopa County as ordered by the Arizona State Senate and executed by
               their inexperienced, unqualified contractor, Cyber Ninjas, does not meet the
               standards of a proper election recount or audit. Although the scope of the
               undertaking is notable, the private firms conducting it are ill-equipped to
               conduct it successfully and produce meaningful findings about the 2020
               election. In contrast to official procedures in Arizona and best practices
               around the country, the Cyber Ninjas review suffers from a variety of
               maladies: uncompetitive contracting, a lack of impartiality and partisan
               balance, a faulty ballot review process, inconsistency in procedures, an
               unacceptably high level of error built into the process, and insufficient
               security. A general lack of transparency and communication also makes it
               difficult to evaluate the review fully as one would an official recount or
               audit, and it undermines rather than establishes confidence in the election
               system and the review itself. Because it lacks the essential elements of a
               bona fide post-election analysis, the review currently underway in Maricopa
               County will not produce findings that should be trusted. 259

       233.    And most recently, an independent analysis by the Associated Press determined

that “out of more than 3 million ballots cast in last year’s presidential election” in Arizona, the

“Arizona county election officials have identified fewer than 200 cases of potential voter fraud,”



258
    See Ralph Neas, et. al., How the Arizona Senate Audit in Maricopa County Is an Assault on
Voting Rights, The Century Foundation (July 1, 2021), https://tcf.org/content/report/arizona-
senate-audit-maricopa-county-assault-voting-rights/?session=1.
259
    Barry C. Burden, Report on the Cyber Ninjas Review of the 2020 Presidential and
U.S. Senatorial Elections in Maricopa County, Arizona, States United Democracy Center (June
22,     2021),    https://statesuniteddemocracy.org/wp-content/uploads/2021/06/6.22.21-SUDC-
Report-re-Cyber-Ninjas-Review-FINAL.pdf.


                                               124
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 125 of 213




only four of which “have led to charges”—“two involved Democratic voters and two involved

Republicans”—and “No person’s vote was counted twice.” 260 None of these cases had anything

to do with purported (and nonexistent) voting machine fraud.

       234.    Incredibly, despite the publicly documented and fatal flaws of this sham audit and

while purporting to be a news organization, OAN launched a campaign to raise money for this

sham Arizona audit. On April 9, 2021, Bobb tweeted to advertise a 501(c)(4) organization, Voices

& Votes, that Bobb created to raise money for “the fight for the AZ Election audit.” 261




OAN’s own Chanel Rion is also involved with the “Voices and Votes” fundraising organization,

which operates as a kind of organization that is not required to disclose its donors:

               According to its website, Voices and Votes is run by Bobb as the CEO and
               president, as well as OAN’s White House correspondent Chanel Rion, who
               is listed as the chief marketing officer, and Courtland Sykes, Rion’s fiancé,
               who is listed as the group’s chief operations officer. The group’s website
               also says that Voices and Votes is registered as a 501(c)(4) organization,


260
    Bob Christie & Christina A. Cassidy, AP: Few AZ voter fraud cases, discrediting Trump’s
claims, AP News (July 16, 2021), https://apnews.com/article/business-government-and-politics-
arizona-election-2020-e6158cd1b0c6442716064e6791b4c6fc.
261
    Jeremy Duda, A conspiracy theorist pro-Trump cable news host is raising money to fund the
election audit, AZ Mirror (Apr. 9, 2021), https://www.azmirror.com/blog/a-conspiracy-theorist-
pro-trump-cable-news-host-is-raising-money-to-fund-the-election-audit/.


                                                125
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 126 of 213




               meaning its donors will never be made public. 262

As the media reported on Bobb and Rion: “Two reporters from One America News, a far-right TV

station, are running a dark money organization that they say is helping fund a counter-reality

‘audit’ that former president Donald Trump and his supporters believe will overturn Arizona’s

2020 election results in his favor.” 263 Bobb and two fellow OAN employees also run the website

that brought in cash for Trump allies’ failed legal fight to overturn the 2020 election results. 264

       235.    A few hours after her initial tweet, Bobb announced again on Twitter that OAN and

Bobb had met its $150,000 fundraising goal for the sham Arizona audit. 265




262
    Sarah Mimms, Pro-Trump OAN Reporters Are Blatantly Raising Money For A Bogus Election
“Audit”          In      Arizona,       BuzzFeed      News         (May         18,       2021),
https://www.buzzfeednews.com/article/sarahmimms/arizona-election-results-oan-reporters-
fundraising.
263
      Id.; Christina Bobb (@christina_bobb), Twitter (Apr. 9, 2021, 11:55 AM),
https://twitter.com/christina_bobb/status/1380549835980484609?s=20.
264
    Brahm Resnik, Promoter of false election fraud claims is raising money for Arizona Senate
GOP’s election audit. Is that even legal?, ABC 12 News (Apr. 11, 2021),
https://www.12news.com/article/news/politics/sunday-square-off/promoter-of-false-election-
fraud-claims-is-raising-money-for-arizona-senate-gops-election-audit-is-that-even-legal/75-
a00e4e89-20d8-4588-b91d-50a32abbe9e8.
265
      Id.; Christina Bobb (@christina_bobb), Twitter (Apr. 9, 2021, 10:32 PM)
https://twitter.com/christina_bobb/status/1380710253696856066.


                                                 126
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 127 of 213




         236.   Voices and Votes has purportedly raised at least $605,000 to fund the sham Arizona

audit. 266

         237.   On April 16, 2021, after OAN and its reporters had been promoting and funding

the sham Arizona audit for more than a week, Dominion sent OAN yet another retraction demand

letter—by this point its fifth letter—notifying it of its lies about Dominion in an April 13 broadcast

and in broadcasts it had been promoting for April 17 and 18. The letter included a link to

Dominion’s lawsuit it had filed against MyPillow, Inc. and Lindell on March 26, 2021, which

included details about how Lindell knowingly relied on fake “raw data analytics” that was

comprised of doctored and fraudulent data—including fake MAC addresses that had been

fabricated out of whole cloth. 267 OAN responded on April 21, 2021, refusing to retract, correct, or

apologize for its defamatory statements. Instead, OAN, after having engaged in a six-month-long



266
    Mia Jankowicz, Cyber Ninjas says it has received $5.7 million in private donations to fund the
Arizona ballot audit, Business Insider (July 29, 2021), https://www.businessinsider.com/cyber-
ninjas-says-received-private-donations-fund-arizona-ballot-audit-2021-7.
267
    See Apr. 16, 2021 Ltr. From S. Shackelford to E. Early (Ex. 373).


                                                 127
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 128 of 213




disinformation campaign against Dominion and refusing to broadcast or report on the true facts of

the 2020 election, tried another ploy—it invited Dominion on the air to give “its side” of the story.

But Dominion, knowing that appearing on OAN would only give undeserving credibility to OAN’s

false claims, and unwilling to help OAN reframe the situation as some sort of political debate when

the truth was and had long been clear to OAN, declined.

       238.    In addition to funding the sham audit, in April and May 2021, Bobb became “the

network’s most visible correspondent covering the very ‘audit’ that she is helping scare up money

for on OAN’s airwaves.” 268 Indeed, “OAN has a deal as the exclusive livestream partner for the

audit,” 269 which OAN has leveraged to continue to inflate its ratings and rake in advertising cash.

       239.    By participating publicly in fundraising for and facilitating this sham audit, OAN

has gone where no news outlet has gone before: playing a direct role as a principal in the story it

is ostensibly covering, in order to generate more material—more lies—to broadcast. All told,

OAN, Bobb, and Rion broadcast at least 22 separate OAN segments in which they specifically

solicited funds from OAN viewers for their sham audit. 270

       240.    From OAN’s perspective, its strategy has succeeded tremendously in meeting its

goal of winning the support of Trump and his supporters alike. On May 15, 2021, former President

Trump released a statement on the Maricopa County audit set off by OAN, its reporting, and

fundraising. In the statement, Trump spread more lies about the Maricopa County election,



268
    Sarah Mimms, Pro-Trump OAN Reporters Are Blatantly Raising Money For A Bogus Election
“Audit”       In      Arizona,       BuzzFeed       News          (May      18,       2021),
https://www.buzzfeednews.com/article/sarahmimms/arizona-election-results-oan-reporters-
fundraising.
269
    Id.
270
     Bobby Lewis, Watch how one OAN host relentlessly fundraises to spread the fraudulent
Arizona “audit” nationwide, Media Matters (July 6, 2021), https://www.mediamatters.org/one-
america-news-network/watch-how-one-oan-host-relentlessly-fundraises-spread-fraudulent-
arizona.


                                                128
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 129 of 213




claiming that the entire database of votes in Maricopa County had been deleted. 271 But of course,

it had not been deleted—the sham auditors were simply too incompetent to find the files on the

server. Trump then went on to praise OAN over the conservative alternatives Fox News and

Newsmax: “One America News (OAN), one of the fastest growing networks on television, and

the ‘hottest’, is doing a magnificent job of exposing the massive fraud that took place. The story

is only getting bigger. . . . Thank you to OAN and other brave American Patriots. It is all happening

quickly!” 272




271
       Stephen Richer (@stephen_richer), Twitter (May 15,                     2021,    3:19    PM),
https://twitter.com/stephen_richer/status/1393662268542386178?s=21.
272
    Id.


                                                129
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 130 of 213




                                 May and June 2021:
 Dominion Repeatedly Demands that OAN Retract Its Lies and Set the Record Straight, Even
  More Evidence That Dominion Did Not Rig the 2020 Election Emerges, and Yet OAN Still
    Refuses to Retract—And Even Calls for the “Execution” of Dominion’s Executives

          241.   Following more than a month of OAN fueling the sham Arizona audit and

continuing to give Lindell and other proven liars unfettered access to OAN’s airwaves, Dominion

wrote to OAN yet again—for the seventh time—on May 12, 2021 demanding that it stop lying

about Dominion and retract its numerous broadcasts falsely accusing Dominion of rigging the

2020 election. 273 This letter specifically noted the four broadcasts since April 4 featuring Lindell

and his lies about Dominion.

          242.   On May 23, OAN responded to Dominion’s May 12, 2021 letter. In its May 23

letter, OAN again refused to retract its statements and stated that “even false speech is protected

by the First Amendment.” Indeed, OAN’s lawyer stated specifically that OAN would not retract

its statements under any circumstances because it believed the First Amendment protects even

OAN’s “offensive and ‘shameful’ journalism.” 274 OAN’s response then disclaimed any

responsibility for the January 6 storming of the Capitol or the deaths that occurred there, despite

the fact that individuals like David Blair specifically cited OAN has having provoked him to storm

the Capitol that day.

          243.   Less than two weeks after OAN refused to accept responsibility for its lies and

retract them, even more information surfaced regarding OAN’s role in the Arizona audit. On June

4, 2021, emails related to the sham audit released by the Arizona Senate showed that that OAN’s

Christina Bobb was not only working with the Trump Campaign to generally overturn the election,




273
      See May 12, 2021 Ltr. From S. Shackelford to E. Early (Ex. 374).
274
      See May 23, 2021 Ltr. From B. Rhodes to S. Shackelford (Ex. 407).


                                                130
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 131 of 213




but was working directly with Giuliani to encourage and facilitate the sham Arizona audit. 275

Specifically, on December 4, 2020, Bobb emailed affidavits to Arizona Senate President Karen

Fann that Bobb said Giuliani asked her to send: “Mayor Giuliani asked me to send you these

declarations. He will follow up with you as well. I will have one more email to follow this one.” 276




       244.    Meanwhile, on June 3, 2021, Lindell released this latest film, “Absolutely 9-0,” in

which Lindell claims—yet again—that he has evidence that the 2020 election was stolen from

Trump “through the machines, the Dominion machines, the Smartmatic and other machines,” that

he is going to present this evidence to the Supreme Court of the United States at some later date,

and that when he does, the Supreme Court would rule 9-0 to overturn the election. 277 In the film,

Lindell interviews a blurred-out individual who he claims is “one of his cybersecurity experts” and

reuses the same fabricated raw data analytics with made-up MAC addresses and irrelevant IP

addresses he used in his earlier films. Lindell also claims he has “cyber packets,” “packet

captures,” or “PCAPs” proving the election was hacked. These so-called PCAPs are not PCAPs at




275
    Arizona Senate Releases Emails Related to Election Audit to American Oversight, American
Oversight (June 4, 2021), https://www.americanoversight.org/arizona-senate-releases-emails-
related-to-election-audit-to-american-oversight.
276
    Id.
277
    Mike Lindell, Absolutely 9-0, Lindell TV (June 3, 2021), https://lindelltv.com/mike-lindell-
presents-absolutely-90/ (Ex. 404).


                                                131
              Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 132 of 213




all, but instead readily available voter database information simply rendered into hexadecimal

digits. 278

         245.    Lindell’s latest film was immediately discredited and called out for blatant

fabrications of data and gross misunderstandings of both cybersecurity and legal principles.

Experts quickly noted that Lindell’s claims in that film were “technically incoherent and wrong”

and that the only possible source for Lindell’s data, if it were real, would have to be “someone

inside the NSA,” which “would be a felony violation of U.S. law.” 279 Then, in a rare moment of

honesty, Lindell admitted the same day Absolutely 9-0 first aired that the data he presented in his

film was in fact fake, stating “I have the actual election PCAPs 280 but for security we did not put

them in the video.” 281

         246.    Even though Absolutely 9-0 was immediately and publicly debunked, on June 4,

2021 OAN announced that it would be broadcasting the movie. 282




278
    Philip Bump, Mike Lindell’s ‘fraud’ allegations are more ridiculous than you think, Wash. Post
(June 4, 2021),
https://www.washingtonpost.com/politics/2021/06/04/mike-lindells-fraud-allegations-are-even-
more-ridiculous-thanyou-might-think/.
279
    Khaya Himmelman, Fact Checking ‘Absolutely 9-0,’ the Latest Documentary From Mike
Lindell, The Dispatch (June 14, 2021), https://factcheck.thedispatch.com/p/fact-checking-
absolutely-9-0-the.
280
    “PCAP” is a common abbreviation for “pocket capture” in the field of computer network
administration.
281
    Maarten Schenk, Fact Check: Mike Lindell's ‘Absolutely 9-0’ Movie Does NOT Present
Credible Evidence of Election Fraud, Lead Stories (June 3, 2021), https://leadstories.com/hoax-
alert/2021/06/fact-check-mike-lindells-absolutely-9-0-movie-des-not-present-credible-
evidencehttpshomefrankspeechcomtvvideomike-lindell-presents-absolutely-9-0.html.
282
       One America News (@OANN), Twitter (June 4, 2021, 3:35 PM),
https://twitter.com/OANN/status/1400944413283471364?s=20.


                                                132
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 133 of 213




       247.   That night, OAN brought Lindell back to promote Absolutely 9-0 on The Real Story

with Natalie Harp. According to Harp’s own LinkedIn account, she had been an “Advisory Board

Member for Donald J. Trump for President” and had “served as a media surrogate for the Trump

campaign during the 2020 presidential election” prior to joining OAN in February 2021 and

receiving her own show in March 2021. 283

       248.   Before bringing Lindell on the air, Harp led the segment by flipping the script,

claiming that the “big lie” was actually the fact that “Biden actually won fair and square in

November,” and exclaimed “we will find fraud, election-changing amounts of fraud.” 284 OAN and

Harp then turned to Lindell, who claimed that the “evidence” he had of election fraud was like

having a “film of them robbing the bank” before talking about the “irrefutable” evidence of



283
   Natalie Harp, LinkedIn (last visited July 9, 2021), https://www.linkedin.com/in/nataliejharp/.
284
   The Real Story - OAN Absolutely 9-0 with Mike Lindell, One America News Network (June 7,
2021), https://rumble.com/vi6w7p-the-real-story-oan-absolutely-9-0-with-mike-lindell.html (Ex.
403).


                                              133
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 134 of 213




“machine fraud” evidence he has, specifically about the “Dominion machines.” He then told Harp

and OAN’s viewers to watch Absolutely 9-0 to see and hear more about the “crime of the century”

and the “biggest crime against humanity, I think, in history.” Harp closed the segment by

reminding viewers that OAN would be broadcasting Absolutely 9-0 that weekend and by thanking

Lindell for “the work that you’re doing to expose what happened in the last election.”




       249.    OAN then aired Absolutely 9-0 twice, on the mornings of June 5 and June 6, 2021.

       250.    CNN later broadcast a report further debunking the lies told in Lindell’s so-called

“docu-movies.” The report quoted multiple election officials—Democrats and Republicans

alike—stating that no basis existed for Lindell’s spurious claims of hacking and fraud. 285 One

Republican election official stated that she was “unable to convince [her] constituents of the simple

fact that the election wasn’t stolen: ‘They are like, “Well, Mike Lindell says this.”’” She elaborated

that Lindell’s claims “‘made me angry. . . . He has created a lot of doubt in a lot of peoples’ minds

even though the count was accurate.’” 286 Lindell himself acknowledged that he wants his viewers


285
    Casey Tolan et al., MyPillow magnate Mike Lindell’s latest election conspiracy theory is his
most bizarre yet, CNN (Aug. 5, 2021), https://www.cnn.com/2021/08/05/politics/mike-lindell-
mypillow-ceo-election-claims-invs/index.html.
286
    Id.


                                                 134
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 135 of 213




to believe his movies. When asked, “The people who have watched your video believe what you

say?” Lindell responded: “100 percent.” 287 After Lindell sent “a snippet of data in one of his

videos” to CNN, CNN examined it and sent it to multiple independent experts. The conclusion:

“Lindell’s claims don’t hold water.” As evident since the videos first became public—and as OAN

well knew before airing—the data presented in “Absolutely 9-0” was not evidence of hacking.

“When the data is converted to text, it becomes clear that it is not evidence of hacking but a version

of Pennsylvania’s voter file, listing every registered voter in the state—a copy of which can be

purchased from the state government for $20.” 288 Lindell also sent other snippets, which according

to these multiple independent experts, also did not show any evidence of hacking. “Experts agree

that Lindell’s fanciful claims are fanciful and unsupported—and are eroding trust in our

democracy.” 289

          251.   On June 18, 2021, Dominion sent OAN’s its eighth retraction demand letter,

demanding that OAN retract additional false claims made on various broadcasts in May and

June. 290

      More and More Evidence Emerges Disproving OAN’s and Others’ Lies About Dominion,
      While OAN Still Refuses to Retract—And Even Calls for the “Execution” of Dominion’s
                                          Executives

          252.   Since Dominion sent OAN its eighth retraction demand letter on June 18, even

more evidence has emerged completely debunking OAN’s—and its cohort of unreliable

sources’—lies about Dominion. On June 23, 2021, the Republican-led Michigan Senate Oversight


287
    Id. (quoting embedded video).
288
    Id.; Philip Bump, Mike Lindell’s ‘fraud’ allegations are even more ridiculous than you might
think, Wash. Post (June 4, 2021), https://www.washingtonpost.com/politics/2021/06/04/mike-
lindells-fraud-allegations-are-even-more-ridiculous-than-you-might-think/.
289
    Casey Tolan et al., MyPillow magnate Mike Lindell’s latest election conspiracy theory is his
most bizarre yet, CNN (Aug. 5, 2021), https://www.cnn.com/2021/08/05/politics/mike-lindell-
mypillow-ceo-election-claims-invs/index.html.
290
    See June 18, 2021 Ltr. From S. Shackelford to B. Rhodes (Ex. 375).


                                                 135
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 136 of 213




Committee—Chaired by Trump ally Senator Ed McBroom—released a 55-page report, which

stated that “The Committee found no evidence of widespread or systemic fraud in Michigan's

prosecution of the 2020 election” and expressed total confidence that the state’s 2020 election

outcome—that Biden defeated Trump by about 155,000 votes, or 2.8%—“represent[s] the true

results of the ballots cast by the people of Michigan.” 291 The report specifically called out

individuals like Lindell and Ramsland for their false claims about systemic fraud in Michigan,

stating that they “have been utilizing misleading and false information about Antrim County to

raise money or publicity for their own ends” and calling for the Michigan Attorney General to

investigate them for their conduct. 292 Senator McBroom and the Committee thoroughly debunked

the Antrim County Report, providing the actual ballot counts and details demonstrating that

Dominion’s machines had it right all along and were the reason the results were ultimately

accurate—a Trump victory by almost 4,000 votes in Antrim County.

       253.    On June 24, 2021, the Supreme Court of the State of New York, Appellate Division,

First Judicial Department, suspended Rudolph Giuliani from the practice of law after it determined

that he had “made knowing false and misleading factual statements to support his claim that the

presidential election was stolen from his client [Donald Trump],” based on “uncontroverted




291
    MICH. S. OVERSIGHT COMM., REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN (Apr 9,
2021),                                                       https://misenategopcdn.s3.us-east-
1.amazonaws.com/99/doccuments/20210623/SMPO_2020ElectionReport.pdf.; David Eggert,
Michigan Senate GOP probe: No systemic fraud in election, ABC News (June 23, 2021),
https://abcnews.go.com/Politics/wireStory/michigan-senate-gop-probe-systemic-fraud-election-
78445547; Clara Hendrickson & Dave Boucher, Michigan Republican-led investigation rejects
Trump's claim that Nov. 3 election was stolen, Detroit Free Press (June 23, 2021),
https://www.freep.com/story/news/politics/elections/2021/06/23/michigan-senate-investigation-
election-trump/5035244001/.
292
    MICH. S. OVERSIGHT COMM., REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN (Apr 9,
2021),                at                 19,                 https://misenategopcdn.s3.us-east-
1.amazonaws.com/99/doccuments/20210623/SMPO_2020ElectionReport.pdf.


                                               136
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 137 of 213




evidence” that he made such “demonstrably false and misleading statements to courts, lawmakers

and the public at large in his capacity as lawyer for former President Donald J. Trump and the

Trump campaign in connection with Trump’s failed effort at reelection in 2020.” 293

       254.    On June 27, 2021, even more evidence emerged demonstrating that former

Attorney General William Barr’s public statement on December 1, 2020 that the U.S. Department

of Justice “had uncovered no evidence of widespread voter fraud that could change the outcome

of the 2020 election” was just the tip of the iceberg. Further reporting revealed that Barr had

“received two briefings from cybersecurity experts at the Department of Homeland Security and

the FBI” about the allegations of rigged voting machines, after which he and his team at the

Department of Justice “realized from the beginning it was just bullshit.” Barr further disclosed that

“even if the machines somehow changed the count, it would show up when they were recounted

by hand” and that Dominion’s machines were just “counting machine[s], and they save everything

that was counted. So you just reconcile the two. There had been no discrepancy reported anywhere,

and I’m still not aware of any discrepancy.” 294

       255.    On August 3, 2021, a federal judge in Colorado disciplined two lawyers who filed

a frivolous lawsuit based on lies against Dominion following the election, concluding that the case

was frivolous and brought in bad faith. In his 68-page opinion, Judge N. Reid Neureiter concluded:

“Albeit disorganized and fantastical, the Complaint’s allegations are extraordinarily serious and,




293
      Order, In re Giuliani, No. 2021-00506 (N.Y. Sup. Ct. June 24, 2021),
https://www.nycourts.gov/courts/ad1/calendar/List_Word/2021/06_Jun/24/PDF/Matter%20of%2
0Giuliani%20(2021-00506)%20PC.pdf; Jim Mustian, New York Court Suspends Rudy Giuliani’s
law license, Associated Press (June 24, 2021), https://apnews.com/article/rudy-giuliani-new-york-
law-license-suspended-c67f4504a22f8642d6096f29e3a5c51e.
294
    Jonathan D. Karl, Inside William Barr’s Breakup with Trump, The Atlantic (June 27, 2021),
https://www.theatlantic.com/politics/archive/2021/06/william-barrs-trump-administration-
attorney-general/619298/.


                                                   137
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 138 of 213




if accepted as true by large numbers of people, are the stuff of which violent insurrections are

made.” 295

       256.     OAN, which had spent more than eight months since the election ramping up its

lies about Dominion, remained undeterred. Indeed, when it was reported that Dominion employee

Eric Coomer—who had filed defamation lawsuits against OAN, Rion, Newsmax, and other media

outlets and individuals who had spread false claims about him and the 2020 election—had settled

his case with Newsmax, OAN issued its own story misleadingly titled “Newsmax Settles

Dominion Lawsuit,” even though Dominion had not sued Newsmax, let alone settled with it. In

that story, OAN reported that “Newsmax caved to left-wing pressure by reversing all stories

covering fraud in the 2020 election.” 296 Even though Newsmax had carefully (and wrongly)

avoided retracting its many lies about Dominion, OAN falsely implied that Newsmax had retracted

all its lies about Dominion, and contrasted that false characterization of Newsmax’s retractions

with its own announcement that OAN would not and has “not caved.” In other words, OAN lied

to its viewers about a Newsmax-Dominion settlement that did not exist, in order to falsely imply

to its viewers that OAN had stood up to a Dominion lawsuit against it that also did not exist.

       257.     But OAN went far beyond only refusing to retract—it began to call for violent

action against those like Dominion who it claimed stole the election from Trump. Ignoring all of

the evidence debunking its lies, in late June OAN broadcast a segment by presenter Pearson Sharp




295
    Order Granting Defendants’ Motions for Sanctions, at 6, O’Rourke et al. v. Dominion Voting
Systems, Inc., et al., No. 20-cv-03747 (D. Colo. Aug. 3, 2021), available at https://context-
cdn.washingtonpost.com/notes/prod/default/documents/779f6d9a-5696-4bdf-8d1b-
a63d7f08d51a/note/892ae5bb-664f-4125-af38-1cb1151ba5d0.#page=1.
296
    Newsmax Settles Dominion Lawsuit, Issues Retraction On 2020 Coverage, One America News
Network                          (Apr.                       30,                        2021),
https://web.archive.org/web/20210501165644/https:/www.oann.com/newsmax-settles-dominion-
lawsuit-issues-retraction-on-2020-coverage/.


                                               138
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 139 of 213




in which Sharp claimed that the 2020 election was “actually overthrown” and that those

responsible for doing so—like the target of OAN’s more-than-eight-month disinformation

campaign, Dominion—should face “execution” for committing treason. 297

              How many people does it take to carry out a coup against the Presidency?
              And when all the dust settles from the audit in Arizona and the potential
              audits in Georgia, Michigan, Pennsylvania, Nevada and Wisconsin, what
              happens to all these people who are responsible for overthrowing the
              election? What are the consequences for traitors who meddled with our
              sacred democratic process and tried to steal power by taking away the
              voices of the American people? What happens to them? Well, in the past,
              America had a very good solution for dealing with such traitors: Execution.

While OAN broadcast Sharp’s segment calling for the execution of “traitors” like Dominion and

its executives, it included a request for its viewers to “support” Mike Lindell by going “to

mypillow.com and enter promo code OAN at checkout.”




       258.   Soon thereafter—on July 4, no less—someone threw a brick through the window

of a Dominion office.




297
   Justin Baragona, OAN Goes Full Fascist, Calls for Mass Executions Over ‘Election Fraud’,
The Daily Beast (June 24, 2021), https://www.thedailybeast.com/oan-goes-full-fascist-pearson-
sharp-calls-for-mass-executions-over-election-fraud.


                                             139
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 140 of 213




       259.    OAN has continued broadcasting its lies up to the filing of this lawsuit, including a

June 29 segment featuring Lindell in which Lindell announced a “cyber symposium” in August at

which he would present “non-subjective evidence” that votes were “flipped” at the “Dominion

level.” 298 OAN introduced Lindell as the one who “continues to lead the charge in exposing

election fraud,” and during the segment ran the chyron, “Lindell Announces Cyber Symposium

Exposing Election Fraud Evidence.”




       260.    On August 4, 2021, Dominion sent OAN yet another retraction demand, asking

OAN yet again to correct its continued false and defamatory reporting about Dominion. 299 Still,

OAN has not retracted, apologized, or corrected its lies.

                               The Lies About Dominion Go Viral

       261.    OAN did not just broadcast its false and defamatory statements about Dominion on

the air on its cable channel; it also, as a matter of practice, posted and republished its broadcasts




298
    MyPillow CEO Mike Lindell announces details of upcoming cyber symposium, One America
News Network (June 30, 2021), https://rumble.com/vj9ddv-mypillow-ceo-mike-lindell-
announces-details-of-upcoming-cyber-symposium.html.
299
    See Aug. 4, 2021 Ltr. From S. Shackelford to B. Rhodes (Ex. 377).


                                                140
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 141 of 213




across its multiple media platforms via oann.com, its social media accounts, its YouTube and

Rumble platforms, and its mobile app.

        262.   The OAN channel is available to over 35 million American households via the

leading satellite and digital television services and is available to anyone with an internet

connection via oann.com and KlowdTV. OAN pulled its highest ratings ever in 2020, and

viewership on OAN surged more than 40% in the fourth quarter compared to the third quarter in

2020. 300

        263.   After OAN and its personalities had broadcast defamatory falsehoods into millions

of homes and posted those falsehoods on OAN websites and social media accounts, the lies went

viral as people tweeted, retweeted, and raged that Dominion had stolen their votes. That was

completely foreseeable to—and intended by—OAN.

        264.   The harm to Dominion is unprecedented and irreparable because of how fervently

millions of people believe OAN—because of OAN’s publication, republication, and promotion of

the falsehoods about Dominion it used as the foundation for the burgeoning growth of its business

in the wake of the 2020 election.

        265.   Through this race to the bottom among Fox, Newsmax, and OAN, Dominion has

been falsely branded as synonymous with election fraud. Thus, even later generalized references

to “election fraud” or similar statements tie back for viewers and readers to OAN’s defamatory

campaign.

        266.   OAN’s lies did not simply harm Dominion. They harmed democracy. They harmed

the idea of credible elections. They harmed a once-unshakeable faith in democratic and peaceful



300
   Lisa Richwine, Fox News extends streak, sets cable news records in 2020, Reuters (Dec. 29,
2020),     https://www.reuters.com/article/us-media-news-ratings/fox-news-extends-streak-sets-
cable-news-records-in-2020-idUSKBN29404F.


                                              141
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 142 of 213




transfers of power. They harmed the foundational idea, as stated in the Declaration of

Independence, that our country derives its “just powers” from “the consent of the governed.”

         267.   OAN’s promotion and endorsement of these lies about Dominion led its viewers to

conclude that these baseless and false conspiracy theories were true. OAN fanned the flames, and

did not care what else burned down in the process as it spread these malicious falsehoods about

Dominion.

                  While Dominion and the Country Suffered, OAN Flourished

         268.   The lies about Dominion catapulted OAN into the upper echelon of cable news

media.

         269.   OAN’s disinformation campaign about Dominion was a resounding success. On

November 28, 2020, OAN President Charles Herring tweeted, “HISTORIC RATINGS: For 4

weeks in a row @OANN has ranked in the TOP 10 of all cable networks.” 301




         270.   After more than a month of knowingly airing lies that Dominion was designed to

and actually did rig the 2020 election, OAN finally cracked the big four of cable news—and was

now competing directly with not just Fox News, but the other major cable news providers. On


301
      Charles Herring (@CharlesPHerring), Twitter (Nov. 28,                2020,    6:16   PM),
https://twitter.com/CharlesPHerring/status/1332825706615607297?s=20.


                                              142
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 143 of 213




December 10, Herring tweeted, “5 WEEKS IN TOP 10! @OANN once again performs in the TOP

10 of all national cable channels (all genres)” and was now “running 4th tracking down FNC, CNN

& MSNBC” for cable news networks. He even called out Fox News, claiming that “@OANN is

running at 41% of FNC. We are thrilled.” 302




       271.    For his part, OAN founder and CEO Robert Herring strongly promoted and

endorsed the past month of false election fraud coverage on his network, tweeting on December

11, “After the last two weeks, if you have any doubts about President Trump winning the election

then you haven’t been watching @OANN.” 303 Herring followed that up with another tweet on

December 16, announcing that OAN “will not recognize Biden as the President-elect as all of our

investigations indicate there was fraud in voting.” At this point, weeks after OAN began its viral

disinformation campaign against Dominion, “fraud in voting” had become synonymous with

“Dominion” to OAN viewers.




302
       Charles Herring (@CharlesPHerring), Twitter (Dec.              10,   2020,    1:17   PM),
https://twitter.com/CharlesPHerring/status/1337099084759371776.
303
    https://twitter.com/RobHerring/status/1337520658264145920.


                                               143
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 144 of 213




       272.    Herring later bragged: “A massive wave of former Fox News viewers have

abandoned Fox and have found a home at OAN.” 304 Before the election, OAN was not ranked by

Neilson, but after the election, Herring “looked at proprietary data from a major cable provider

and saw that OAN was suddenly in the top ten.” 305

       273.    On December 17, OAN President Charles Herring tweeted: “Q. How does

@OANN outflank Fox News on its right? A. @OANN holds the wheel steady and straight forward

as Fox News swerves hard LEFT down one-way roads. Join us @OANN, we won’t take you for

left turn joy rides. 6th week with record setting ratings.”




304
    Brian Stelter, Hoax: Donald Trump, Fox News, and the Dangerous Distortion of Truth, Atria
Publishing (June 8, 2021) at 360.
305
    Id.


                                                 144
            Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 145 of 213




          274.   On December 18, CEO Rob Herring stated on Twitter: “I think the American

people should start a fund to help support House and Senate members who are brave enough to

show @realDonaldTrump that they have his back, and are fighting for a fair election. @OANN” 306

          275.   Indeed, after Fox fired Lou Dobbs, CEO Herring tweeted: “One America News

would like @LouDobbs to get in contact with us. We may have a position available for you in

which you wouldn't be censored for speaking the truth! #OANN.” 307

                               Dominion Has Suffered Enormous Harm

          276.   As a result of the false accusations broadcast by OAN into millions of American

homes, Dominion has suffered unprecedented harm and its employees’ lives have been put in

danger.

          277.   After watching OAN broadcasts, countless Twitter users believed and began

spreading OAN’s defamatory falsehoods about Dominion across social media.

          278.   As a result of the disinformation campaign against Dominion, the company and its

employees have been targeted and have received death threats and calls for jail time.

          279.   For example, one person posted, “Why isn’t every single Dominion employee in

jail for their election fraud?!!!!!!!!!” 308




306
       Robert Herring (@RobHerring), Twitter (Dec. 18, 2021, 4:18 PM),
https://twitter.com/RobHerring/status/1340058789861416960.
307
       Robert     Herring   (@RobHerring),     Twitter    (Feb.  8,   2021,  3:07     PM),
https://twitter.com/RobHerring/status/1358885146829594624.
308
    Woody James (@WoodsonTJames), Twitter (Dec. 9, 2020, 12:35 PM), previously available at
https://twitter.com/WoodsonTJames/status/1336726130771038208
[https://web.archive.org/web/20201209173648/https://twitter.com/WoodsonTJames/status/13367
26130771038208].


                                               145
             Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 146 of 213




       280.     Another person posted, “jail dominion find them…ask allies to track them

down.” 309




       281.     One Dominion employee received text messages stating “we are already watching

you. Come clean and you will live.”

       282.     One person left the following message on Dominion’s customer support line:

                You’re all fucking dead, You’re all fucking dead. We’re bringing back the
                firing squad and you fuckers are all dead, everybody involved up against
                the wall you motherfuckers. We’re gonna have a fucking lottery to fucking
                give people a chance to shoot you motherfuckers you fucking wait you
                cocksuckers you commie pieces of shit. We’re going to fucking kill you all
                you motherfuckers. After a fair trial of course you pieces of shit. The
                American people are fucking coming for you this is the end of your fucking
                line guys your fucking days are numbered you better enjoy your
                Thanksgiving because you’ll never see another one you fucking
309
       Lionslovestrump (@leonkhanin1234), Twitter (Dec.               8,   2020,    9:26     PM),
https://twitter.com/leonkhanin1234/status/1336497514598555650.


                                               146
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 147 of 213




               cocksuckers. You will be gone soon. Happy Thanksgiving. Cock suckers.
               You’re almost done just watch and see what happens. Check out the
               executive order from September 12, 2018. You’ll see what’s going to
               happen. You’ll own nothing. You’ll be on the fucking 2030 plan because
               you’ll own nothing you fucking cocksuckers. It’s coming. Buckle your
               fucking seatbelts. Watch what’s going to happen next.

       283.    Another person sent a Dominion employee an email with the subject line, “Time is

up” and with the message, “You have 24 hours....”

       284.    And another person left the following message on Dominion’s main office line:

               Yeah, good afternoon. Fuck you, fucking scumbags. We’re gonna blow
               your fucking building up. Piece of fucking shit.

       285.    And most recently—on July 4, no less—someone threw a brick through the window

of a Dominion office.

       286.    Because of these threats and numerous others, Dominion has made significant

expenditures to protect its people from harm—including by employing on-site police and security.

Since the beginning of the viral disinformation campaign, Dominion has spent more than $600,000

on private security for the protection of its people.

       287.    As a direct result of the viral disinformation campaign, Dominion has been forced

to make significant expenditures in an attempt to mitigate the harm to its business. To date,

Dominion has incurred expenses of more than $700,000 to that end.

       288.    Dominion is a for-profit company that provides local election officials with tools

they can use to run elections. It generates revenue by selling voting technology, licensing software,

and providing related services to elected officials from both political parties. It contracts with state

and local governments to provide its voting systems, software licenses, and services in a majority

of states across the country. Those contracts are typically multi-year contracts and range from tens

of thousands of dollars to over a hundred million dollars, depending on the jurisdiction and scope

of the contract. Given the nature of the U.S. election system and the voting services industry,


                                                 147
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 148 of 213




Dominion’s contracts have historically been long-term with high renewal rates. As a direct result

of the disinformation campaign, Dominion has suffered enormous and irreparable economic harm.

       289.    As illustrated in the examples above, the disinformation campaign unfairly

subjected Dominion to the hatred, contempt, and distrust of tens of millions of American voters.

The elected officials who are Dominion’s actual and potential customers have received emails,

letters, and calls from their constituents demanding that they cease and avoid contracting with

Dominion or using Dominion machines.

       290.    Dominion has suffered harm nationwide. For example, since the beginning of the

disinformation campaign against Dominion, state legislators in various states in which Dominion

has contracts—including California, Colorado, Florida, Michigan, Ohio and Pennsylvania—are

reviewing or have stated their intent to review and reassess those contracts. They have done so

because of pressure from constituents and donors as a direct result of the lies peddled by OAN.

       291.    For example, prior to the 2020 election, Louisiana had issued Dominion an “Intent

to Award Letter,” noting its intent to accept Dominion’s bid to provide Louisiana with its voting

systems beyond the 2020 election. But in March 2021, Louisiana retracted that “intent” and issued

a “Notice of Cancellation” on the Request for Proposal on the State’s reassessment and bid process,

essentially reneging on awarding Dominion the $100-million-plus contract with the state. 310

       292.    This cancellation was due to the lies about Dominion. One Louisiana radio host,

Jeff Crouere, declared: “Tell Kyle we don’t want a Dominion voting machine lawsuit here like




310
    Louisiana Ends Search for New Voting Machines Amid Criticism, KATC 3 (Mar. 3, 2021),
https://www.katc.com/news/covering-louisiana/louisiana-ends-search-for-new-voting-machines-
amid-criticism.


                                               148
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 149 of 213




they had in Georgia … Call Kyle and tell him to get honest voting machines.” 311 “Kyle” refers to

Louisiana’s Republican Secretary of State, Kyle Ardoin. Secretary Ardoin attributed the changed

circumstances to “the damage to voter confidence done by those who willfully spread

misinformation and disinformation.” 312 On July 2, Louisiana passed a bill that reworks

“Louisiana’s method for selecting its next voting system.” Trump supporters in Louisiana have

called “to block Louisiana’s current voting machine vendor, Dominion Voting Systems, from

participating in an open bid process for the new multimillion-dollar contract” because they

“blame” Dominion “for Trump’s loss in key swing states.” 313

       293.    Because Dominion’s contracts are often long-term, the harm to Dominion will

continue to play out over the next years. Nevertheless, since the November 2020 election,

Dominion already has seen further evidence of damage in addition to the Louisiana contract

described above. Indeed, Dominion has not received numerous contracts as a result of the lies

spread by OAN and others. As of July 23, 2021, these contracts were worth a combined $90 million

over 53 separate potential contracts. Election officials have even told Dominion that Dominion is

losing business “because of the ‘Dominion’ name.” Together with the Louisiana contract, these

add up to at least $70 million in net profits lost. Even many rational elections administrators who

reject the lies are unwilling to deal with the political blowback from many of their constituents—

blowback that only exists due to the lies spread about Dominion.



311
    Sam Karlin, How Louisiana's bid for new voting machines fell apart amid baseless fraud
allegations,             The           Advocate            (Mar.            8,            2021),
https://www.theadvocate.com/baton_rouge/news/politics/elections/article_fc7c4008-7e14-11eb-
b1d7-3734976f1a47.html.
312
    Id.
313
    Melinda Deslatte, Analysis: Louisiana to have new approach for voting machines, AP News
(July 11, 2021), https://apnews.com/article/technology-government-and-politics-louisiana-voting-
election-2020-0517ded61aa9bd507240eb593ca995a2.


                                               149
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 150 of 213




       294.    On June 8, 2021, as a result of the disinformation campaign, the Georgia

Republican Party Convention passed a resolution calling for an investigation into Dominion: “1.

Formal action shall be taken by the Georgia General Assembly to appoint an independent

investigatory committee not controlled by the Executive Branch to conduct an investigation into

the procurement, implementation, management and oversight of Dominion Voting machines and

their software.” 314 The stated goal of the resolution is “[r]eplacing all Dominion voting systems

with secure hand marked paper ballots which should be scanned and tabulated using a device that

is not connected to the internet, and to do so with the passage of legislation for the governor to

sign prior to the start of the candidate qualifying beginning March 7, 2022.” 315 Regardless of the

ultimate outcome in Georgia, this example illustrates the stark difficulty that Dominion will have

in the months and years ahead.

       295.    Officials in San Luis Obispo County, California, have also reverted to paper ballots

over Dominion machines as a result of the disinformation campaign. As one official wrote in an

email: “I don't trust Dominion Voting Systems at all.” 316

       296.    These are some examples of the damage Dominion has suffered as a result of the

OAN defamation campaign against Dominion. Regardless of the ultimate outcomes, these

examples illustrate the stark difficulty that Dominion will have in the months and years ahead.

       297.    The damage to Dominion is not limited to the review and potential cancellation of

Dominion’s contracts, either. OAN’s defamatory campaign has spurred sham audits, which



314
      2021 Convention Resolutions Committee Report, Georgia GOP (June 8, 2021),
https://gagop.org/2021-convention-resolutions-committee-report/.
315
    Id.
316
    Peter Johnson, SLO County to revert to 'traditional' election model following supervisor vote,
New Times San Luis Obispo (May 6, 2021), https://www.newtimesslo.com/sanluisobispo/slo-
county-to-revert-to-traditional-election-model-following-supervisor-
vote/Content?oid=11001664.


                                                150
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 151 of 213




continue to harm Dominion. That includes the Arizona sham audit that OAN has been directly

funding. OAN’s continuing coverage of the sham audit it has helped fund reinforces the harm and

emphasizes how Dominion will forever be tainted with false claims of fraud. A recent article noted

that an Arizona legislator supporting the sham audit was “exploring alternatives to Dominion

voting machines.” 317 “‘There’s a lot of push nationally to get rid of the machines because people

feel like they can be manipulated.’” 318 Indeed, in many circles, the word “Dominion” is now falsely

associated with election fraud, and the sustained attack on Dominion now means that people falsely

relate even general references to “election fraud” or similar phrases to Dominion. Arizona State

Senator Wendy Rogers recently tweeted calling for “solitary confinement cells” for “the execs at

the fraud machine company”:




                                                                                            319



       298.    As the County Recorder in Maricopa County, Arizona said, “‘[O]rdinary people,

the ones who are showing up on a Wednesday night at a political meeting, I believe they really




317
    Kyra Haas, Some lawmakers want to eliminate voting machines, AZ Capitol Times (June 3,
2021), https://azcapitoltimes.com/news/2021/06/03/some-lawmakers-want-to-eliminate-voting-
machines/.
318
    Id.
319
       Wendy Rogers (@WendyRogersAZ), Twitter (Aug. 2, 2021, 5:40 PM),
https://twitter.com/wendyrogersaz/status/1422326523177148416?s=21.


                                                151
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 152 of 213




believe it. And that’s super sad.’” 320 He also stated: “We can’t indulge these insane lies any longer.

As a party. As a state. As a country.” 321

       299.    Nevertheless, across the country, other jurisdictions are attempting to pursue their

own sham audits. For example, Fulton County, Pennsylvania—which Trump won by an “almost

seven-to-one” margin over Biden—hired Wake TSI, one of the same technology companies used

in Maricopa County with virtually no election auditing experience, to conduct a sham audit of

Fulton County ballots. 322 As a result of this sham audit, Pennsylvania’s Secretary of State was

forced “to decertify” the Dominion machines leased by the County because “the inspection

violated state law … was done in a manner that ‘was not transparent or bipartisan’ and the firm

had ‘no knowledge or expertise in election technology.’” 323

       300.    In late July 2021, in a Georgia county—Bibb County—a rally was held to begin a

sham audit in Georgia. Signs said: “Ditch Dominion.” The Bibb County Party Chair “wants to

know if [Georgia Secretary of State] Raffensperger will support an investigation into Dominion

Voting.” 324




320
    Josh Dawsey & Rosalind Helderman, Trump has grown increasingly consumed with ballot
audits as he pushes falsehood that election was stolen, Wash. Post (June 2, 2021),
https://www.washingtonpost.com/politics/trump-2020-election-audits/2021/06/02/95fd3004-
c2ec-11eb-8c34-f8095f2dc445_story.html.
321
    Id.
322
    Marc Levy & Mark Scolforo, Pennsylvania decertifies county’s voting system after audit, AP
News (July 21, 2021), https://apnews.com/article/technology-joe-biden-business-government-
and-politics-pennsylvania-93c5f0b03167971d4dc5919e68949c51.
323
    Id.
324
    Ariel Schiller, Raffensperger hosts meet and greet in Roberta, Bibb County GOP protests, 41
NBC (July 22, 2021), https://www.41nbc.com/raffensperger-hosts-meet-and-greet-in-roberta-
bibb-county-gop-protests/.


                                                 152
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 153 of 213




        301.    In short, Dominion has now become part of both national- and state-level election

fraud narratives at Dominion’s great expense. Political candidates are running campaign platforms

based on the falsities that OAN published and republished. 325 And Dominion’s name has become

unfairly and inaccurately tarnished as synonymous with fraud. Dominion is now so closely and

inaccurately tied to the false claims of election fraud that even general references to “election

fraud,” a “rigged election,” or similar statements—including by OAN—reinforce the false

narrative pushed by OAN and indeed that OAN continues to push.

        302.    As a result of the radioactive falsehoods spread by OAN, elected officials, insurers,

and potential investors have been deterred from dealing with Dominion, putting Dominion’s

contracts in more than two dozen states and hundreds of counties and municipalities at risk and

significantly hampering Dominion’s ability to win new contracts. Even landlords are refusing to

work with Dominion. In early August 2021, Dominion was told by a prospective commercial

landlord that the landlord would not discuss renting to Dominion, citing security concerns relating

to the election lies.




325
       Austin Chenge (@AustinChenge), Twitter (Feb. 2, 2021,                         11:21     AM),
https://twitter.com/AustinChenge/status/1356638816921128962/photo/1.


                                                153
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 154 of 213




       303.     Additionally, based on Dominion’s historic financial track record, contract

pipeline, retention and renewal rates, and new business capture rates, as well as the nature, severity,

pervasiveness, and permanence of the viral disinformation campaign, conservative projections

show lost profits from existing customers of over $463 million and from potential new customers

of over $68 million. In addition, the viral disinformation campaign has irreparably damaged

Dominion. It has decimated Dominion’s goodwill and destroyed the enterprise value of a business

that was worth potentially more than $1 billion (based on updated EBITDA and multipliers of

comparable companies) before the viral disinformation campaign.

                           COUNT ONE — DEFAMATION PER SE
                                 (Against All Defendants)

       304.     Dominion repeats and re-alleges each of the foregoing paragraphs as if set forth

fully herein.

       305.     Defendants published the following false and defamatory statements of fact about

Dominion, including by and through OAN’s own agents making the statements themselves; by

intentionally providing a platform for guests to appear on OAN programming who Defendants

knew would make defamatory statements on the air and by affirming, endorsing, repeating, and

agreeing with the statements of guests on their shows; by supervising, directing, and exercising

editorial control over the defamatory statements; and by republishing the statements on the air,

OAN’s websites, OAN’s social media accounts, and OAN’s other digital platforms and

subscription services after the live broadcasts had aired:

                (a) On November 12, 2020, OAN broadcast a segment titled, “REPORT:
                    DOMINION DELETED 2.7M TRUMP VOTES NATIONWIDE,” on live
                    television on the OAN TV channel and republished on KlowdTV. The
                    “REPORT” relied on an already debunked report that related to analysis
                    allegedly performed by Edison Research. Although OAN later deleted its claims
                    regarding the Edison Research report, OAN never retracted these statements.
                    Seeing this report, President Trump quickly tweeted out OAN’s coverage to his



                                                 154
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 155 of 213




                more than 88 million followers as evidence that Dominion rigged the election
                and stole it from him: “REPORT: DOMINION DELETED 2.7 MILLION
                TRUMP VOTES NATIONWIDE. DATA ANALYSIS FINDS 221,000
                PENNSYLVANIA VOTES SWITCHED FROM PRESIDENT TRUMP TO
                BIDEN. 941,000 TRUMP VOTES DELETED. STATES USING DOMINION
                VOTING SYSTEMS SWITCHED 435,000 VOTES FROM TRUMP TO
                BIDEN. @ChanelRion @OANN.” President Trump’s tweet promoting OAN’s
                false story was entirely foreseeable to and intended by OAN. Specifically, OAN
                made the following false statements about Dominion in that report:

                           Election systems across the country are found to have deleted
                           millions of votes cast for President Trump. According to an
                           unaudited analysis of data obtained from Edison Research, states
                           using Dominion voting systems may have switched as many as
                           435,000 votes from President Trump to Joe Biden. And the author
                           also finds that another 2.7 million Trump votes appear to have been
                           deleted by Dominion, including almost 1 million Trump votes in
                           Pennsylvania alone. Analysts say that that and destruction of votes
                           are attributed to so-called ‘glitches’ in Dominion’s software, and the
                           extent to which this affected results can be verified by hand recounts
                           of votes in each state. 326

            (b) On the November 13, 2020 broadcast of The Tipping Point in a segment titled
                “The First Tipping Point: Election Results in Question,” which OAN broadcast
                live on television on the OAN TV channel, and republished on KlowdTV, OAN
                made, endorsed, and adopted the following false statements:

                           Chanel Rion: When we talk about Dominion, you're talking about a
                           system that exists—that has been operating in 28 states, proven to
                           have actually glitched in favor of Biden in at least three states, and
                           so that's just one system. The United States is a whole quilt and
                           patchwork of different voting systems, but Dominion really came to
                           the forefront here at the Whitehouse because there were many
                           districts in the United States that were questionable in terms of their
                           results. Prime example is Antrim County in Michigan where 6,000
                           ballots had been affected by the Dominion voting machines and how
                           they were digitally somehow glitching towards Biden. When they
                           caught this mistake on a software level they were able to change the




326
   Colby Hall, Trump Goes ALL Caps Promoting OAN’s Voter Fraud Conspiracy Debunked By
the NY Times and Others, Mediaite (Nov. 12, 2020), https://www.mediaite.com/election-
2020/trump-goes-all-caps-promoting-oans-voter-fraud-conspiracy-debunked-by-the-ny-times-
and-others/ (Ex. 378).


                                            155
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 156 of 213




                            results, and it turned out the so-called Biden win county was actually
                            a Trump win because of the software glitch. 327

             (c) On the November 14, 2020 broadcast of Real America with Dan Ball in a
                 segment titled “Investigating Voter Fraud with Chanel Rion,” which OAN
                 broadcast live on television on the OAN TV channel, and republished on
                 KlowdTV, OAN made, endorsed, and adopted the following false statements:

                            Chanel Rion: Dominion really popped onto our radar because, just
                            like your whistleblower exhibited in your previous interview, there
                            are some irregularities when it comes to the data that they are
                            sharing. And one thing that we're noticing is this massive swapping
                            of data, and we're not talking about 50 votes here or there. We're
                            talking about swaps in the hundreds of thousands range, we're
                            talking about votes that only go one direction. They go from Biden
                            to Trump, and there's a direct correlation, and we're seeing this in
                            data that is just absolutely alarming—

                            Dan Ball: Chanel, let me, let me correct you.

                            Rion: —and we're continuing developing that story.

                            Ball: Hold on. Let me interrupt real quick. You had said from Biden
                            to Trump. You mean your investigation showed that that hundreds
                            of thousands went from Trump to Biden, switched.

                            Rion: Sorry, yes.

                            Ball: I want to get that right.

                            Rion: So we saw a switch between—

                            Ball: I wanted to clarify that.

                            Rion: Yes, thanks. Yes. So, for example—

                            Ball: Let me ask you a quick question, Chanel, about—

                            Rion: For example, Pennsylvania.

                            Ball: Yes, go ahead.

                            Rion: I just want to quickly look. Pennsylvania is the largest switch
                            that we're noticing in which 220,000 votes went from President

327
   The Tipping Point: Election Results in Question, One America News Network (Nov. 13, 2020),
https://app.criticalmention.com/app/#clip/view/518987a5-d292-4001-bde0-
95a8b9bb2999?token=e1bb29b2-fc08-4587-be57-88dd81ea7a3a (Ex. 379).


                                              156
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 157 of 213




                           Trump to Joe Biden. And remember the margins that we're dealing
                           with in Pennsylvania. They're not by much. They're only about
                           50,000 votes that Biden is leading Trump, so this is not an
                           insignificant data glitch or an abnormality. It is certainly something
                           we need to be looking into.

                           …

                           Rion: This is a work in progress.

                           Ball: Okay.

                           Rion: But the bottom line is votes were switched from President
                           Trump to President—to now Joe Biden, and it happened in dozens
                           of states, and it's a Dominion System software glitch that we are
                           going to dig into. 328

             (d) On a November 16, 2020 broadcast titled “Dominion Exec: Trump Is Not Going
                 To Win, I Made F***ing Sure Of It,” which OAN broadcast live on television
                 on the OAN TV channel, and republished on KlowdTV, OAN made, endorsed,
                 and adopted the following false statements:

                           Chanel Rion: Joe, you infiltrated an Antifa conference call this past
                           September, and accidently came upon a top Dominion Voting
                           Systems executive named Eric Coomer.

                           Describe that call, and what it led you to find.

                           Joe Oltmann: It's interesting how—how the call started, somebody
                           says: Who's Eric?

                           He says: Eric is a Dominion guy.

                           Someone actually said: Yeah, hey, go ahead; go tell him to continue
                           speaking.

                           And someone interrupts and says: What are we going to if F'ing
                           Trump wins?

                           And Eric responds—and I'm paraphrasing this, by the way: Don't
                           worry about the election, Trump is not going to win, I made F'ing
                           sure of that.



328
   Real America with Dan Ball: Investigating Voter Fraud with Chanel Rion, One America News
Network (Nov. 14, 2020), https://app.criticalmention.com/app/#clip/view/1ce55142-8ca2-4e8f-
9af7-089bf5edf9d9?token=39a0275b-e88a-4da1-b06b-de6723ac765c (Ex. 380).


                                            157
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 158 of 213




                             And then they started laughing. And somebody: F'ing right.

                             …

                             Oltmann: Eric Coomer was this—you know, that he—he was not
                             just Antifa, he was—he was responsible for putting his finger on
                             the—the scales of our election. 329

             (e) On November 21, 2020, on Twitter, Chanel Rion and OAN made, endorsed, and
                 publicized the following false statements about Dominion:

                             Yes, they are [corrupt]. They thought they had NC fixed… Trump
                             beat the algorithm by such overwhelming margins there they
                             couldn’t fix it fast enough. Ask: Why did NC take so long to call
                             after 98% precincts were reporting a Trump win? ALL votes
                             processed by Dominion must be audited. 330

             (f) On November 21, 2020, OAN broadcast a 30-minute special it created, edited,
                 and produced titled, “Dominion-izing the Vote.” OAN broadcast “Dominion-
                 izing the Vote” live on television on the OAN TV channel and republished it for
                 continuous viewing on KlowdTV. In “Dominion-izing the Vote,” OAN went far
                 beyond claiming that Dominion machines can theoretically be hacked. The title
                 of the special, “Dominion-izing the Vote,” in and of itself demonstrates that
                 OAN intended to and in fact did endorse the false statements that Dominion
                 committed election fraud by flipping votes from Trump to Biden, manipulating
                 vote counts to steal the election from Trump in favor of Biden, and designing its
                 systems and machines for the express purpose of being hacked in order to rig
                 elections. In support of these false inferences of fact, OAN included in
                 “Dominion-izing the Vote” specific false statements of fact, including that
                 Dominion machines were manipulated to steal votes away from Trump for Biden
                 even though Dominion did not operate in Philadelphia County in 2020, that
                 Dominion employees were trained to reject ballots for Biden, and that a
                 Dominion executive actually admitted to rigging the election.

                In further support of these false inferences of fact, Rion, Charles Herring, and
                OAN promoted the “Dominion-izing the Vote” special repeatedly on social
                media. For example, on November 17, 2020, OAN posted on Twitter: “How
                compromised was the 2020 election? Dominion Voting Systems, which is used
                in 29 states, has had a history of problems. Stolen laptops, ‘switched’ votes,
                Clinton ties, Antifa CEOs, undeniable data… Join One America’s @ChanelRion


329
    Dominion Exec: Trump Is Not Going To Win, I Made F***ing Sure Of It, One America News
Network (Nov. 16, 2020), https://app.criticalmention.com/app/#clip/view/17685220-bb98-4032-
ab0a-2aab6370d708?token=039b18a0-39fe-40f1-bee4-7df466d96db1 (Ex. 381).
330
    Chanel Rion (@ChanelRion), Twitter (Nov. 21, 2020) (an archive of the tweet can be found
here: http://web.archive.org/web/20201121213935/www.twitter.com/chanelrion) (Ex. 382).


                                              158
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 159 of 213




               for this exclusive investigation! #OANN.” 331 On November 21, OAN and Rion
               posted a video to Twitter promoting “Dominion-izing the Vote,” in which Rion
               asked the rhetorical questions, “Why are Dominion employees scrambling,
               hiding, and emptying out offices? Do they know they’ve been caught?” 332 and
               “How compromised was the 2020 election?” The promotional tweet likewise
               promised OAN’s viewers that the answer lay with “Dominion Voting Systems,
               which is used in 29 states” and “undeniable data” showing that Dominion was
               responsible for compromising the election. Finally, on November 22, Charles
               Herring promoted the scheduled rebroadcast of the special later that night,
               calling it “MUST Watch” and saying “ALL AMERICANS should be concerned
               about OUR voting integrity and the numerous known irregularities. Don’t miss
               it. Join us @OANN.” 333

               OAN made, endorsed, and adopted the following specific false statements in its
               November 21, 2020 broadcast of “Dominion-izing the Vote” and subsequent
               rebroadcasts of the same program:

                          Chanel Rion: In this edition of One American News Investigates,
                          we look at Dominion Voting Systems and its role in the 2020
                          presidential elections, glitches, errors, money trails to powerful
                          Democrats. Dominion is just one of three major companies
                          providing voting systems to America. But Dominion captured
                          headlines when it was discovered it had glitched 6,000 votes, giving
                          Biden a fraudulent win. This was not an isolated event.

                          …

                          Ron Watkins: So another issue is the keys. The keys to the machine
                          are digital devices. It’s unclear what the device is. It might be like
                          an RFID device or USB or something, but it is clear that it’s a digital
                          device that holds some kind of cryptographic key on it. If you lose
                          this physical key to the machine, then you lose absolute security of
                          the entire precinct.

                          Say Philadelphia was storing these keys in a warehouse and they
                          were robbed and the only things stolen were these keys and a laptop.
                          Then you should consider their entire election to be illegitimate
                          because they have lost the physical security of the system.



331
      One America News (@OANN), Twitter (Nov. 17, 2020, 9:03                               AM),
https://twitter.com/OANN/status/1328715483701395458 (Ex. 409).
332
       Chanel Rion (@ChanelRion), Twitter (Nov. 21, 2020, 11:10                            AM),
https://twitter.com/ChanelRion/status/1330196983966019586?s=20 (Ex. 408).
333
        Charles    (@CharlesPHerring),      Twitter  (Nov.   22,    2020, 12:54            PM),
https://twitter.com/CharlesPHerring/status/1330585340424323072 (Ex. 410).


                                           159
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 160 of 213




               Rion: That's just what happened in Philadelphia one month before
               election day.

               Video Clip: Philadelphia police are investigating after somebody
               broke into an election machine warehouse and stole a laptop and a
               USB drive. The theft happened last night at the warehouse on the
               3500 block of Scotts Lane and East Falls.

               Rion: Officials were quick to declare this theft had nothing to do
               with the election and was not malicious at all. An odd declaration.
               You don’t catch the criminal, but you decide you know their motive.
               Interesting judicial logic, Philadelphia. Meanwhile, local reporter
               posted this video on social media where he seen walking around that
               same warehouse without being noticed.

               Watkins: Whoever stole those keys in Philadelphia has admin
               access. Do you trust a random thief who has administrative access
               to the voting machine? They could have theoretically been able to
               make as many keys as they want for Philadelphia.

               Rion: On election night, Donald Trump led Joe Biden by 800,000
               votes, major precincts reporting. In the dead of night, that lead
               disappeared. Biden overtook Trump and took the whole state of
               Pennsylvania by 60,000 votes. That 60,000-vote bump came from
               the very Philadelphia County in which the drive and laptop had been
               stolen.

               Watkins’ list of concerns about Dominion’s vulnerabilities went on.
               Watkins found it strange that algorithms for ballots with just one
               candidate on it, called an undervote, were so complicated, and it is
               unclear what happens to these ballots.

               Watkins: The computer may or may not throw out your vote.

               Rion: Another concern, right after the 2018 midterms, Pennsylvania
               made a custom request. They requested Dominion change the
               system to read a straight Republican or straight Democrat ballot, but
               oddly read an individual candidate separately from the rest of the
               straight ticket choices below.

               Watkins: I looked at the font they were using and it’s part of the
               Arial family of fonts, Arial, which is a sans serif-font. And with this
               font family, a capital I and a lower case L are nearly
               indistinguishable on a piece of paper. The person who designs the
               ballot and the race could theoretically put a Donald Trump in the
               Repub-I-can party not the Republican party. And that would be a
               capital I instead of the L. And then everybody else on the Republican
               party would just be in the normal Republican party. In that situation,


                                160
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 161 of 213




               if you vote just straight party for the Republicans, then Trump would
               not get a vote. And there are a lot of, I’ve been hearing a lot of issues
               of, uh, Trump performing poorly in heavily Republican, uh, areas.

               ...

               Rion: But even these concerns were minor compared to what
               Watkins shared with us next. Dominion's algorithm for handling an
               anomaly, that is a stray mark or bleed through from my Sharpie pen.

               Watkins: So this is the big one that I'm most concerned about. If the
               scanning system detects any anomaly on your ballot, then you are
               not counted.

               Rion: What Watkins reveals next explains one of the strangest
               mysteries of the 2020 election. We'll be right back.

               …

               Rion: Ron Watkins’ analysis of Dominion Voting Systems is
               through a singular lens, that of an infiltration hacker. Through that
               lens, the machines are disastrously vulnerable, but as a systems
               analyst, the biggest red flag about Dominion was its algorithm
               where ballots with anomalies bleed throughs or stray marks are set
               aside and not counted.

               Watkins: What happens when your vote is not counted due to an
               anomaly? Then a scan of your ballot gets saved into a folder on the
               ICC, the image cast central tabulation system. This allows for those
               two to six people who were trained by Dominion to go through the
               folder of anomalies and either delete or verify each of the ballots
               inside the folder. I believe it’s called vote adjudication. These
               workers can theoretically see which candidates have been marked
               as votes on these anomalous ballots before they are verified and
               officially cast, so it’s possible they could in theory hand pick a
               certain party’s votes to be verified while throwing out all the others.

               Rion: But it’s the next point that stuns Watkins most.

               Watkins: The biggest issue here is that the system for detecting
               anomalies can be set up by altering gamma settings on the scanner
               so that every ballot has an anomaly. Thus, in effect, by altering
               gamma settings on the scanner so that every ballot has an anomaly
               this in effect allows those two to six trained people to go through
               and hand check every single ballot before they're verified and cast
               into the tabulation system as an actual vote. That last point explains
               to me how certain candidates can get 130,000 votes at once with
               zero votes going to the other candidate. It explains to me how or


                                 161
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 162 of 213




               why vote workers in places like Arizona might have given Sharpies
               to certain voters because they might have wanted that specific vote
               to be caught by the anomalies system and hand verified at a later
               time.

               ...

               Watkins: Your vote doesn’t matter in these districts with the
               Dominion machines in them, because these two to six people trained
               by Dominion have ultimate control. It doesn’t take a genius to
               realize that setting the gamma levels incorrectly makes all the battle
               become anomalies, which you can then go through later and
               adjudicate. . . .

               Rion: Watkins is of the opinion any competent hacker, thief or paid-
               off poll worker could game the Dominion system and alter hundreds
               of thousands of votes, but a bigger question lurks. To what extent
               was this actually designed by the top on purpose.

               In September 2020, FEC United founder Joe Oltmann had infiltrated
               Antifa to uncover journalists who were active members of the Antifa
               group attacking his company in Colorado.

               Joe, you infiltrated an Antifa conference call this past September
               and accidently came upon a top Dominion voting systems executive
               named Eric Coomer. Describe that call and what it led you to find.

               Joe Oltmann: It was interesting how the call started. Somebody said
               who's Eric. He said Eric's the Dominion guy. Someone actually said
               hey, go ahead, told him to continue speaking, and someone
               interrupts and says what are we going to do if F'ing Trump wins, and
               Eric responds, and I'm paraphrasing this, by the way, don't worry
               about the election.· Trump is not going to win. I made F'ing sure of
               that. And then they started laughing, and somebody says F'ing right.·
               And so I just put a simple Google search to start, which was Eric,
               Dominion, Denver, Colorado and Eric Coomer came up
               immediately under Dominion voting systems.

               Rion: Turns out Eric Coomer held a top position at Dominion with
               a Ph.D. in nuclear physics. Coomer joined Dominion as vice
               president of engineering and holds several patents with Dominion,
               insuring users can adjudicate ballots from the machines, the very
               function Ron Watkins pointed out as a huge red flag. After the
               election Oltmann was sent an article highlighting Eric Coomer from
               Dominion.




                                162
        Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 163 of 213




                            Oltmann started looking into Eric again. Eric was the director of
                            strategy and security at Dominion, and a shareholder in the
                            company.

                            Oltmann: When I got into his Facebook page, that's when things
                            really started to come together for me that, you know, that Eric
                            Coomer was this, you know, he was not just Antifa. He was
                            responsible for putting his finger on the scales of our election.

                            ...

                            Rion: In Coomer's case, he was in a position of power to actually act
                            upon his rage against Trump and Trump voters. What does he mean
                            when he says Trump won't win. I made F'ing sure of that.· Nothing?

                            According to DHS's former cyber security director Chris Krebs, this
                            was our most secure election in history. Nothing to see here.
                            Incidentally, Krebs' now infamous most secure election in history
                            memo was co-written with the endorsement of the election
                            commission. Dominion is on that commission. Dare we dig deeper?
                            We'll be right back.

                            …

                            Sidney Powell: There should never be another election conducted in
                            this country, I don't care if it's for local dog catcher, using a
                            Dominion machine and Smartmatic software. We have got to have
                            an American company that uses paper ballots that we can all verify
                            so every one of us can see that our vote is our vote.. 334

            (g) On the November 23, 2020 broadcast of OAN Breaking News Live with Patrick
                Hussion in a segment titled “Tech Millionaire Fund Hacking Team: '20 Election
                100% Rigged",” which OAN broadcast live on television on the OAN TV
                channel, and republished on KlowdTV, OAN made, endorsed and adopted
                numerous false statements. In this segment, OAN went far beyond claiming that
                Dominion machines can theoretically be hacked. The title of the special quotes
                Patrick Byrne’s statement that the 2020 election was “100% Rigged,” which in
                and of itself demonstrates that OAN intended to and in fact did endorse the false
                statements that Dominion committed election fraud by flipping votes from
                Trump to Biden, manipulating vote counts to steal the election from Trump in
                favor of Biden, and of designing its systems and machines for the express
                purpose of being hacked in order to rig elections. In support of these false
                inferences of fact, OAN included in this segment specific false statements of
                fact, including that voting irregularities in 2018 in Dallas, TX were “rooted in

334
    Dominion-izing the Vote, One America News Network (Nov. 21, 2020), available at
https://www.youtube.com/watch?v=746HTjhFifA (Ex. 383).


                                             163
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 164 of 213




     Dallas’s use of Dominion voting machines” even though Dominion machines
     were not used in Dallas in 2018, that there were “statistically impossible” dumps
     of votes for Biden, and that there were “backdoor ways” in Dominion machines
     to change, manipulate, and delete votes. OAN made, endorsed, and adopted the
     following specific false statements in that broadcast:

                 Chanel Rion: Patrick Byrne, founder and former CEO of
                 Overstock.com has long considered himself a libertarian tech
                 entrepreneur. Byrne now finds himself more than entrepreneur. He's
                 on a mission to save the republic from a deadly virus, widespread
                 machine and software election fraud. He's doing this by funding a
                 niche group of experts and the Trump legal team has been listening.
                 You've put together a group of individuals who are trying to crack
                 down on the fraud that is Dominion. Tell us more about what you've
                 been doing.

                 Patrick Byrne: Yes. Well, I funded a team of hackers and cyber
                 sleuths and other people with odd skills. We've been on this since
                 August. One side story to be pursued someday is the DHS was
                 warned of all this in August and September. We tried very hard and
                 it was all crammed down, and I mean from high levels.

                 Rion: The experts Byrne is funding is an elite cyber security team
                 that has been hired by the state of Texas to investigate a series of
                 irregularities in the Dallas elections of 2018. The team consisted of
                 members with backgrounds in military intelligence and federal law
                 enforcement. Byrne says the election irregularities in Dallas 2018
                 was rooted in Dallas' use of Dominion voting machines. This group
                 has been on Dominion's trail over two years.

                 Byrne: I've been up there with them since August and expanding and
                 funding further and deeper investigations so we really, I felt, kind of
                 had the answer when everyone woke up November 4th saying what
                 happened. We couldn't quite believe we couldn't get anyone to listen
                 to us.

                 Rion: Their findings include a detailed list of impossibilities,
                 Dominion machines processing more ballots than is physically
                 possible, realtime data showing Biden vote dumps that are
                 statistically impossible, and dozens of back door ways in which
                 votes by thousands could be changed, manipulated or deleted.

                 Byrne: When you get talking about, you know, thousands of votes
                 in a row for one candidate, just to give you the mathematical odds
                 against it, if you're talking about a group that has a 96 percent
                 affinity for Biden, so imagine we're talking about very heavily Biden
                 ward.


                                  164
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 165 of 213




                            Rion: Right.

                            Byrne: The chance of having a hundred votes in a row for Biden, if
                            the chance of every vote is 96 percent for Biden, the chance you
                            would have a hundred in a row is about 1.6 percent. The chances
                            that you would have a thousand in a row goes to—it's about like a
                            couple quadrillion to one, and the chances you would have the kinds
                            of numbers we're seeing where they were placed where there were
                            tens of thousands of votes in a row for Biden, the chances are
                            quadrillions and quadrillions against that could ever happen in
                            nature. 335 . . . These are goons.

                            Rion: I’ve spoken to your guys behind the scenes. They’re very, they
                            seem very knowledgeable and they’ve pulled incredible data. Are
                            you seeing a clear pattern between the major swing states in this
                            regard?

                            Byrne: It’s more than a clear pattern. We know exactly what
                            happened. . . . It’s absolutely clear. There’s no shades of gray about
                            this.

                            Rion: Byrne says the election was 100% rigged . . . .

                            Byrne: . . . This isn’t even close. I want to show people. This isn’t
                            even close. 336

             (h) On a December 4, 2020 broadcast of In Focus with Stephanie Hammill, which
                 OAN broadcast live on television on the OAN TV channel, and republished on
                 KlowdTV, OAN made, endorsed, and adopted the following false statements:

                            Stephanie Hamill: So, Mayor, we were told this was like the most
                            secure election in U.S. history by officials. What do you say to
                            them?

                            Rudy Giuliani: Either they are the most incompetent officials we’ve
                            ever had, or they’re in bed with Dominion and the phony companies
                            who are involved in getting paid millions to help Biden win. 337


335
    Tech Millionaire Fund Hacking Team: “2020 Election 100% Rigged”, One America News
Network (Nov. 23, 2020), https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-
81bd-710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa (Ex. 384).
336
    Steve Toth for Texas, Tech Millionaire Fund Hacking Team: “2020 Election 100% Rigged”,
Facebook (Nov. 23, 2020), https://www.facebook.com/SteveTothTX/videos/733508567267439/.
337
    In Focus with Stephanie Hamill, One America News Network (Giuliani’s interview broadcast
from         Washington,        D.C.,        Dec.     4,       2020),      available      at
https://app.criticalmention.com/app/#clip/view/70ebddad-8d73-4e94-8a7c-



                                             165
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 166 of 213




             (i) On December 5, 2020, OAN rebroadcast the “Dominion-izing the Vote”
                 segment in full on the OAN TV channel, and republished on KlowdTV. In the
                 rebroadcast, OAN made, endorsed, and adopted the same false inferences of fact
                 and false statements of fact it made in the original broadcast of “Dominion-izing
                 the Vote” on November 21, 2020. 338

             (j) On December 19, 2020, OAN rebroadcast the “Dominion-izing the Vote”
                 segment in full on the OAN TV channel, and republished on KlowdTV. In the
                 rebroadcast, OAN made, endorsed, and adopted the same false inferences of fact
                 and false statements of fact it made in the original broadcast of “Dominion-izing
                 the Vote” on November 21, 2020 and on December 5, 2020. 339

             (k) On the December 24, 2020 broadcast of OAN Breaking News Live with Patrick
                 Hussion in a segment titled “President Trump: Election Fraud Is a Proven Fact,”
                 which OAN broadcast live on television on the OAN TV channel, and
                 republished on KlowdTV, OAN made, endorsed, and adopted the following
                 false statements:

                             Patrick Hussion: Rudy Giuliani says recent forensic audits found
                             Dominion voting machines were programmed to give Joe Biden an
                             automatic advantage over any number of Trump votes.

                             Rudy Giuliani: We believe from what we saw in Michigan, that the
                             machines have an inaccurate vote that they're programmed to give
                             somewhere between a two and five percent advantage. 340

             (l) On December 30, 2020, OAN broadcast a segment titled “Powell: Election
                 Fraud Now Obvious Because Pres. Trump's Landslide Victory Broke Dominion
                 'Vote-Switch' Algorithm,” which OAN broadcast live on television on the OAN
                 TV channel, and republished on KlowdTV, OAN made, endorsed, and adopted
                 the following false statements:

                             Mike Dinow: Powell says President Trump won a second term in
                             office on election night, and that democratic officials had to use all
                             tools they had to prevent that. She adds that this includes foreign


7a1897437d92?token=9667991d-a9cf-4554-89fc-7585a7734f37 (last visited Aug. 7, 2021) (Ex.
385).
338
    Dominion-izing the Vote, One America News Network (broadcast Dec. 5, 2020), available at
https://app.criticalmention.com/app/#clip/view/b63b99f4-ddc3-458c-902b-
e386e0df1550?token=9667991d-a9cf-4554-89fc-7585a7734f37 (transcript of original at Ex. 383).
339
    Dominion-izing the Vote, One America News Network (broadcast Dec. 19, 2020) (transcript of
original at Ex. 383).
340
    OAN Breaking News Live With Patrick Hussion: President Trump: Election Fraud Is A Proven
Fact,        One         America       News        Network       (Dec.      24,        2020),
https://app.criticalmention.com/app/#clip/view/edd92632-4c80-4830-9322-
cc20537255e2?token=945b87c9-0c2d-4595-99ec-c9c83da5b728 (Ex. 386).


                                              166
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 167 of 213




                           meddling, electronic manipulation of votes, and expelling poll
                           watchers.

                           Sidney Powell: The flipping of votes by Dominion, they’ve even
                           advertised their ability to do that, to run a fraction to make a Biden
                           vote count 1.26. and a Trump vote only count 0.74. They've done it
                           before. They've done it in Venezuela. They've done it another
                           foreign countries. They've done it in this country.

                           Dinow: And Powell goes on to say that voter fraud in this election
                           was so rampant because President Trump's landslide victory was
                           breaking the Dominion algorithm. 341

            (m) On the January 1, 2021 broadcast of OAN News 8am with Stephanie Myers, in a
                segment titled “Giuliani: State & U.S. Local Lawmakers Must Reverse Election
                Fraud,” which OAN broadcast live on television on the OAN TV channel, and
                republished on KlowdTV, OAN made, endorsed, and adopted the following
                false statements:

                           Emily Finn: Well Rudy Giuliani details the meddling with this year's
                           elections by democrat officials and mainland China, who he says
                           used phony ballots and the hacking of Dominion machines. Take a
                           look.

                           Rudy Giuliani: When nobody was really looking, in the middle of
                           the night, they injected 107,040 votes for Biden at 6:34 a.m. in the
                           morning. Those votes, those votes, were way beyond what those
                           machines could count at that period in time.

                           Finn: Giuliani says the high number of fake votes overloaded
                           election systems, causing key states to stop their counts on election
                           night. He adds that lawmakers must fulfill their constitutional duty
                           and revoke the fraudulent results.

                           Giuliani: No matter what happens in terms of the outcome here,
                           whether the legislature's that should do it overturn the certification
                           for Biden and certify Trump, who actually won those particular five
                           states, or not, this voter fraud is going to be part of our history and
                           as time goes by more and more is going be learned about the
                           international nature of it.




341
    Powell: Election Fraud Now Obvious Because Pres. Trump's Landslide Victory Broke
Dominion 'Vote-Switch' Algorithm, One America News Network (Dec. 30, 2020),
https://app.criticalmention.com/app/#clip/view/10544fd4-e686-47fa-b76a-
62206fd30732?token=3e9c75c0-6f76-413d-baf8-14659794f3ff (Ex. 387).


                                            167
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 168 of 213




                             Finn: Giuliani says the Democratic Party ran a nationwide
                             conspiracy plot together with Dominion and China and other foreign
                             countries and companies to steal President Trump's victory. 342

             (n) On the January 2, 2021 OAN broadcast titled “Christina Bobb Interviews Rudy
                 Giuliani,” which OAN broadcast live on television on the OAN TV channel, and
                 republished on KlowdTV, OAN made, endorsed, and adopted the following
                 false statements:

                             Rudy Giuliani: Of course, the Dominion machines, which are the
                             machines that we used, were basically built to cheat. 343

             (o) On January 27, 2021, OAN aired a segment titled “Mathematician: Election
                 Numbers Don’t Add Up,” which OAN broadcast live on television on the OAN
                 TV channel, and republished on KlowdTV. In this segment, OAN intended to
                 and endorsed the false inference of fact that Dominion rigged the 2020 election.
                 It did so by falsely portraying a convicted felon with no college degree as an
                 “Expert Mathematician” in order to falsely assert that the vote count in Fulton
                 County, Georgia—where Dominion machines operate—was statistically
                 impossible. In that segment, OAN made, endorsed, and adopted the following
                 specific false statements:

                             Mike Dinow: An expert mathematician says the election results for
                             Joe Biden at the precinct level are, quote, impossible and cannot
                             occur naturally. Here's One America's Christina Bobb.

                             Christina Bobb: Edward Solomon, a mathematician, took a closer
                             look at the election results at the precinct level. A specific anomaly
                             occurred rendering the results impossible says Solomon. Joe Biden
                             won exactly the same percentage points across multiple precincts at
                             designated times of day long enough to change the advantage. Mr.
                             Solomon walked me through an example of the precincts in Fulton
                             County, Georgia.

                             Edward Solomon: You can see that there's the first precinct there.
                             It's at 12:56 a.m. on November 4th. And then when it abandons that
                             ratio on its next tabulation update, two more precincts, they inherit
                             that ratio on the same time sync. And then after they update their


342
    OAN News 8am with Stephanie Myers: Giuliani: State & U.S. Lawmakers Must Reverse
Election       Fraud,      One     America      News      Network      (Jan.    1,   2021),
https://app.criticalmention.com/app/#clip/view/27981d65-ed66-4cee-8cd1-
a7ac77b85891?token=76f4002c-113c-4d95-b318-b3fe81b0c8b5 (Ex. 388).
343
    Weekly Briefing: Christina Bobb Interviews with Rudy Giuliani, One America News Network
(Jan. 2, 2021), https://app.criticalmention.com/app/#clip/view/74ed09be-0f2b-4c14-b9de-
0ca0ad59952b?token=76f4002c-113c-4d95-b318-b3fe81b0c8b5 (Ex. 389).


                                              168
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 169 of 213




                            tabulations and abandon that ratio of 1:18, another precinct inherits
                            it.

                            Bobb: Solomon says that in order for the ratios to be that exact at
                            clearly designated times, computer software must have used an
                            algorithm to change the votes.· Specifically, for roughly 90 minutes
                            at a time for rotating intervals the precincts changed the votes to
                            insure that Donald Trump won only 5.555 percent. After the
                            intervals completed, the precincts returned to a normal vote count.

                            Solomon: It says that this could only have been done by an
                            algorithm. It can't even by done by humans. So if you had a bunch
                            of human beings that were tried to rig an election and you said hey,
                            listen, I want you to give Trump 15 percent over here and I want you
                            to give Trump 13 and a half percent over here and 5.5 percent over
                            here, even human beings trying to replicate this wouldn't get it this
                            perfect.

                            Bobb: So what are the chances of this happening naturally? Solomon
                            says that there are not enough stars in the universe to which you can
                            compare.

                            Solomon: You can use that binomial probability formula, and the
                            chance of that event happening is one over ten to an exponent so
                            large, there's not enough stars in the universe. There's not enough
                            atoms in the universe to explain the number. It can't happen
                            naturally.

                            Bobb: The numbers produced by this election result can't happen
                            naturally, and humans trying to replicate the results would not be
                            able to produce them this perfectly. This evidence requires election
                            officials to take a closer look and audit their results with real forensic
                            experts. I'm Christina Bobb, One America News, Phoenix,
                            Arizona. 344

             (p) Starting on February 5, 2021 and through February 8, 2021, OAN aired the
                 “docu-movie” Absolute Proof with Mike Lindell, which OAN broadcast live on
                 television on the OAN TV channel, and republished on KlowdTV. OAN
                 broadcast and rebroadcast Absolute Proof 13 times on the OAN TV channel
                 during those dates. During these broadcasts, OAN made, endorsed, and adopted
                 the following false statements:




344
   Mathematician: Election Numbers Don’t Add Up, One America News Network (Jan. 29, 2021),
https://www.oann.com/recall-effort-against-calif-governor-gavin-newsom-approaches-1-5-
million-signatures/ (Ex. 390).


                                              169
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 170 of 213




               Mike Lindell: Well, the one day—I think it was like January 9th, all
               the sudden, these people—they brought me some—a piece of
               evidence that's 100 percent proved, it's like a—a print of—of inside
               the machine, of a timestamp, that showed another country—other
               countries attacking us, hacking into our election through these
               machines, and it—it shows the votes flipped.

               And I'm going, wow, I got to get this out there. And from that point
               on, I started putting it out there, and that—that's when they just
               started attacking me.

               Well, they obviously are hiding something, and tonight you're going
               to see what they're hiding. You're going to see on this show, we have
               —we're going to have cyber-forensic experts, we're going to 100
               percent—you're going to see all this evidence that by the time you're
               done seeing it, you're going to go, wow.

               100 percent it proves exactly what happened, that these machines
               were used to steal our election by other countries, including China.

               …

               Phil Waldron: Then you got to—the machine-level, which is kind
               what you were talking about, the—

               Lindell: Right

               Waldron: —the—the algorithms that are directly input into the
               tabulators. And we have evidence of that in—in Ware County,
               Georgia, that—you know, X-amount of ballots went through, and
               they—they basically stole 13 percent of the vote from President
               Trump and put that 13 percent of the vote into the category for
               former-Vice President Biden; which made a 26-percent shift in the
               vote.

               …

               Waldron: And then if you look at the testing company, the only
               company that has code-—access to the code and the testing for
               Dominion is in Shenzhen, China. It's a communist Chinese party
               company. The U.S. government, the state governments, the county
               governments, they don't have access to Dominion code. But I think's
               it's kind of — kind of unique that a Chinese company that's run by
               the—the CCP does have access to the code, and that's why we
               started seeing at that strategic level, that third tier, of election
               manipulation; a lot of movements of votes, directly — direct access
               to Pennsylvania voting precincts, county tabulation centers,
               Wisconsin, Michigan, Nevada, Arizona, Georgia—all of that


                                170
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 171 of 213




               coming in directly from foreign countries, China being the
               predominate one and through—through Pakistani ISI proxies.

               …

               Russell Ramsland: So—what actually happened in this election, this
               stolen election, we already knew was going to happen. We already
               had seen it. We knew it was all possible. We knew it was all out
               there. Now, we didn't know how many foreign servers; you know,
               before we weren't seeing very many foreign servers come in and
               change votes. But in this election, of course, we saw thousands from
               all over the world.

               Lindell: Had you seen—you seen thousands—right, you had seen
               all these—these hacks; have you actually seen that with your own
               eyes?

               Ramsland: We have seen the data --

               Lindell: You see --

               Ramsland:—that is --

               Lindell: All right.

               (Talking simultaneously.)

               Lindell: So this—the election goes down, you knew it was going to
               happen; is it exactly what you thought was going to happen?

               Ramsland: Yeah. We—we thought it was going to happen on three
               levels. We thought there would be massive local cheating. We
               thought there would be cheating through the actual voting
               companies themselves, whether it's them or someone else
               manipulating them. And we thought that there would be cheating
               from votes being injected from overseas. And that's exactly what we
               saw happen.

               Lindell: Wow.

               Ramsland: And we developed huge, tons of—of absolute proof on
               this, but no court case was ever allowed—ever allowed it to be
               presented. So that sort of gave fodder to this media myth that it didn't
               exist. But it does exist. It's out there. It's unbelievable. It's massive.

               ...




                                 171
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 172 of 213




               Lindell: Okay. Now, we've heard about—we alter-—in fact, on this
               show, the—Antrim County in Michigan, were you guys ever—were
               you guys—weren't you guys contacted to look into that?

               Ramsland: That was our work, yes.

               ...

               Lindell: Right. For everybody out there, what—we've heard all this,
               Antrim County in Michigan, and in the show here we—you know,
               you've—you've seen it, we've had—we've—this is a—this is—the
               reason was talked about so much, because this is a small county and
               it was like 15,000-some people voted and it was 7,000-some votes
               flipped. . . .

               ...

               Lindell: Can I ask you this? So what you seen there is exactly what
               you knew was going to happen, and now were you able to look at
               other places, what was different about Antrim County, now that—
               what we all heard was you were able to get into the—you know, the
               forensics of it and see all this, were you able—have you been able
               to do that in any other places in the United States, since then or—or,
               you know, since this election ended on—in November.

               Ramsland: Actually, on—on a limited basis we had been able to go
               into two other counties, we have not published that information yet.
               And there are reasons why we aren't publishing that information
               right now; but both of them have not only confirmed, they have
               confirmed that it's even worse than in Antrim.

               Lindell: Okay. Did everybody hear that? What we have here—
               and—and Russell can't disclose this, because what—every time
               something pops up, it gets buried out there. Things happen. I don't—
               you know, it—this is — this is the most—attack on our country, and
               I'm telling you, ever. I mean, this is—and that's why—you know,
               it's getting suppressed every --everywhere.

               So what he's saying, two other places—now, is this breaking news
               right now? You're saying right now you have two other places, and
               what you're seeing is even worse than you could ever imagine?

               Ramsland: Well, it's—it's—it's just like Antrim, only it's worse in
               many ways. . . . Well, in—in Antrim we found ballot rejection rates
               of 82 percent. 82 percent.

               Lindell: Wow. Wow.



                                172
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 173 of 213




               ...

               Lindell: And now—what you're talking about there, is it—this is one
               of the way these machines cannot—you can—that you can cheat
               through the—or cheat there, but this does not count what you're
               talking about earlier, the cyber forensics where the—that goes
               overseas to these servers that are all based over there, correct?

               Ramsland: That does not—that's a different issue altogether.

               Lindell: Right. So both of them involve the machines, everybody.
               One we've talked about in this show is here. But the cyber one is—
               you just heard from Russell, which he said earlier, this is all the
               attack by the other countries that hacked in, which we're going to
               show you that proof now, that Russell doesn't even know, that we
               have that's going to show who did it, the time they did it, the
               computer they did it off of, everything.

               …

               Lindell: Okay. And you've seen this cyber -- the -- the cyber
               forensics that showed that. We will show that, too.

               …

               Lindell: Bill Barr, if you're watching -- I mean, what -- why would
               you say something like that when -- yes, this is – this wasn't just
               election fraud, this was a historical election fraud. This was coming
               from a lecture (phonetic) -- from machines, from these machines, a
               biblical proportions -- of historical proportions, and now this is --
               it's all going to get exposed.

               …

               Matthew DePerno: And if you look at certain townships, like
               Chestonia Township —

               Lindell: Okay.

               DePerno:—Joe Biden got a 197 votes on November 3rd.

               …

               DePerno: That's correct. So you can see Joe Biden on election night
               got --

               Lindell: Right.




                                 173
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 174 of 213




               DePerno:—197, he got Donald Trump's 197 votes.

               …

               Lindell: Now—now what we're showing here, you guys, so
               everyone knows, these are all precincts. I don't know if you can see
               this here, these are all precincts. So let's just do this precinct —
               precinct 392, this is done through the machines, and Donald Trump
               got eight. What? So here is—the 392 to 8, but the real number was
               198 to 392.

               DePerno: And if you see here, Elk Township, Joe Biden got 392 on
               election --

               Lindell: Right.

               DePerno:—in reality, those Donald Trump's votes. Those were the
               392.

               Lindell: Right. They were just flipped. In order for that to be off,
               and — and you do the conclusion, which I would right now, 100
               percent, how can that be off? It would be something wrong with
               what?

               DePerno: The machine.

               Lindell: The machines. The machines. And what we're showing here
               right now, what you're going to see, all this—what we've been
               talking about, this massive machine election fraud that went on,
               where countries hacked into our election, and nationwide—this is
               one little county in Northern Michigan, and these machines would
               do it right down to the precinct. . . . And—so what I want to tell y'all,
               is this is the perfect example—just so you know, right down to the
               precinct-level what went on with these machines. I want to see one
               more here. So —

               DePerno: Well, you can look at like—Kearney Township --

               Lindell: Yeah.

               DePerno:—Joe Biden got 744 on election night --

               Lindell: Right.

               DePerno:—those were Donald Trump's votes. He actually recorded
               16 on election night.

               ...


                                 174
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 175 of 213




               Lindell: Right. So I just want everyone out there to know this before
               you get into (inaudible) this is just a small county, Northern
               Michigan, and they ended up flipping—we had 15,718 votes.

               DePerno: 15,718 votes.

               Lindell: Votes. And 7,060 were flipped from Biden—or Trump to
               Biden; is that correct?

               DePerno: Yeah. And what's more --

               Lindell: Wow.

               DePerno:—what's even more interesting --

               Lindell: By machine. By machines, right?

               DePerno: By machine --

               Lindell: (Inaudible) done by the machines?

               DePerno: Absolutely by machines.

               ...

               Lindell: …We're—I'm here to show everyone now the facts and
               evidence that I have seen, 100 percent. Here's 100 percent. This little
               county in Northern Michigan, the—look at what the difference was,
               it was a net of 5,250 votes; is that correct?

               DePerno: That's a net for Donald Trump.

               Lindell: That's a net for Donald Trump. There was 7,000—that's
               where you get the 7,060 votes.

               ...

               DePerno: . . . [W]e then went in—and I believe it was December 6th
               --

               Lindell: Right.

               DePerno:—and with a team of forensic scientists and data collection
               scientists, we—we captured the forensic images of the Dominion
               Voting System, the master tabulator, is what we call it, sitting in the
               county building, along with all of the CF cards, which are the
               program cards that run the actual software, along with the actual data
               cards or thumb drives that collect and tally the results in each
               precinct. We captured the forensic images of all of those items.


                                 175
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 176 of 213




               Lindell: Okay. I want to—I want to say something there: So the
               people—did you hire these people to do that?

               DePerno: Correct.

               Lindell: Okay. Were they—and you didn't know them before this,
               right.

               DePerno: We didn't know them before --

               Lindell: Right.

               DePerno:—but the people got us in contact with them --

               Lindell: Contact with — with forensic experts on these particular
               machines?

               DePerno: That's correct.

               Lindell: And so—so that's — I just want everyone to know that. This
               wasn't just some—you know, hey, let's grab somebody from the
               county and look at these machines. These were experts.

               ...

               DePerno: In our case, what we found through the forensic study that
               was conducted was that on November 4th, at 11:03 p.m., system
               files, adjudication files, and other source system files were deleted
               from the Dominion system in Antrim County. We know that for a
               fact.

               Lindell: Wow.

               ...

               DePerno: But we do know that those files were removed on
               November 4th at 11:03 p.m.

               ...

               Dr. Shiva Ayyadurai:—but what it is—actually, it's information that
               if revealed, would show that the CEO of Dominion software, when
               he testified in front of the Michigan Senate, this information would
               show that he was not telling the truth about how the Dominion
               system works.

               Lindell: Wow.

               DePerno: And here's what we concluded --


                                 176
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 177 of 213




               Lindell: Wow.

               DePerno:—when we released the report, this is what it states: We
               conclude that the Dominion Voting System is intentionally and
               purposefully designed with inherent errors to create systemic fraud
               and influence election results. Now, that's not my words. That's the
               words of the forensic team --

               Lindell: That looked at this?

               DePerno:—that looked at the forensic images and came to a
               conclusion about what they saw.

               Lindell: Right. So that --

               (Talking simultaneously.)

               DePerno: (Inaudible) that's in the report.

               Lindell: They concluded that the only reason you would have a
               machine like this is if you wanted to steal an election?

               DePerno: Correct. Because what they also found is that this machine
               in Antrim County generates errors at the rate of 68 percent based on
               ballots that you put in the machine.

               …

               Lindell: I'm going to bring on Mary Fanning to explain how it all
               happened, and the—show you the 100 percent proof. Mary, thanks
               for coming on.

               Mary Fanning: Thanks, Mike. Today we've been watching
               cybersecurity experts and they've explained some of the things that
               happened in the election, some of the election fraud.

               But what we're seeing here is—if you look at this chart, is that they
               were cybersecurity experts who began collecting information on
               November 1st, and—so this was before, during and after the
               election, that they were collecting documentation.

               In fact, they collected terabytes of information that document the
               election fraud before an intrusion into our election. This was
               collected as—in 2995 counties in the United States.

               This was collected in real-time. All right. So if you go to the chart,
               what you will see is the documentation of foreign interference in the
               election.


                                177
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 178 of 213




               The first column, if you look at the chart, that shows that on
               11/5/2020, at 7:43:38, we had a foreign intrusion. And it shows that
               the IP address, the Internet protocol address. That is the number of
               that protocol address of the hacker that entered into our election.

               The second column is the owner or source of that IP address. That
               shows that China Net in Beijing province, entered the election. It
               shows an ID, that is a unique address of a computer. That shows the
               exact computer using that IP source that entered into our election.

               The next is the target. That's the IP target. That's the Internet
               protocol address of the target. All right. And the next is the target
               state. In this case it shows that it's Michigan.

               Where in Michigan? That's the next column. It shows that it's in
               Emmet County, Michigan.

               Then the ID target. That is the unique address of another computer
               in the United States that the hacker has gone into. And then it shows
               the method of intrusion.

               Now, on some cases you're going to see that they used credentials,
               that means that they have fake credentials, because they were
               administrators that have been placed on the Secretary of State's
               computers. False administrators.

               In other cases, it shows that they broke through the firewall. In some
               cases they did both.

               Now, in the next column it shows whether it was successful. You're
               see a Y; that shows that, yes, it was successful.

               Now, oftentimes they're not successful and they have to go back and
               try for another intrusion, and then it shows whether that's, in fact,
               successful as well.

               And then in the final column, what you're seeing are votes changed.
               Now, in this particular case, when they went into Emmet County,
               Michigan, the votes that were changed was they stole 3477 votes
               from Donald Trump. That's what you're looking at.

               Now, as you go through this document and you look at all the
               multiple intrusions into our election, what—what you'll notice that
               over 60 percent of these intrusions come from China.

               So that is over 66 percent is what the number is, over 66 percent of
               the intrusions into our election came from China.



                                178
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 179 of 213




               ...

               Lindell: Yeah. So what—so what you have here is, what—each one
               of these is its own timestamp that is 100 percent proof, because you
               have that—not only where it came from, you have—it's basically
               you have their identification, you have the—who they were
               attacking, their identification; this is what everybody would want—
               if you ever looked and did an auditor—wanted to look into a
               computer and look what went on in cyberspace, this is what you
               would be looking for, correct?

               Fanning: This is forensic evidence of foreign footprints as they
               entered our election and in a cyber warfare attack on our election.
               And then it shows exactly what they—you know, where did they
               come from, which computer exactly, exactly the timestamp, exactly
               which computer they entered into, and—and what state, which
               county. The—the ID—the unique ID of the computer that they
               entered into. And then it shows how they entered using false
               credentials or breaking through the firewall or both.

               Lindell: Wow.

               Fanning: Were they successful the first time, the second time. And
               then it shows the votes that they stole from Donald Trump.

               Lindell: Right.

               Fanning: This is proof positive this is documentation of a cyber
               attack, but it also is documentation of the footprints of those who
               entered our election.

               Lindell: Right. Right. And look at it—if everybody notices here,
               everyone — you don't think this was all put together in one big
               attack? Every one was Donald Trump down, down, down. This
               wasn't another country that wanted it the other way. This was a—
               the biggest attack in history. And you have—and Mary, you have —
               we have pages and pages, right? Thousands of these pages of
               every—of every county, right? Of every—or of every single attack?

               Fanning: There are thousands of pages of the documented
               footprints—the foreign intrusion into our elections. We see this as
               coming from China; in many cases from Huawei from Alabata --

               Lindell: Right.

               Fanning:—Cloud service, from China Unicom, from Ucloud, from
               China Mobile Tietong. You know, and this also came and—from
               Iran as well.


                                 179
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 180 of 213




               Lindell: Right.

               Fanning: There—this is the foreign intrusion, this is theft of our
               vote, but it also is documenting exactly the votes—the vote totals
               that were stolen from Donald Trump.

               ...

               Lindell: . . . This is their—these are the real numbers that were taken
               off and that were flipped. I mean, this is incredible, everybody. This
               is—this is historical proof, too. We not only had—this is what we've
               all been waiting for. And Mary, you said there's a video, too, you
               want to show?

               Fanning: Yeah. This is a documentation, the proof positive, by cyber
               experts from in this country that began documenting the theft of our
               election.

               Lindell: Wow.

               Fanning: They put together the full documentation of every vote,
               beginning on the November 1st. So again, from before, during and
               after the election, they documented the footprints of the foreign
               intrusion into our election. That means that foreign adversaries
               really, because this was an act of war to come in and steal the
               election from the American people, and decide who our foreign
               adversaries were going to put in the White House to rule or to—to
               be the President of this country.

               ...

               Fanning: Well, you're—the video—what you are watching is the
               surveillance system. In fact, this is the very surveillance system that
               was built by people inside this country within the cybersecurity
               battle space, that built some of this document-—built some of these
               tools that were built to keep this country safe. But what you're
               watching is the — every line on that drawing, all those moving lines,
               they represent the IP addresses of what I just showed you on the
               chart. So—so when you understand the hackers IP address and the
               IP address of the target and the votes that were stolen, every one of
               those lines that you're watching move across the chart, and showing
               whether they were successful and — and how many votes they stole.
               That documents that. Every red line, as they turn red, as they
               finish—they'll hang the vote, basically, the red lines are all China.
               So what you're seeing are the actual files being received and sent.
               That—that's a documentation of the real-time theft of our elections.

               Lindell: Wow.


                                 180
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 181 of 213




               Fanning: So every—every line on the map, there's a corresponding
               line on the sheet. And the color and the line types represent the
               severity of the attack. Now, red has been the most severe attacks.
               These lines are all coming out of China. Those are the most severe
               attacks on our election system.

               Lindell: Wow.

               Fanning: . . . It's important to understand that there are prismatic
               scoring algorithms that they knew about, that entered the election,
               and they steal the vote at the transcript points. So at the point where
               the election — the vote is leaving the Secretary of State's office, and
               these machines, that is the point at which the vote is stolen at the
               transfer points. That's what you're watching, those packets moving
               is what—is—is that's realtime documentation of the theft of the vote
               from inside this country. And then the number is the last column,
               those documents exactly the numbers of votes it shows. And some
               of the cases, Antrim County where the vote was stolen, and exactly
               the vote stolen at the exact timestamp of when they were stolen.

               ...

               Lindell: So, Mary, so what you're saying now is . . . every one of
               these lines—let's say we did take Antrim County, and we took that,
               we could pull out the timestamps for that county, and we can show
               the lines—the country that did it, we can show a line for every single
               hack or attack that we had in this election?

               Fanning: That’s right.

               Lindell: Wow.

               Fanning: So what you're watching is those objects moving are the
               actual files --

               Lindell: Right.

               Fanning:—that are being received and sent.

               Lindell: These are the (inaudible) —

               (Talking simultaneously.)

               Lindell:—these are the squares --

               Fanning: And every one of these --




                                 181
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 182 of 213




               Lindell:—here that are—that are being sent. So everybody out there,
               what you're looking at—I mean, this is the proof. So if any — if like
               Antrim County, that case is still open, you just go here you go. Now
               you know who did it, how many votes flipped, when they did it,
               what time they did it, the computer it came from, the country that
               attacked us. I mean, this is—this is what I have been excited about,
               and I only seen one—you know, Mary, I've only seen one little line
               of that, which showed the IP address that—you know, all that stuff
               that you're showing us. When I found out that you --

               Fanning: Right.

               Lindell:—had it for every — or that we had it—with—all these
               people had this, for every single vote that—every single attack, and
               whether it was successful or not. Look at right now, we've got up on
               the screen, Georgia is just getting attacked. It was just getting
               attacked up here at that moment in time. And I—and I suppose, you
               know, they know what they're doing, they—they did the biggest
               attack right here. Look it, everybody, Georgia and Michigan, getting
               bombarded. They—my guess is, that was probably like 3:00 or 4:00
               in the morning when they really needed them votes to be flipped.
               Mary, this is incredible.

               Fanning: Yes. Because there is proof positive, there's
               documentation, of all the foreign interference into our election
               showing exactly who stole the vote, how they stole the vote, from
               which computers, access to our election, to which computers they
               went into. So understand that cybersecurity experts that work for
               this country, put all this in place before the election even started to
               make sure that they caught all of this information so that foreign
               adversaries were not deciding our elections.

               ...

               General McInerney: . . . [W]e have not had one audit. This is the
               closest thing to an audit that has been conducted in America on this
               important election. . . .

               ...

               Lindell: And we've—we've just shown everybody in the world 100
               percent evidence that this was an attack on our country, and is still




                                 182
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 183 of 213




                             under attack by China and other countries, through the use of these
                             machines used in our election. 345

             (q) On February 11, 2021, OAN broadcast Absolute Proof again on the OAN TV
                 channel, and repeated, endorsed, and adopted the same false statements again.
                 In this rebroadcast, it also interspersed the film with an interview of Lindell by
                 Steve Bannon, and made, endorsed, and adopted the following additional false
                 statements:

                             Mike Lindell: [T]he night of the election, 11:15 it broke the
                             algorithms in the machine … they didn’t have enough track left to
                             do the steal because he would have won anyway. … what you see is
                             100% fact. … Came through the machines and there was a massive
                             flip and you will never have an election again if you use these
                             machines. [T]hey’re all liars. They’re lying … about it not going
                             online. If you’re Dominion… that’s been proven 10 times over. …
                             I’m 100% that we have all the proof. … Venezuela … they did it
                             through the use of these machines. … But what they did, they filled
                             up these fobs and they went down and they did a dump. They did …
                             1,000 dump, boom. Just put into the machines you got you do that
                             online … it was just another way you can cheat with this machine.
                             770 or something like 7000 votes got flipped. … forensic footprints
                             of the machine, everything that happened that night, here’s an
                             interesting fact, though, that flip of 7,000 votes. … [O]ne lie after
                             another, connection to the internet … Here you have evidence. …
                             These machines would have to be online, absolutely 100%. … They
                             showed there were 7,300 votes flipped. … These machines getting
                             found out, it’s an attack on our country. … We have the absolute
                             proof and the absolute truth will come out. … They suppressed the
                             machine vote or the machine so much, it’s just coming out now …
                             I have 100% proof. … It was the biggest crime against humanity and
                             the world. 346

             (r) On April 3 and 4, 2021, OAN aired the docu-movie Scientific Proof with Mike
                 Lindell, which OAN broadcast live on television on the OAN TV channel, and
                 republished on KlowdTV. OAN aired Scientific Proof a total of six times on

345
    Absolute Proof: Exposing Election Fraud and The Theft of America by Enemies Foreign and
Domestic,          World           View          Weekend           (Feb.       5,        2021),
https://www.worldviewweekend.com/tv/video/mike-lindell-brannon-howse-and-mary-fanning-
present-absolute-proof-exposing-election-fraud; Michael J Lindell, Facebook (last visited
Feb. 5, 2021), https://www.facebook.com/realMikeLindell/posts/1192536854534936; Absolute
Proof (Mike Lindell 2020) (Feb. 5, 2021), https://rumble.com/vdlbl7-absolute-proof-mike-lindell-
election-documentary-full.html (Ex. 391).
346
    Absolute Proof: Interview Special with Steve Bannon, One America News Network (Feb. 11,
2021),                https://app.criticalmention.com/app/#clip/view/5904b6d0-e1bd-4ab9-9d42-
dacea0738ffa?token=6faa76fc-dc7c-49e6-82ea-25835a3a9759 (Ex. 392).


                                              183
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 184 of 213




     April 3 and 4. During these broadcasts, OAN made, endorsed, and adopted the
     following false statements:

                Douglas G. Frank: It has to be done by an algorithm.

                Mike Lindell: It could not be done by humans.

                Frank: It could not be done.

                Lindell: I want everybody to know that.

                Frank: Yes.

                Lindell: What you’re going to see is impossible to be done by
                humans. It had to be done by machines, i.e. computers.

                Frank: Absolutely.

                Lindell: And they had to be online?

                Frank: Absolutely, the whole time, beforehand, during and after.

                Lindell: Before, during, and after.

                Frank: Yes.

                Lindell: In other words you have to plan the attacks?

                Frank: Yep.

                Lindell: You have to plan the algorithms?

                Frank: Yep.

                Lindell: Input them?

                Frank: Yep.

                Lindell: Then it has to be online during?

                Frank: Yep, it does.

                Lindell: And then afterwards what, they check your work?

                Frank: Clean up the mistakes.

                Lindell: Clean up the mistakes.




                                 184
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 185 of 213




                            Frank: Because computers are stupid. They can’t do anything
                            themselves. You have to tell them everything, and what you tell
                            them is a set of instructions. That’s called an algorithm. It’s just like
                            a recipe.

                            Lindell: Right.

                            Frank: A recipe is a set of instructions.

                            Lindell: Right.

                            Frank: And so don’t be afraid of that word.

                            Lindell: Right, right.

                            ...

                            Frank: And notice I didn't call them real voters because I don't think
                            a lot of them are.

                            Lindell: Don't think they aren't. You know they aren't.

                            Frank: I know they aren't. If I'm a scientist going into it I didn't
                            know, but now I know.

                            Lindell: Right, right. Let's make that clear. There's no room. This is
                            one hundred percent we know machines did this. 347

                            ...

                            Lindell: So it couldn’t be done by humans.

                            Frank: No, no, no.

                            Lindell: It’s a hundred percent impossible.

                            Frank: No, no.

                            Lindell: Had to be machines?

                            Frank: Yes.

                            Lindell: And they had to be online.



347
         Scientific     Proof     (Mike       Lindell    2021)     (clip          1      of       3),
https://app.criticalmention.com/app/#clip/view/cc413279-f89b-4782-8c2a-
bf49f142b45f?token=d01c5f60-581f-4664-b4ad-0a738ec4f5cb (Ex. 393).


                                              185
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 186 of 213




                            Frank: Constantly online.

                            Lindell: Constantly online, everybody.

                            Frank: Beforehand getting the registrations in place so you can use
                            the phantom ballots.

                            Lindell: Right.

                            Frank: Because if you think about it, you can have all if machines in
                            the world changes ballots all you want. The problem is that
                            afterwards if they count the ballots, it's got to match.

                            Lindell: It’s got to match. 348

                            ...

                            OAN Advertisement: One America News is committed to deliver
                            credible, honest, unbiased reporting 24 hours a day, seven days a
                            week from the White House.

                            ...

                            Lindell: You’ve got to know where you stand, and there has to be
                            some super computer that’s doing that.

                            ...

                            Lindell: It’s impossible one hundred percent. It can only be done by
                            machines. I can’t stress that enough.

                            Frank: Absolutely.

                            Lindell: And they all rhyme with Dominion, there’s others,
                            Smartmatic, ES&S, you know, all of these, and it’s just—you know,
                            I sit here. I want to bring this up. When you found all this—

                            Frank: Yes.

                            Lindell:—I mean, what went through your mind? I want people to
                            know.

                            …



348
         Scientific     Proof     (Mike       Lindell    2021)     (clip       2      of      3),
https://app.criticalmention.com/app/#clip/view/5e93ce97-870f-4c2a-b146-
afa157771044?token=d01c5f60-581f-4664-b4ad-0a738ec4f5cb (Ex. 394).


                                              186
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 187 of 213




                            Lindell: This is a crime where there’s no statute of limitations. This
                            is a crime against every one of us, every person on the planet
                            actually. It goes far and wide into everyone. The whole world is
                            watching. 349

             (s) On April 22, 2021, OAN aired the “docu-movie” Absolute Interference with
                 Mike Lindell, which OAN broadcast live on television on the OAN TV channel,
                 and republished on KlowdTV. During that broadcast, OAN made, endorsed, and
                 adopted the following false statements:

                            Mike Lindell: I have proof, a hundred percent proof that our
                            country was attacked by China, by Communism coming in, this
                            foreign interference to our elections through the machines,
                            Dominion, Smartmatic ES & S, all of them. So every day they're
                            mocking me in the news.

                            ...

                            Lindell: So the cheating over the decades and centuries that's gone
                            on in our election just graduated now to where it's high tech. 350

                            ...

                            Lindell: Before we get started on that, what you found, I want
                            everybody to know, this could only have been done through the
                            internet or through machines; is that correct?

                            Douglas G. Frank: Oh, no question.

                            Lindell: You could not have done this by hand or—

                            Frank: No, no.

                            Lindell: Had to be done through a machine being online or being a
                            hack coming in.

                            Frank: Absolutely. And there were stages to it. You have to prepare
                            ahead of time.

                            Lindell: Right.



349
         Scientific     Proof      (Mike      Lindell    2021)     (clip    3     of     3),
https://app.criticalmention.com/app/#/report/98d0f6fd-e2b7-4363-b980-ad881adf294a (Ex. 395).
350
        Absolute      Interference    (Mike      Lindell    2021)    (clip    1    of    3),
https://app.criticalmention.com/app/#clip/view/42d661fe-4711-43db-aafc-
08988e6aa4b7?token=740123d8-c29e-4556-8b4d-8f8401d86700 (Ex. 396).


                                              187
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 188 of 213




               Frank: You have to have access during, and you have to have access
               afterwards.

               Lindell: Did everybody hear that, all three, access before, during and
               after.

               Frank: That's correct.· And by the way, in Pennsylvania proved each
               of those.

               Lindell: Okay.

               Frank: You could see. We had forensic evidence.

               Lindell: Wow.

               Frank: In other words, this isn't just some scientist geek having fun
               in his laboratory hypothetizing something.

               Lindell: Right, right.

               Frank: We actually went.

               Lindell: You have absolute proof?

               Frank: Yes, we did.

               Lindell: So you knocked on doors?

               Frank: 1600 doors we knocked on.

               Lindell: To see if the people actually existed.

               Frank: And they don't.

               Lindell: They don't exist. By the way, everyone, I'm hearing this for
               the first time too, the first time. We've never talked about this.

               Frank: No. It's a pleasure.

               Lindell: I want everyone to know this, and the reason I want to do
               this is because I'm going to have the same questions you would all
               have out there. I just heard, Doug, this is going to be an amazing
               presentation. Why don't we get right into it.

               Frank: When I use the word algorithm, a simple way to understand
               that is it's just like a recipe.

               Lindell: Right.



                                 188
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 189 of 213




                             Frank: It's a set of steps, a set of measurements, two teaspoons,
                             whatever. But it's not just numbers. It's also got some steps involved.

                             Lindell: Right.

                             Frank: And that's what I figured. I figured how were they doing this.
                             So first thing you need to understand is that every county in the
                             United States has what they call a registration database. It's got the
                             names, it's got when they were registered, when they were born, and
                             it's also got their entire voter history. 351

                             ...

                             Lindell: Right. And that's what we're going to show in five-six
                             weeks as we dump all the evidence to the public and show the world
                             all the evidence when it—by the time it gets to the door of the
                             Supreme Court, and we put this case there, all nine of them are going
                             to say: Wow.

                             General McInerney, what happened to our country on January—or
                             on November 3rd?

                             General McInerney: Well, we had the most massive cyber warfare
                             attack, Mike, in history on our electoral system. It—there's never
                             been anything of that magnitude.

                             We have precise examples and evidence for the Supreme Court
                             and—and any other court in the whole world, it is very precise. And
                             it shows the magnitude led by the Chinese Communist Party as a
                             foreign entity—

                             Lindell: And these machines now—allowing for this foreign
                             interference, we've been all the way back to Venezuela, when the
                             machines first came in and it took only two years for them to
                             completely take Venezuela. 352

             (t) On April 29, 2021, OAN broadcast a segment titled “One-on-One With Mike
                 Lindell” live on television on the OAN TV channel, and republished on
                 KlowdTV. During that broadcast, OAN made, endorsed, and adopted the
                 following false statements:


351
       Absolute      Interference   (Mike     Lindell    2021)   (clip     2      of     3),
https://app.criticalmention.com/app/#clip/view/327aa327-de7b-466e-a897-
aed8cb31524a?token=740123d8-c29e-4556-8b4d-8f8401d86700 (Ex. 397).
352
        Absolute       Interference   (Mike      Lindell    2021)      (clip       3     of      3),
https://app.criticalmention.com/app/#clip/view/db1d75ff-6bfd-4516-a316-
7855464e1631?token=740123d8-c29e-4556-8b4d-8f8401d86700 (Ex. 398).


                                               189
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 190 of 213




                           Mike Lindell: I wanted to be able to say what I wanted to say about
                           this attack on our country by China through these machines,
                           Dominion, Smartmatic. You can say that here, right?

                           Natalie Harp: Yes, you can. We’re the real news network. Yes, you
                           can.

                           …

                           Lindell: China did this, took our election done through these
                           machines. Otherwise our future is over. This isn't a Democrat or
                           Republican thing anymore. This is all of us we need to know that
                           this was an attack. It's real. We have the Absolute Interference you
                           guys have ran here, the movie.

                           Harp: Right.

                           Lindell: And in the movie Absolute Interference, everybody, that
                           validates Absolute Proof.

                           …

                           Lindell: This is the biggest attack, one of the biggest crimes against
                           humanity in history. 353

                           …

                           Lindell: Here's from a business point. A, we know a hundred percent
                           evidence. If I would not be sitting here, I told Jimmy, I would not be
                           sitting here if I wasn't a hundred percent, just like when I went in for
                           the greatest president ever Donald Trump. I met him before the
                           election. You can't take that from me, and nobody could take it from
                           me. I mean, I knew where his heart was, I knew he had no agenda
                           other than to help, you know, help the United States and help people.

                           Harp: Right.

                           Lindell: And, you know, when you do a problem solution and what
                           it manifests to to help people, and so you look at that and A, you've
                           got to take care of the 2020 election. Pull it down. B, you've got to
                           get rid of all machines forever, forever, every machine in the world
                           actually.



353
    One-On-One With Mike Lindell, One America News Network (Apr. 29, 2021) (clip 1 of 2),
https://app.criticalmention.com/app/#clip/view/f42eb2eb-a581-4813-afc0-
7567a843e51a?token=36df1a03-68fa-42c8-8019-f0934a74828a (Ex. 399).


                                            190
         Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 191 of 213




                           …

                           Harp: Well, we want to give your My Pillow code again for
                           everyone out there because we don't want you to be canceled. We
                           want you to have the freedom for your employees out there too.

                           Lindell: Right. Right.

                           Harp: It's like this is their lives and their jobs.

                           Lindell: Right.

                           Harp: And what you're doing to expose the issues of what happened
                           in 2020—

                           Lindell: Right.

                           Harp:—is so huge in what you're doing. We want you to come back
                           on and talk about it because I know no one else is and you've been
                           very much shunned by it. 354

            (u) On May 3, 2021, OAN broadcast a segment titled “Mike Lindell Tackles
                Election Fraud” which OAN broadcast live on television on the OAN TV
                channel, and republished on KlowdTV. During that broadcast, OAN made,
                endorsed, and adopted the following false statements:

                           Mike Lindell: I've been obviously just fighting every day to tell the
                           nation and everybody, the world, these machines where it got
                           hacked, Dominion, Smartmatic, hell all of them are the same, ES&S.
                           You just say Dominion, but it's all machines. China hacked into our
                           election and flipped millions upon millions of votes.

                           We have a hundred percent evidence, so I put out the two—three
                           movies now, Absolute Proof, Scientific Proof—

                           …

                           Lindell: Did you hear about Dominion and China attacking our
                           country. So I put the voice out there. What these guys were, the
                           evidence was already there, you know, but there were other people
                           trying to get this out there but they didn't have a voice.

                           …


354
    One-On-One With Mike Lindell, One America News Network (Apr. 29, 2021) (clip 2 of 2),
https://app.criticalmention.com/app/#clip/view/306710c8-0bfd-4796-ba07-
82bf514febe0?token=36df1a03-68fa-42c8-8019-f0934a74828a (Ex. 400).


                                             191
        Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 192 of 213




                         Lindell: Now, what happened was, though, all these people after
                         January 9th when I went public with that piece that these guys have
                         gotten me, that piece, Dominion, the cyber attack, when I did that,
                         then these guys trusted me. These guys are whistleblowers. These
                         guys that work inside the government and used to work for the
                         government, these are the guys that have all this information and so
                         they had this. They can't just go out there. They're in danger, but
                         they trusted me, so they brought it to me. 355

           (v) On May 22, 2021, OAN broadcast The Weekly Briefing with Christina Bobb
               live on television on the OAN TV channel, and republished on KlowdTV.
               During that broadcast, OAN made, endorsed, and adopted the following false
               statements:

                         Christina Bobb: The only people who had absolute control over the
                         election equipment was Dominion. The county didn't bother to
                         insure that there was no manipulation. They just took Dominion's
                         word for it, despite the fact that there were weird mathematical
                         patterns, and many experts stated the numbers indicated fraud.

                         …

                         Bobb: We must clean out the corruption of past elections before we
                         can build up and strengthen our future elections.

                         It's not enough for state and local officials to say okay, okay, we'll
                         make sure we're good going forward. We cannot move forward until
                         our past is cleaned out. It's important for Americans to get involved
                         and hold their leaders accountable.

                         There's a lot of emphasis placed on Arizona, Pennsylvania, Georgia
                         and the other contested states, but this matters in every state. What
                         we're finding is that it's possible the fraud was so organized that they
                         manipulated every state, even the states that Trump won to make the
                         fraud less detectable. Look at New Hampshire. Who would have
                         thought that New Hampshire was a place that was manipulated,
                         especially because it was expected to go blue.

                         It is possible that this fraud is so much bigger than any of us believed
                         that most states were manipulated in some way. 356

355
    Mike Lindell Tackles Election Fraud, One America News Network (May 3, 2021),
https://app.criticalmention.com/app/#clip/view/73f40fb5-a9ab-4c8b-aa1b-
c038474c608f?token=78421a00-fd36-4024-80e9-790adf35eb22 (Ex. 401).
356
     Weekly Briefing: Maricopa Audit, One America News Network (May 22, 2021),
https://app.criticalmention.com/app/#clip/view/c8867dde-b79c-4f09-8e0e-
88c452abd6ff?token=5e040d89-2d4e-48d8-8edf-99be7e0a5556 (Ex. 402).


                                          192
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 193 of 213




  (w) On June 4, 2021, OAN broadcast a segment entitled “OAN Absolutely 9-0 with
      Mike Lindell” with the chyron, “Exposing Election-Changing Amounts of Fraud
      in 2020” on its show, The Real Story with Natalie Harp, which OAN broadcast
      live on television on the OAN TV channel, republished on its Rumble account,
      and republished on KlowdTV. During that broadcast, OAN made, endorsed, and
      adopted the following false statements:

                 Natalie Harp: Surprise, surprise. Proponents of the big lie that Biden
                 actually won fair and square in November are so frightened that the
                 Maricopa audit is almost complete, and we will see the results for
                 ourselves, that get this, they've already resigned themselves to the
                 outcome. We will find fraud, election changing amounts of fraud.
                 But when we do, they've already got their talking points primed and
                 ready to go.

                 …

                 Harp: Joining us now with his reaction, the man himself, the CEO
                 of MyPillow, Mike Lindell.

                 …

                 Mike Lindell: What we have now, what you're going to see in my
                 movie, Absolutely 9-0, that's the vote of the Supreme Court when
                 that comes down when we get this to them. But we have something
                 called PCAPs. They're packet cap—PCAPs, and what they are, these
                 are cyber forensics that we have. It's like having a movie of the
                 election the night of the election, like if somebody robbed a bank
                 where you actually have the film of them robbing the bank. So, you
                 know, it is pretty amazing that all the Democrats that bad mouthed
                 the machines and the Dominion machines and Smartmatic, nobody
                 said a word back then, and now if you rerun them, you think all the
                 machines just got legal, just got fine, just got fair? They didn't.

                 …

                 Lindell: Yeah. They were the ones that gave us the big warning. And
                 you know, it matches exactly. You know, from January 9th on when
                 I got this evidence of the machine fraud, of this cyber attack with
                 mostly from China using the Democrat Party, you know, what I was
                 saying before, it's like having—what a blessing that we have all this
                 evidence that we have in Absolute 9-0. These are packet captures,
                 and these are something when I asked these—I hired white hat
                 hackers from the government to validate this stuff. So the interesting
                 thing is, when we get to the Supreme Court, when we bring it before
                 them, this isn't subjective. They have to, all of them, say 9-0 that this
                 happened. It doesn't matter, when they talk about that Arizona audit,



                                   193
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 194 of 213




                            when they say oh yeah, you're getting aides, and this person, they're
                            not professionals or whatever. If you have the evidence, it doesn't
                            matter who gets it or how they get it as long as they have it.

                            What I have is irrefutable, not subjective. It's like having, like I say,
                            a picture of the crime scene. I asked the white hat hacker in the
                            movie, I said so is this like DNA, blood DNA? He said yeah, it's a
                            lot like that, but here we have a whole bucket of blood. You've got
                            the whole case.

                            So when you get these audits done in Maricopa County, and now
                            we're starting Pennsylvania, all over the country it's going to fall like
                            dominoes, and all these states, the audits they're doing is just going
                            to validate what I already have, what the evidence that we have, this
                            cyber forensic evidence, and it's all coming together and there's
                            nothing—I think last night all over CNN they had it. Mike Lindell
                            says Donald Trump will be back in. Where does he get his
                            information? He has no evidence. Well, yes, I do. Just watch
                            Absolutely 9-0 and you're going to see it. It's like hey, guys. We
                            have the evidence. We just have to show it to a judge and the
                            supreme court judges. They're going to be heroes. It's going to be 9-
                            0. This gives a chance for the Supreme Court to do their job and be
                            heroes. It doesn't matter whether you're a Republican or a Democrat.
                            This country cannot have these machines and we cannot have—we
                            have to have fair elections, and what we had here was the crime of
                            the century. It was the biggest crime against humanity in history
                            because it affects everything.

                            …

                            Harp: What makes you think that they're going to take your case
                            now that all this fraud is coming out because they could very easily
                            say no, we're just not. It's a moot point, the election is over since
                            that's what they've done before. 357

                            …

                            Lindell: Back then the Democrats, they really believed that they
                            won. And we didn't have—this evidence that I have was not brought
                            before the Supreme Court. This evidence is an attack by China on
                            our country. Just so happened the winners were the Democrat Party.
                            So the whole thing is yes, they will have to look at this, the pressure
                            on them. They're going to have to look at it. This is all new. And I

357
   The Real Story - OAN Absolutely 9-0 with Mike Lindell, One America News Network (June 7,
2021), https://rumble.com/vi6w7p-the-real-story-oan-absolutely-9-0-with-mike-lindell.html (Ex.
403).


                                              194
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 195 of 213




                 tell you this. There's no statute of limitations on a crime like this,
                 and there is precedence, everybody. Every down ticket, you can look
                 it up, every single down ticket that they find out later okay, the other
                 person won, there was a crime committed, there was election fraud,
                 you give it to the real winner. It doesn't matter if it's a year later, two
                 years later or two minutes later. You rectify. You fix what was the
                 wrong, you put the ones in prison or jail that did it if it was a crime,
                 and the real winner gets put in. It's just never happened that we know
                 it at the presidential level.

                 So they've got—these nine Supreme Court justices, we're giving
                 them—the evidence that I have with this cyber evidence, we're
                 giving them an easy out because once they get it, we as the people,
                 everyone's going to see this evidence. We dump it every day on
                 FrankSpeech.com. We're putting this evidence out there so if you're
                 a Supreme Court justice we make it very easy for them. All they
                 have to do is look at it and go what? Yep, that's it. It's going to be 9-
                 0.

                 Harp: And Mike, your episode that’s going to air this weekend on
                 OAN, keep us posted on the lawsuit front. We’re all watching the
                 audits.

                 God bless you and the work that you’re doing to expose what
                 happened in the last election and keep us posted. We’re all watching
                 it.

  (x) On June 5, 2021, OAN aired the “docu-movie” Absolutely 9-0 with Mike
      Lindell, which OAN broadcast live on television on the OAN TV channel twice,
      and republished on KlowdTV. During these broadcasts, OAN made, endorsed,
      and adopted the following false statements:

                 Mike Lindell: Hello, everyone. I'm Mike Lindell, and as you all
                 know on January 9th received evidence of a cyber attack
                 orchestrated by China on our 2020 election. I took that one piece of
                 evidence and I just went all in. This was something different nobody
                 had seen. This was something that came through the machines, the
                 Dominion machines, the Smartmatic and other machines. This was
                 a cyber attack. I didn't know anything about cyber attacks, and I had
                 to learn real fast.

                 I hired experts to validate this. These guys are white hat hackers that
                 work for the government. But what I'm going to show you tonight is
                 you're going to all know now why I have been one hundred percent
                 sure that when this gets before the Supreme Court it's going to be 9-
                 0, 9-0 to pull this election down and that this was a hundred percent
                 attack by China on our country through these machines.


                                   195
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 196 of 213




               And with us right now is one of my cyber security experts. These
               guys are the best, and this guy has over 20 years of experience
               working in both the private sector and with government law
               enforcement and intelligent agencies. He has many information and
               cyber security certifications that specialize in advance adversary
               detection, mitigation and elimination, and here he is now. Hello.

               Speaker: Hello, Mike. Thanks for having me.

               Lindell: Thanks for all the work you've done for our country, and
               thanks for all the work you've done for myself, and I know I've put
               yourself and many others through a couple months worth of work
               now just to get everything validated for our country to show that this
               evidence is real.

               So what I'll going to go through, everybody, let's start from January
               9th, the stuff that these guys brought to me. These guys were there
               the night of the election, and it was like taking a movie. I compared
               it to like taking a movie, and they have all this informational,
               millions of lines of data. Why don't we show that right now. Can
               you go ahead and say what we're walking here?

               Speaker: Yeah. That's essentially the raw encrypted data. I mean,
               that would run for the next couple days. You know, that's the amount
               of data that we're dealing with here.

               Lindell: So what this contains here is what? What are these? Is this
               cyber forensics? What are we looking at? What are these called? I
               know you had told me before they're called like PCAPs or
               something.

               Speaker: Yeah. So PCAP is just an acronym for packet capture, so
               it's essentially a moment in time that is captured, and that the
               transmission of those packets, any information that travels between
               point A and point B is essentially a packet. And so those packets
               moving back and forth during the election were captured. But you
               need to actually record it, and so that's where we're very blessed and
               fortunate to have, you know, some of these guys that actually
               recorded the information as it happened.

               Lindell: You heard it here, people. You heard it here, everyone. We
               have—what a blessing it is that we have the evidence. This is what
               I've been telling everybody for months now since January 9th. These
               are the actual evidence that was collected the night of the election
               and a couple days following.

               Now, I can't read these, and neither can anyone else that's probably
               watching unless you're an expert like you guys are.


                                196
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 197 of 213




               Speaker: One more piece to that is you can't go back in time and
               fake a PCAP essentially. You have to capture that packet in realtime,
               so you need to record it. You don't go backwards and, you know,
               recreate this, you know, whole chain of events.

               Lindell: Wow.

               Speaker: It happens and you record it.

               Lindell: Okay. So that's a great point. So what he's saying there,
               everyone, is you can't go back in time and say okay, I'm going to
               make these up, and also you can't go back and change anything,
               right? If you have these PCAPs, you can't go change them. It's a
               blessing we have them here. If we didn't have, everything, that
               evidence would be long gone, correct?

               Speaker: Yeah, it would definitely be gone. You know, luckily
               somebody pressed record during the entire election.

               Lindell: Wow. Yeah, that is a blessing and they brought it to me.
               Why did they bring it to me? Because at that point on January 9th
               nobody else—all the other evidence they found for November and
               December, I call it the organic cheating, you know, dead people
               voting, nonresidents voting, all this other stuff. Everybody is so
               focused on that, and these guys—I mean, they're heroes that ended
               up collecting this the night of the election.

               So they bring it to me now everybody, and I'm going okay. I wanted
               to learn all I could about it, and one of the things is—now, if you
               take this stuff here—one of the things I asked you and many others
               because many cyber experts, I'm going is there any way, any way
               you could go back in time and doctor it, change it I think you
               compared it to like a forensic scene at a crime scene with like DNA
               evidence; is that correct?

               Speaker: Yeah. So really what you're looking at is, I mean, there's
               hash values which are unique to each item. Any change to that, it
               will change the hash, so that's how you verify images or, you know,
               the PCAP in this case. So when you're looking at, you know, this
               file, you make sure that it hasn't been doctored or anything's been
               done to it because when you do the work, it needs to match that
               original file, and so that's where you start. And then, you know, we
               work to unencrypt and pull the data out to identify exactly what
               happened during that period of time.

               Lindell: Okay. So now in all your work in twenty years, then, do you
               work with these PCAPs a lot or do most cyber experts? That's what
               you work with all the time?


                                197
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 198 of 213




               Speaker: Yeah. A lot of the time we do because, you know—well,
               you—there is the active cyber attack being recorded, and the way
               you record itis through a PCAP. That's how you capture that traffic.
               That traffic, when you capture that information, you have the source,
               you have the destination, you know, you have the files that are being
               transmitted, and through what protocol, it captures a lot of
               information and, you know, you go through it and you essentially
               translate it.

               Lindell: Right. That's what took so long. I believe it's been a couple
               months now that I've had yourself and many others validating and
               translating these PCAPs. There was literally thousands of hacks,
               right, from China?

               Speaker: Yeah. Well, there were a lot, and there were a lot
               successful. Some were just doing reconnaissance, and others were
               flipping votes. And so it would go in and identify where it needed
               to flip and flip, so there was a lot of activity.

               Lindell: So what I had you guys do was go out and get 20—just grab
               20 of the PCAPs, 20 of them that you could take that data and
               translate it into something that was readable for all of us here. So
               what I did, I said you know what, let's just see, you know, because
               this was in the millions and millions of votes that were flipped on
               our election by China from Trump to Biden, okay. So I said well,
               let's just grab 20 of them so we can make this Absolutely 9-0 video.
               So we went out and we grabbed 20 of them.

               Now it took, I don't know, what did it take, four to six weeks to
               validate just those 20 PCAPs because I was very particular. I wanted
               every little thing validated, and one hundred percent foolproof, and
               these were the five states. These were five states, Michigan,
               Wisconsin, Pennsylvania, Wisconsin and Georgia. Okay.

               So now what I want to do is bring up the data that you took, the
               PCAPs and translated it for us and showed just these 20 attacks
               exactly what these PCAPs showed that we can all read. On the first
               line, if we start on the top here, this was from, if we look at the date,
               it's 11/3/20, the day of the election at 10:49 p.m. Can you go ahead
               and take us through this when you talk about the source and take us
               through us line by line and explain what this is.

               Speaker: Yeah. So the source is the IP address from the computer
               that essentially, you know, changed that vote. So since we focused
               on the 20, each one of these resulted in votes being changed, so that's
               the source. Latitude and longitude is essentially within 400 yards of




                                 198
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 199 of 213




               where that device is located. Beijing, obviously China, Province
               City.

               And then this next part is the network that was pulled out of the
               PCAP essentially. But, you know, some of these is in Chinese, so
               when you translate it you just want to make sure and, you know, as
               you've asked us to do double, triple, quadruple, you know, validate.
               So we've been going through, making sure the translations and all
               the information checks out.

               Lindell: So what he's saying here, everybody, is what I did is I made
               them all validate the validation; isn't that correct?

               Speaker: Yeah. So we, you know, because we're dealing with other
               languages, we validated the validation that was validated.

               Lindell: So the next line there, which is the network code, what
               would that be.

               Speaker: Yeah. So that's essentially from the registration, the IP. So,
               you know, most every single IP is registered to somebody. When
               you look at that network, that network range and, you know, identify
               who the registered owner is, so that's where it comes up.

               Lindell: Okay. So you got all this information from the PCAPs; is
               that correct?

               Speaker: Yeah.

               Lindell: The next line, it says target. Now, we just went through,
               which would be the hacker or the attacker, so to speak, correct?

               Speaker: Yeah.

               Lindell: And now we're going to get into the target, which is I guess
               I could pull that out, the target. That would that be the target's IP
               address, and then again the longitude, latitude, and the state that it
               was hacked into, correct?

               Speaker: Yep.

               Lindell: And then we have the entry point. You know, there's Delta
               County here in this case, and then the network registration. So the
               network registration, all this stuff came right out of the PCAPs that's
               preserved in time. You can't change it, and when you have it it's one
               hundred percent it's nonnegotiable. I mean, here it is. This is what it
               is; is that correct?



                                199
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 200 of 213




               Speaker: Yeah. I think we were saying that this isn't subjective. It's
               just—it is what it is, information, you know.

               Lindell: Right. So before we go to the last couple lines I want to ask
               you this. If you were going to prove a case, a cyber case, a cyber
               attack and if you had a wish list, like let's say, you know, obviously
               when I came to you and others and said hey, I have something that's
               really going to change the world these guys brought me. I didn't
               know they were called PCAPs at the time, but I knew they were from
               the night of the election, what would you say, if you could have your
               wish list hundred percent prove something, is this what it would be?
               What would it be in a cyber attack?

               Speaker: Yeah. This is one hundred percent, I mean.

               Lindell: This is what I you would want?

               Speaker: Yeah. A lot of times come you come in, you know, in our
               line of work we get called in after the attack. So this was something
               that was captured during the attack. You always want that.

               Lindell: You always want that?

               Speaker: Yeah. You want to catch the — you know, somebody's
               robbing a bank, you want to have it on video. That's definitive
               evidence. This is robbing the bank and having it on video.

               Lindell: So I wanted everyone to hear that. This is we have what
               everyone would ever want to have if there was a crime committed
               cyberly, a cyber attack. We have the forensic evidence. We have the
               movie. We have the video of the bank being robbed, so to speak.
               And right before—I wanted you all to hear that before you look at
               the last couple lines here. You have the intrusion, how they got in,
               firewall, credentials, whether they have the credentials, and was it a
               success. Yes, it was a success. Here it is, everybody, what happened.

               In this case Donald Trump, it says down. There were 3,215 votes
               flipped, and you can go all the way down this list, and every one of
               them was votes taken from Trump given to Biden. It was a flip. So
               these cyber hacks and these attacks, are you saying that these
               numbers here again came right of these PCAPs; is that correct?

               Speaker: Yeah. I mean, they're specific numbers, right?

               Lindell: Yeah.

               Speaker: So you're not just rounding up. It's actual specific like to
               the vote numbers, PCAPs.


                                200
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 201 of 213




               Lindell: That is so awesome. So everybody, do you see what this is?
               What we have here. You talk about a smoking gun. This is why I've
               so—everybody, you know, for two months people have attacked me
               and told me I didn't have the evidence and all this stuff and we made
               these other movies. But I wanted to get on here and explain to
               everyone, this was an attack by China on our country through these
               Dominion and these other machines where they just hacked in, a
               cyber attack hacked into our election and flipped it to anyone that
               they wanted to win. In this case it was the Democrat party.

               I want to ask you something before we go to the next chart. Going
               to the Supreme Court, when this gets there, when we bring this to
               the Supreme Court, so what you're saying because this isn't
               subjective and you can't change anything, with this evidence and
               you go in there, what would you expect? Is there any way it could
               be five to four or six to three that this is real or eight to one, or does
               it have to be 9-0?

               Speaker: No. It's irrefutable.

               Lindell: Irrefutable.

               Speaker: That’s the word.

               Lindell: And it’s not subjective, right?

               Speaker: No, not at all. Sometimes you have little specs of blood,
               right? This is a bucket of it.

               Lindell: Wow. You're so awesome. Now everybody knows why I've
               got the confidence I've had over the last couple months.

               Now I want to show you, I want to show everybody. Remember,
               these are just 20 of the hacks, everybody, out of thousands that
               China orchestrated. And so whether you're a Democrat or a
               Republican, this is the most serious thing that's ever happened. This
               is the biggest crime against our country and humanity I could think
               of ever.

               So now let's pull up the next chart here. And what it's going to show,
               everybody, is just remember, we just did -- I just had 20 of the
               attacks, 20 of the thousands of attacks on our 2020 election by
               China. I just took 20 of them and I had 20 of them validated and
               revalidated and revalidated. So right now as we pull up this chart,
               I'm going to show you what those 20 attacks did. What they did, if
               you look at Pennsylvania here, it's where it said Biden won by over
               80,000. Just with those attacks that we showed you, this small
               sampling, Donald Trump won by over 107,000. You go to Georgia,


                                 201
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 202 of 213




                             they say Biden would witness by 11,779. Just with this sampling of
                             the attacks, Donald Trump won by over 35,000 votes. Arizona, same
                             story. Over ten thousand votes for Biden, and after you add in these
                             just a small sampling of attacks, Donald Trump wins by almost
                             37,000.

                             You go to Michigan, Michigan it says Biden won. Remember we
                             had the big thing in Michigan where they injected votes there. But
                             you have a 54,000 plus votes in Michigan, and with this small
                             sampling of hacks, these 20 attacks, just 20 of them, now Donald
                             Trump wins Michigan by over 48,000 votes.

                             Now when you go to Wisconsin, you can see Donald Trump lost by
                             over 20,000 votes, but he really wins by over 49,000, almost 50,000
                             votes. And realize, this was just 20 of the thousands of attacks. This
                             is why when we say that Donald Trump really won this election by
                             almost 80 million to 68 million for Biden, how can you switch tens
                             of millions of votes. It had to be done with computers, it had to be
                             done with the machines, through these Dominion, through all these
                             machines, and China did it. It's a cyber attack of historical
                             proportions.

                             And I want to ask you now, if you took this into the Supreme Court
                             with all of this, and just with this sampling and brought it in there,
                             could any cyber person that works in cyber, what do you call it,
                             cyber warfare or cyber forensics, they would be able to show these
                             nine justices this evidence. And is there any way that it would not
                             be a 9-0 vote saying this is a hundred percent true? 358

             (y) On June 29, 2021, broadcast an interview of Mike Lindell on its show, OAN
                 Evening News with Shane Althaus, which OAN broadcast live on television on
                 the OAN TV channel and republished on KlowdTV. During that broadcast,
                 OAN ran the chyron, “Lindell Announces Cyber Symposium Exposing Election
                 Fraud Evidence,” made, endorsed, and adopted the following additional false
                 statements:

                             Shane Althaus: As MyPillow CEO, Mike Lindell, continues to lead
                             the charge in exposing election fraud and will soon be holding a
                             cyber symposium on the matter. He joins me now. Hi, Mike.

                             ...

                             Mike Lindell: [A]ll the people that have been suppressing this, and
                             saying it’s not real. They’re going to hear then. They’re going be

358
   Mike Lindell, Absolutely 9-0, Lindell TV (June 3, 2021), https://lindelltv.com/mike-lindell-
presents-absolutely-90/ (Ex. 404).


                                              202
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 203 of 213




               there on live TV for three days and answer any question because this
               is non-subjective evidence. You look at it, you’re going to go wow,
               it’s over. This is it. It’s all inclusive.

               We’re also going to have one thing going on there, a mock election
               in another room, a continual mock election where we show the
               hacks. Here, this is how many you are going to hack at the Dominion
               level, the county level, the secretary of state’s level. We’ll hack into
               the machines whenever they request, and once we’re in, when that’s
               done we’ll show, hey, look at the votes, look how they flipped.

               But we’re going to do something even more important. We’re going
               to say okay, we’re going to have other people capturing those
               packets, and then we say here’s the packets and we show them, so
               you’re really gonna understand what a packet capture is. It’s like
               taking a picture in let’s say the 1970’s where you can’t alter it. It’s
               not alterable. As long as you have that picture it’s a hundred percent
               evidence, like having blood DNA, having a whole bucket of it.
               We’ve got everything. So I’m really looking forward to this finally
               getting to fruition. No one then, not one person on the planet, can
               say that this isn’t real and that Donald Trump didn’t win 80 million
               to 68 million because he did.

               …

               Lindell: We’ve already got a case ready for the Supreme Court, and
               as soon we do this symposium we are going to take this right to the
               Supreme Court…. They’re gonna pull this 9-0 and say hey, this was
               an attack on our country. They’re going to pull the election down
               and I hope Donald Trump is in by, you know, the end of August, but
               I could be off. It could be September.

               We’ve got a right—in our country’s history, by the way, there is a
               precedence for this. Every election ever in this country where you
               found out later there was a crime committed, i.e. election fraud, the
               guy that won actually gets put back in if you find that out, and
               anyone else who was part of it gets arrested or whatever they do with
               them, but this just never happened at the presidential level, which it
               did in this election…. That's going to show what we already know
               just in Maricopa County a hundred thousand votes flipped. Arizona
               won by almost half a million votes for Donald Trump. Minnesota
               won, I mean Pennsylvania, all these states, when you show the
               packet captures it's over.

               …




                                203
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 204 of 213




                              Lindell: You guys are the best, OAN! Where’s Fox!? That’s what I
                              keep telling people. Why aren’t they doing anything? Shame on you,
                              Fox! 359

       306.    As set forth above in detail, Defendants published these false statements about

Dominion with actual malice, even though OAN and its agents, including Charles Herring, Robert

Herring Sr., Chanel Rion, Christina Bobb, Dan Ball, Patrick Hussion, Stephanie Hamill, Stephanie

Myers, Shane Althaus, Natalie Harp, Elma Aksalic, Mike Dinow, and Emily Finn (among others),

actually knew and recklessly disregarded that they were false.

       307.    Defendants’ statements are reasonably understood to be statements of fact about

Dominion, and were understood by people who saw, heard, and read them to be statements of fact

about Dominion.

       308.    Defendants’ statements are false. Dominion did not rig the election, and

Dominion’s software did not switch any votes. Far from being created in Venezuela to rig elections

for a now-deceased Venezuelan dictatory, Dominion was created in Toronto, and its voting

systems are certified under standards promulgated by the EAC, reviewed and tested by

independent testing laboratories accredited by the EAC, and were designed to be auditable and

include a paper ballot backup to verify results. Because of this backup, independent audits and

hand recounts of paper ballots have conclusively and repeatedly disproven the false claim that

votes in Dominion machines were flipped, weighted, deleted, or otherwise manipulated by

algorithms, software, cyber-attacks, or otherwise. Hugo Chávez’s elections were not run by

Dominion, but were affiliated with an entirely different company—Smartmatic, a competitor of

Dominion’s. Dominion was not created in or for Venezuela, has never been located there, and is



359
   MyPillow CEO Mike Lindell announces details of upcoming cyber symposium, One America
News Network (June 30, 2021), https://rumble.com/vj9ddv-mypillow-ceo-mike-lindell-
announces-details-of-upcoming-cyber-symposium.html (Ex. 405).


                                               204
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 205 of 213




not owned by Smartmatic or Venezuelans. Dominion has never provided machines or software or

technology to Venezuela, nor has it ever participated in any elections in Venezuela. It has no ties

to the Venezuelan government or Hugo Chávez. Dominion does not use Smartmatic’s software or

machines, and there was no Smartmatic technology in any of Dominion’s voting machines in the

2020 election. Dominion is not a member of the CISA Board of Directors, nor is Dominion run by

China or the Chinese Communist Party.

       309.    Defendants had no applicable privilege or legal authorization to make these false

and defamatory statements, or if they did, they abused it.

       310.    Defendants’ defamatory statements, whether taken individually or together in their

cumulative impact, damaged Dominion in the various ways described herein.

       311.    Dominion is entitled to punitive damages because Defendants’ defamatory

statements were accompanied with malice, wantonness, and a conscious desire to cause injury.

Defendants purposefully made the defamatory statements heedlessly and with reckless and willful

indifference to Dominion’s rights.

       312.    Dominion is entitled to punitive damages because Defendants published their

defamatory statements about Dominion with actual malice.

       313.    Defendants’ statements are defamatory per se, as they impute serious criminal

conduct to Dominion and also malign Dominion in the conduct of its business or trade. Defendants’

statements have exposed Dominion to the most extreme hatred and contempt. Defendants, both

directly and through the facially unreliable guests OAN repeatedly hosted on its shows, have

accused Dominion of fraud, election-rigging, and conspiracy, which are serious crimes. For

Dominion—whose business is producing and providing voting systems for elections—there are

no accusations that could do more to damage Dominion’s business or to impugn Dominion’s




                                               205
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 206 of 213




integrity, ethics, honesty, and financial integrity. Defendants’ statements were calculated to—and

did in fact—provoke outrage and cause Dominion enormous harm.

       314.    Defendants spread the lies about Dominion throughout OAN’s television and

digital media platforms to an audience of tens of millions who placed credence in OAN as a news

source, and the falsehoods ultimately and foreseeably were republished repeatedly on social media,

as Defendants intended. OAN’s viewers were led by Defendants to believe the lies. The inevitable

effect was severe and permanent damage to Dominion’s once-thriving business.

       315.    Defendants’ viral disinformation campaign about Dominion reached millions of

people in the United States and worldwide and caused enormous economic harm to Dominion. As

a result of that defamatory campaign, Dominion has suffered the following single and indivisible

injuries: Dominion employees have been stalked, have been harassed, and have received death

threats; Dominion’s offices have been attacked; Dominion has been forced to make an expenditure

of money to remedy the defamation and to protect the lives of its employees; Dominion has lost

profits; Dominion has suffered a loss of goodwill; and Dominion’s enterprise value has been

irreparably damaged. Dominion is entitled to damages, including presumed economic damages, as

a consequence of Defendants’ conduct. These presumed damages include but are not limited to the

economic harm caused by Defendants in their race to the bottom with Fox and others that now has

prevented Dominion from becoming a multi-billion-dollar company.

       316.    In short, as explained above, Defendants made these false statements of fact with

actual malice. At a minimum, Defendants recklessly disregarded the truth. Though not necessary,

Defendants also knew these statements about Dominion were false. Defendants acted with actual

malice through the people—agents of OAN—who had responsibility for airing these broadcasts

and publishing these defamatory statements. They include—but are not limited to—the hosts of




                                               206
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 207 of 213




the relevant programs; the producers and editors of those programs; the OAN executives

responsible for airing each of those broadcasts; and OAN’s owners, Charles and Robert Herring,

who also directly manage and oversee OAN.

       317.       The First Amendment is a cherished cornerstone of our democracy. But the First

Amendment is not a get-out-of-jail-free pass and clearly does not extend to Defendants’ conduct

here. On OAN and various mediums, Defendants repeated, endorsed, adopted, and made up their

own narratives accusing Dominion of rigging the election. OAN also invited numerous guests onto

its shows whom OAN knew would falsely accuse Dominion of various serious crimes—that was

precisely why OAN invited them onto its air. What Defendants did here—promoting, amplifying,

and endorsing devastating lies about Dominion, with knowledge of their falsity or reckless

disregard for the truth—is not a close case.

       318.    Defendants had actual knowledge that their defamatory statements about Dominion

were false. For example, OAN repeatedly—though secretly—removed broadcasts, segments, and

other content from its website that had been publicly debunked. Yet despite knowing that its lies

about Dominion were in fact lies, OAN and the other Defendants made the intentional and knowing

choice to double, triple, and quadruple down on those lies and repeatedly republish and rebroadcast

them, even to this day, successfully duping millions of Americans into believing that Dominion

stole the 2020 election from Trump.

       319.    The false statements broadcast, promoted, manufactured, and amplified by

Defendants are inherently improbable. They rest on inherently unbelievable allegations stacked on

even more inherently unbelievable allegations. The existence of the auditable trail of paper ballots

alone is enough to render the allegations inherently improbable. Moreover, the same Dominion

machines that supposedly were to blame for President Trump’s loss also were used in states




                                                207
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 208 of 213




President Trump won such as Florida and Ohio. And all these same allegations were repeatedly

debunked, discredited, and absolutely dismissed by federal judges and numerous Trump allies and

administration officials, in addition to 59 independent election security experts who themselves

had raised questions previously about hypothetical election vulnerabilities.

       320.    Defendants knowingly and intentionally relied on and used completely unreliable

sources to perpetuate the defamatory lies about Dominion. By the time OAN first aired false and

defamatory allegations about Dominion from Sidney Powell, Powell already had been completely

discredited—as OAN knew or willfully disregarded. By November 22, even the Trump Campaign

had disavowed Powell. Yet OAN continued to invite her on to spew lies. Moreover, by November

19—indeed, at least as early as November 9—numerous hand recounts had confirmed the accuracy

of Dominion machines. Yet OAN still aired these lies.

       321.    Defendants deliberately avoided and turned a blind eye to the truth in the conduct

of their investigations, and then deliberately lied about their investigations, by publishing their

false and defamatory statements about Dominion while lying about what those investigations

purportedly uncovered and then continuing to publish and republish these false statements.

       322.    Defendants’ false and defamatory statements about Dominion were made in

furtherance of and to fit within the preconceived storyline OAN and the other Defendants adopted

and endorsed, and ultimately even funded. OAN began touting election fraud even before the

election. Defendants published their false and defamatory statements and conformed their

reporting about Dominion to fit this preconceived false narrative.

       323.    Defendants’ false and defamatory statements were made with inherent bias and ill-

will. For example, the two employees OAN primarily tasked with attacking Dominion—Rion and

Bobb—are to this day raising funds for the sham Arizona audit and Bobb has been moonlighting




                                               208
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 209 of 213




as a Trump campaign advisor providing legal advice on how Trump can overturn the election

results, which Defendants concealed from its viewers for almost two months. Defendants also were

trying to seek favor from President Trump.

       324.    Defendants published their false and defamatory statements to make a profit at

Dominion’s expense and at the expense of the truth. Defendants’ financial motivation to peddle its

false narrative and lie about Dominion stealing the election from Donald Trump was substantial.

Given the opportunity to transform OAN from a fledgling network consistently rated at or near the

bottom of all cable news channels to an actual player in conservative news media and a competitor

of Fox News and Newsmax, Defendants recklessly disregarded the truth—indeed, they knowingly

lied about Dominion in order to vastly increase OAN’s viewers, including its most important

viewer then-President Trump. They did so because they knew that if they did, Trump would

endorse the network and give it the huge ratings boosts it coveted; and they knew that if they did

not—if, instead, Defendants told OAN’s viewers the truth about Dominion and the election—

Trump would attack the network and send it back to cable news irrelevancy.

       325.    OAN, when confronted with the direct facts disproving its lies about Dominion,

implicitly admitted that its reporting was false by secretly (and only many months later) removing

some of the offending reports and videos from some of its platforms after they had already been

viewed by its many viewers. However, OAN repeatedly and quickly repeated and republished

those very same lies in subsequent broadcasts to its same and new viewers. In addition, Dominion

sent OAN and its agents a total of ten separate retraction demand letters—on December 18, 2020,

December 22, 2020, December 29, 2020, February 4, 2021, February 12, 2021, April 16, 2021,

May 12, 2021, June 18, 2021, July 13, 2021, and August 4, 2021—demanding the retraction of

OAN’s defamatory falsehoods about Dominion. Nevertheless, OAN repeatedly doubled down on




                                               209
           Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 210 of 213




its false and defamatory statements by continuing to publish and republish them. Indeed, OAN

continues to make its false and defamatory television broadcasts, social media posts, and

statements about Dominion available to the public today on OAN’s multitude of platforms. And

OAN continues to make new false and defamatory statements about OAN on its many platforms

to this day.

        326.   OAN published its false and defamatory statements not once, but repeatedly over a

substantial period of time. OAN carried on its disinformation and defamation campaign against

Dominion for months while deliberately ignoring Dominion’s specific and repeated warnings that

these smears were not true, and despite the ever-growing mountains of evidence conclusively

demonstrating that these statements were false. And it wasn’t just Dominion notifying OAN that

it was airing ridiculous fiction. Multiple people and organizations—from other news outlets to

third parties to governmental officials—declared publicly that the falsehoods OAN was spreading

were malicious lies and preposterous conspiracy theories. Indeed, Defendants themselves knew

these lies were untrue. But Defendants, fully knowing or recklessly disregarding that their false

and defamatory statements about Dominion were untrue, continued their deliberate and

premeditated campaign to vilify Dominion.

        327.      Defendants also cannot truthfully or plausibly claim that they were just reporting

on the news of the day, or that they were simply reporting statements of the then-President. To the

contrary, Defendants were manufacturing claims and promoting new content and storylines in

support of the false Dominion election fraud narrative, in hopes that it would catch President

Trump’s eye and persuade him to steer his loyal supporters - to the OAN network.

        328.      To be sure, numerous other broadcasters reported at times on debunked election

fraud allegations, but many of those broadcasters framed their reporting by noting that the




                                               210
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 211 of 213




allegations had been widely debunked. Defendants, however, made a different decision. Using

OAN’s own voice as a news organization, Defendants made, published, ratified, endorsed,

adopted, and amplified attacks on Dominion that they knew were false or acted with reckless

disregard for their truth or falsity. Through OAN’s most-watched anchors, Defendants promoted

lies about Dominion and used OAN’s growing influence in American culture to advance the false

narrative that Dominion was actively complicit in a fraudulent theft of the 2020 Presidential

Election. Defendants made the intentional and knowing choice to publicize the lies about

Dominion as truth, creating an alternate reality that continues to dupe millions of Americans into

believing that Dominion stole the 2020 election from Trump.

       329.    Defendants’ many lies about Dominion were specific and verifiably false, and

therefore not “opinion.” Indeed, according to OAN CEO Robert Herring, OAN’s “[n]ews anchors

are not allowed to express opinions. They simply deliver the news and we leave it up to the viewers

to decide.” 360 At an absolute minimum, even if Defendants’ lies about Dominion could be

characterized as opinions, they are nonetheless actionable as mixed opinions because they are

based on underlying false facts and/or on undisclosed facts. Defendants used OAN’s brand—

which it proudly touts as “straight news, no opinion”—in order to push and promote these

demonstrable falsehoods as truth.

       330.    Defendants engaged in this knowing and reckless propagation of these enormous

falsehoods in order to profit off these lies. OAN wanted to greatly expand its viewership, increase

broadcast ratings, cater to an audience deeply loyal to President Trump that was dissatisfied with



360
    Marc Fisher, An Inside Look at One America News, the Insurgent TV Network Taking ‘Pro-
Trump’        to      New       Heights,      Wash.        Post      (July     5,      2017),
https://www.washingtonpost.com/lifestyle/style/an-inside-look-at-one-america-news-the-
insurgent-tv-network-taking-pro-trump-to-new-heights/2017/07/05/7475f0a4-4fa2-11e7-91eb-
9611861a988f_story.html.


                                               211
          Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 212 of 213




other news organizations like Fox after the election, and establish itself as a leading voice in

conservative news media. OAN similarly sought to aggrandize certain of its most significant

advertisers like Mike Lindell, who were supporters of Donald Trump. Succumbing to these

motivations, Defendants—both through the speakers they invited onto OAN’s shows and in

OAN’s own voice through many of its most prominent on-air personalities—defamed Dominion

again and again.

       331.    In view of the foregoing, Dominion is entitled to actual, presumed, punitive, and

other economic damages in an amount to be specifically determined at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Dominion respectfully requests that the Court enter an award and

judgment in its favor, and against all Defendants jointly and severally, as follows:

              (a) awarding Dominion general compensatory damages in amount to be determined
                  at trial;

              (b) awarding Dominion damages for (1) lost profits of not less than $600,000,000;
                  (2) lost enterprise value (including lost goodwill) of not less than
                  $1,000,000,000; (3) security expenses of not less than $600,000; and (4)
                  expenses incurred combatting the disinformation campaign of not less than
                  $700,000;

              (c) awarding Dominion punitive damages in an amount to be determined at trial;

              (d) awarding Dominion pre- and post-judgment interest;

              (e) awarding Dominion all expenses and costs, including attorneys’ fees; and;

              (f) such other and further relief as the Court deems appropriate.

                                        JURY DEMAND

       Plaintiffs demand a trial by jury on all claims and issues so triable.

Date: August 10, 2021
                                        /s/ Justin A. Nelson
                                        Justin A. Nelson (D.C. Bar No. 490347)
                                        Brittany Fowler (pro hac vice pending)
                                        SUSMAN GODFREY LLP


                                                212
Case 1:21-cv-02130 Document 1 Filed 08/10/21 Page 213 of 213




                      1000 Louisiana Street, #5100
                      Houston, Texas 77002
                      (713) 651-9366
                      jnelson@susmangodfrey.com
                      bfowler@susmangodfrey.com

                      Stephen Shackelford, Jr. (pending admission)
                      SUSMAN GODFREY LLP
                      1301 Avenue of the Americas
                      New York, NY 10019
                      (212) 336-8330
                      sshackelford@susmangodfrey.com

                      Davida Brook (pending admission)
                      SUSMAN GODFREY LLP
                      1900 Avenue of the Stars, Suite 1400
                      Los Angeles, CA 90067
                      (310) 789-3100
                      dbrook@susmangodfrey.com
                      bfowler@susmangodfrey.com

                      Thomas A. Clare, P.C. (D.C. Bar No. 461964)
                      Megan L. Meier (D.C. Bar No. 985553)
                      Dustin A. Pusch (D.C. Bar No. 1015069)
                      CLARE LOCKE LLP
                      10 Prince Street
                      Alexandria, VA 22314
                      (202) 628-7400
                      tom@clarelocke.com
                      megan@clarelocke.com
                      dustin@clarelocke.com

                      Rodney Smolla (admission pending)
                      (DE Bar No. 6327)
                      4601 Concord Pike
                      Wilmington, DE 19803
                      (864) 373-3882
                      rodsmolla@gmail.com

                      Attorneys for Plaintiffs




                             213
